Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 1 of 119 PagelD: 16755

Eric I. Abraham Lisa J. Rodriguez

HILL WALLACK LLP Schnader Harrison Segal & Lewis LLP
21 Roszel Road Woodland Falls Corporate Park
Princeton, NJ 08540 220 Lake Drive East, Suite 200

(609) 924-0808 Cherry Hill, NJ 08002-5222

Attorney for Defendants Dr. Reddy's (856) 482-5222

Laboratories Inc., Dr. Reddy's Laboratories Attorneys for Defendant Pharmascience Inc.
Ltd., and Sandoz Inc.

Theodora McCormick

Lauren B. Cooper

Robert Lufrano

EPSTEIN BECKER & GREEN, P.C.
150 College Road West, Suite 301
Princeton, NJ 08540

(609) 455-1540

Attorneys for Defendant Zydus
Pharmaceuticals (USA) Inc.

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
AMGEN INC.
Plaintiff, Civil Action No. 18-11026 (MAS)(DEA)
(consolidated)
v.
FILED UNDER SEAL
SANDOZ INC., et al., Contains Confidential Information

Defendants.

DEFENDANTS’ PRETRIAL BRIEF
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 2 of 119 PagelD: 16756

TABLE OF CONTENTS
Page

A. Stereo ChenMIStlY sccssisesstastenrmesncrtnan muna nanecuenarasencnaatinns

Known Techniques to Obtain Stereomerically Pure Compounds........0...000c cee

Q

PGT IED ssc ccsnccasnsnanncnonansnesnvnnwansenaaenecauaenniennuaaionie ons me ERERMnERENIKKCURETETeRNES
The Prior Art Taught the Use of PDE4 Inhibitors to Treat Psoriasis ...........:c000

The Prior Art Taught That Thalidomide Analogues Are Potent PDE4
BE ss cceascnicccacancceincanssasccenenniacimnnennnesscoscanaannnnnsannoueemninasamateccinespausnaenncnaeaenne De

F. Clinical Studies of Apremilast for the Treatment of Psoriasis.............:csseceseeeeeees 9

TH. CLAIM CONSTRUCTION .Q.0....cccccccceccccscesseceeeeeeceeeeeeeeceseeeseceeseeneeeaeesseeeeaeennenenseeeneeents 10
A. The °638 Patent.........cccessressssoseressssersnssnssteneenenssssnanseaenansoeensesereqernetenserrsssnnsenesssoe LL

i. The Asserted Claims of the 638 Patent csssisisssmaniamnncacnadanienes LI

il. Prosecution History of the "638 Patent vicissscsvsscnossscisrsceronacamewaws 12

m ©
sa nM nD

iii. Prlonty Date vcs isssscmennanucnnrneancnncrcacanenasnctasacnenarccseen WM
iv. Claims 3 and 6 Are Invalid As Anticipated ..........c.ecsescssseseeesseersessteeneeeeens 13
v. Claims 3 and 6 Are Invalid As ODVI0US............::::ccsseeeeseeeeeerseereetreeenenees 18

vi. Claims 3 and 6 Are Invalid under the Mbvcerineste ee Double
Patenting Doctrine. . Sowa NEN aT ee OL

B. The "536 Patent scsscesssvssscueswacsccaswvsusuacseus sus cenmuutweseuuveseaulsceeuaeasawiavenuss daussincvennusese SO
i. The Asserted Claim of the 7536 Patent .00....eccccccceececceseeesseeeeesseseeeeeseees 36

il. The Asserted Claim of the 536 Patent Is Not Entitled to a Priority
Date Earlier Than March 20, 2002 oo......cccccccccecsscccceessscccesseecessseeeeeeeeeeees 36

ill. The Asserted Claim of the 536 Patent Is Anticipated by the °358
Patent... ccccccceccesceesceeeeeeeeeeseeeeeeneeseeeesseesseceseeseeseeeeneeteseessaseaesuesseenesenes 37

iv. The Asserted Claim of the ’536 Patent Would Have Been Obvious ........ 38

V. The Asserted Claim of the 536 Patent Lacks Adequate Written
DSR ETT css csinernsaascnusnncranaanenaniaxaseenaneneanennnannsancxanmanennnennnnsvmmeneasanan FE

vi. The Asserted Claim of the ’536 Patent Is Not Adequately Enabled......... 50
C. The 7101 Patent 2.00.0... cccccccscessssseessceseeecesesneeecseseeeaeeeseaseaesesensrsatseseaseerssateeers OO
i. The Asserted Claims of the 101 Patent... lee eee eeeceeeeeeneeenees 53
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 3 of 119 PagelD: 16757

il. The Asserted Claims of the ’101 Patent Are Not Entitled to a
Priority Date Earlier Than March 27, 2008 ..........:ccsescssesessesssesssseessceneees 55

ili. The Asserted Claims of the ’101 Patent Would Have Been Obvious
to a POSA as of March 27, 2008.00.00... eee cceceeeseecesseeesssessnnseeerseneeeseeee DO

iv. The Asserted Claims of the ’101 Patent Would Have Been Obvious
to a POSA as of March 20, 2002...0......c.cccccsccsscesceesssesetecerecesseccnceessceesees 61

V. Other Prior Art Combinations Render Asserted Claims of the ’101
Patent OB 1G GS vss vcreveasamnsnnssessvncasenxanuvaruneseitemarowdssiaonimatnaannnnmcrmmmeeltOD

Vi. No Objective Indicia of Nonobviousness ..............ccccsssecseeeesestesseeseseeeeees 66

Vil. The Asserted Claims of the ’101 Patent Are Invalid under the
Obviousness Type Double Patenting Doctrine. ............:.:.cccccssesesssseseeeeess 66

viii. Amgen Cannot Establish that at Zydus’ S Pragosed ANDA Product
Infringes the 101 Patent... secseeeaneesaeetaeeeeaeeeecaesseeaeeeeseeseeserseeneesssees OY

D. The i Peet rine naw TO
1. The Asserted (latms of the "341 Patenttiicounnuomnoninmmnxonsaacan 7A
il. The Asserted Claims of the ’541 Patent Would Have Been Obvious....... 75
ill. No Objective Indicia of Nonobviousness ............c..:ccceseseeseeeesereeseseresessees OS

iv. The Alleged Evidence of “Unexpected Results” Presented During
Prosecution of the 541 Patent Does Not Support the Non-
Obviousness of the Asserted Claims .........ceccceceecceeseteeetseeeeeseeetessteeseeeeees 85

V. Amgen Cannot Prove that Pharmascience Will Infringe Claims 2,
LSD ee 2 Ot A Pa ascsssinsecanccrannnnacominarnccanianuconmennsmetaanuansasiis OO

E. TS Ee EG sansecnereesenenennmmnsanciaenncnmnounnannnmemnumnemnammanicccimmmmaceniins RT
1. The Asserted Claims of the ’283 Patent..........0.c.cccccccescseeseesseseseessesseseeeees 97
i. The ’283 patent is invalid as anticipated and/or ObViOUS..............:0:c00000++ 98

ili. The ’052 publication anticipates claims 2 and 27 of the ’283
POURED  snstcsescieminirasccsnanincnenaicsinencannaaiii och ncnRCnaN cen RENNRRRNerat I

iv. Claims 2 and 27 of the ’283 Patent Would Have Been Obvious
Over the ’052 Publication in View of Fieser, scales and Bym
1994 and the Knowledge of a POSA.. SHeRNERReNcEReEneeecumeueeen TEED

V. Claims 2 and 27 of the ’283 Patent Would Have Been Obvious
Over the °358 Patent in view of Byrn 1995, in Further View of
Guillory and Byrn 1994 and the Knowledge of a POSA............::000. 103

V. CONCLUSION sinnnnmoncunicunmmaiinm Samara RN ARe Reems 105

il
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 4 of 119 PagelD: 16758

TABLE OF AUTHORITIES

Page(s)

Cases
Abbvie Inc. v. Mathilda & Terence Kennedy Inst. of Rheumatology Tr.,

764 F.9d 1366: Peds Cie 201A) scciccuvsrenenccownaneses idimawmcanpeiue 33, 34, 52, 66, 67
Acorda Therapeutics, Inc. v. Roxane Labs., Inc.,

905 F.3d 1310 (Fed. Cit, 20D) scsciscsicesccainnrreacancamonsanveenacianiseasnmcaniesnmernanannecasansins 29, 36, 47
Alcon Rsch. LTD v. Apotex, Inc.,

687 F.3d 1362 (Fed. Cir. 2012).......cccccesecceseseseeessesensesstseseeeesseeesseeeseesarseesescesaceseecssnseeeeeseceees 12

Allergan, Inc. v. Sandoz Inc.,
796 F.3d 1293 (Ped. Cir. 2015)... ..-crsrersenernrrrereemnennrsnnnnernnatenssesidnteibieesaenancs amentnneaee O

ALZA Corp. v. Andrx Pharm., LLC,
603 F.50935 (Fed. Cit, 20 scscannimucanonnianuiainancwnnamanweannam anne! 50

Amgen Inc. v. Amneal Pharm. LLC,
OAS FS ESGR (Pad, Coie, DO os ccascccnunceusnansainaninanninnananisnaciinaatsann aiken maenniNanaNRimcaTERRURNE 87

Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co.,
598 F.3d 1336 (Fed. Cir. 2010)........ccccccesesceceseseececeseeeeeeeeesenseeeeeeateeeseeeestseetsteeeeeeeeee 0, 57, 58

Aventis Pharma Deutschland GmbH vy. Lupin, Ltd.,
490 F 3d. 1295 (Fad. Cir, 2007). ....0n--veresesnnrrseeraniarentvairisssiieiateniaieenei Gan mrcauiacatsanbel Ly Rely 20

Bayer Healthcare Pharm., Inc. v. Watson Pharm., Inc.,
713 F.3d 1369 (Ped. Cr, 2013) ccccccsnaoumeunncenmwniasonnnninenmamineennen DD, 4S

Beckman Instruments Inc. v. LKB Produkter AB,
892 F 2 L547 (Ped. ir) 1989 ses csscsccacacecnssasnnanccnusvaccsaaenninssmaumomscaneuanieumaanaraucemuaaveannene

Biovail Labs. Int’1 SRL v. Abrika, LLLP,
No. 04-61704, 2006 WL 6111777 (S.D. Fla. Aug. 24, 2006) ......ccccccceeteteeteeteeteeteenee OT

Classified Cosmetics, Inc. v. Del Labs., Inc.,
No. 03-4818, 2004 WL 5645578 (C.D. Cal. June 14, 2004) oo. cece teen teeeeeseernee 87

Coleman v. Dines,
74) 2d 3535 (red, Cit. 1985) as nsitinonn munich aimee 37

Constant v. Advanced Micro-Devices Inc.,
848 F.2d 1560, 1570 (Red, Cir, 1988) wscvccsissnccnwrscscicsricencanamauneas cnuciwuemecccesawanatinL SD

ill
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 5 of 119 PagelD: 16759

Cooper v. Goldfarb,
[54 Fd V2 (Pad, Cit, U99D  sssssssenisansssitonrecrnreeceennvarensnpenorraneassnnnumsanesersneneeunmuannuneuncennensnsn cual

Cross Med. Prods., Inc. v. Medtronic ua Danek, Inc.,
424 F.3d 1293 (Fed. Cir. 2005).... iia ea ye amen ac Sie Rear neaa pcan usin cell masa ccuuuae INES

Depomed, Inc. v. Sun Pharma Global FZE,
Civ. No. 11-3553 (JAP), 2012 WL 3201962 (D.N.J. Aug. 3, 2012) ...cccceecccseseeseeessseneeenn 7

DSU Med. Corp. v. JMS Co.,
471 F.3d 1293 (Fed. Cir. 2006) (en Danic).......ecccccccessessesceseeseseestesssccsessvercaceeseussccseseneacearansetaae 88

Ferring B.V. v. Watson Lab’ys, Inc.-Fla.,
764 F.3d 1401, 1408 (Fed. Cir, 2014)... ceccecceceeceeceeeeescneeseseeeeseseeecessasersetsesceaterasatseeeesesO9

Forest Labs., Inc. v. Ivax Pharms. Inc.,
SO1 F.3d. 1263 (Fed, Cit. 200) wi csasvisesennnnswneawanonscnunce nee sonnei 13

Fujitsu Ltd. v. Netgear Inc.,
B20 F.3d P52 1 (Re. Cat. 2) saiccsancsssonmsannantnnnansansconeacubavave aainanumannanaawavatcceiunaiiaecsdl

Galderma Labs., L.P. v. Tolmar, Inc.,
737 F.3d 731 (Fed. Cir. 2013) ...ccccccccccesesssssseeceeseeseesesaeeesstseseseessscstsesssssssesseeesd, 43, 77, 85

Genentech, Inc. v. Hospira, Inc.,
946 F.3d 1333 (Fed. Cir, 2020)... ccccececcecesessescscesestescecescsccsssseecatscesesceeseseseacearsteceetsassvsceeeser 48

Gentry Gallery, Inc. v. Berkline Corp.,
134 Poo UAE Ed, is LO sssesscssesecunsasraccunsanaaatetsanccsssaareiuniatssasin te@enioniencntnenenevereenened 49

Gilead Scis., Inc. v. Natco Pharma Ltd.,
Foo Be. Tate RS CSS, PRAY ccicsc acssciraicaanece uefa Mua tue aS maa nates aa mnasleanaibeaaisastigiaIEE b

Glaxo, Inc. v. Novopharm, Ltd.,
LID F Sd, 1562 (Peds Git: 1997) cucssnsncsssananncwersnicsnaeasnuntnsiacenieanassionnusaisaninnniiecaanatiiatatie 70, 73

Hoffman-La Roche Inc. v. Apotex, Inc.,
748 F.3d 1326 (Fed. Cir. 2014) ...ccccceccccscsssessessseseeeeseseecessscseecseeesansssessseseseestseseesssrssseeeeeserases

Horizon Medicines LLC v. Alkem Labs Ltd.,
No. CV 18-1014-RGA, 2020 WL 7022591 (D. Del. Nov. 30, 2020)........ccccsccseeseseseseee DOSSIM

Hyatt v. Boone,
BH BGS VIA CRA i, POSE) asasssicecsse carci cess canccauseaascpesssnaaoiisassiseainsadece Seeeeeeeenerenosornescconmest

HIZNP Medicines LLC v. Actavis Labs. UT, Inc.,

iv
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 6 of 119 PagelD: 16760

Imhaeuser v. Buerk,

In re Adamson,
27S F.2d O52 (CCP A, F960) ssacsswtssrsssesicessscscassassaicusissicuc sitesi ava vce css seaaicaain i icuiseseu bain

In re Applied Materials, Inc.,
602 F.3d 1289 (Red. Cte, 20 2) ass crinccsnnnanarsccssnccisannanicsmanennuncenssnanmascmumnanccnnnanaad ey. lg Ob

In re Gershon,
372 F.2d 535, 538 (C.C.P.A. 1967) ....ccccccccsceseesesseessceseesesseesecsessecsecsesseeaesneeseeaeseatenseneeaneaeenseDO)

In re Goodman,
11 F.3d 1046 (Fed. Cir. 1993)... cccccccccsscessessesssseesseessesssseenesaeaeeaeeaeeaeesseeeseaseatsnetesenseateateeeO

In re Gray,
53 F.2d S20, 11 LISP DES CATA, 1987 ) sccccwrscsworsevencvnsvnsanaian esa cn yuiactaianunswuesssciacentuieiec ey, te

In re Huai-Hung Kao,
G39 Fd LOST (PSR Clie 20D) siniceanacascansnsenanrannncnnicnnisivas conan anentinianatescianansausaietcnnaesanswcas Dey Cty Oe

In re Merck,

In re Sebela Patent Litig.,
2017 WL 3449054 (D.N.J. Aug. 11, 2017) .o...ecceecceceeceeceseseesesessseceseesesaceseescasseseaseetettaseetseees BD

In re Wands,
$58 F.2d 73) (red. Cit, 1988) ccccccnoniasrnmmnanncianemmonnnamnmneNN

Inre Young,
O27 Fide 588. (Fed). Cit. LOST) scccsisncssmencnsssinnsva cxenastianccmausesastnisciecastesansaiaiuuasacaatenuissnruenanonvasMel

Jazz Photo Corp. v. ITC,
264 F.3d 1094 (Fed. Cir, 2001)........ccccccececsesceecnseeeecesseeseseeenecseeeesscseeasseeeacsarseneteacuatareesensneeeee#OO

Kennametal, Inc. v. Ingersoll Cutting Tool Co.,
780 F.3d 1376 (Fed. Cir. 2015).........cccccscccesceseesceceeeceseseeseeteseeeeeeatsesaeeeseatsetseteeteteetsteeseseee h 7, 43

KSR Int’l Co. v. Teleflex Inc.,
SRO US FOB CLOT asics sical eka aaa aeeconenaipnaeauas Ly eee

Laitram Corp. v. Rexnord, Inc.,
939 F.2d 1533 (Fed. Cir, 1991 )ssssccrcccnerconsnensrymacnvierciiercuomnennienveninaenmemaencre ee

Lockwood v. Am. Airlines, Inc.,
107 F.3d 1465 (Fed. Cit, V99D wiisiisisnssussssesncces canuseecukesivaseaaneneranananesseasisrunaanseasiseaneateo Oy, OF
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 7 of 119 PagelD: 16761

Los Angeles Biomedical Rsch. Inst. at Harbor-UCLA Med. Ctr. v. Eli Lilly & Co.,
849 F.3d 1049 (Fed. Cir, 2017)..........cccsssssscsescssccsesstseeseessscauseessssssssssscsessussssssecsensescesensraceasenee) 7

Magna Electronics, Inc. v. TRW Automotive Holdings Corp.,
Nos. 1:12-cv-654, 1:13-cv-324, 2015 WL 11430786 (W.D. Mich. Dec. 10,

McCoy v. Heal Sys., LLC,
No. 2020-1484, 2021 WL 1235188 (Fed. Cir. Apr. 1, 2021) oo... cccccceeeeseeteseeeseneeeeene 5, 16

Medichem, S.A. v. Rolabo, S.L.,
ASS BS LUST (lad. Cir. 2006) cvssiiasicarassccerccuiasrs cues ie sceaatniaisa sion tauut cusses cap sacaus tas asneeicy 1b

Merck & Co. v. Hi-Tech Pharmacal Co.,
482 F.3d 1317 (Fed. Cir, 2007).........0ccccccccceccssescscesesescescessnsecssssscvavsesnsecvacstensasasesseseareeered 3, 07

Merck Sharp & Dohme Corp. v. Amneal Pharms. LLC,
881 F.3d 1376 (Fed. Cir. 2018) ......cceceecccccccceeseeseseecsesceseneeseracnnsseesssecseeacscasseseescstesstessteseeseee TO

Merck Sharp & Dohme Corp. v. Teva Pharms. USA, Inc.,
217 F. Supp. 3d 782 (D. Del. 2016) ..0.....ccccssceesesseeseesesseseseseesesessesestsestesesesseceaceesestecsteersees 7 L

Microsoft Corp. v. [41 Ltd. P’ship,

Multilayer Stretch Cling Film oo Inc., v. Berry Plastics np ,
831 F.3d 1350 (Fed. Cir. 2016)... sania snianncenuNenNRIs siccniarNcrroacauE RE

Muniauction, Inc. v. Thomson Corp.,
532 F.3d 1318 (Fed. Cir. 2008) .......0cccccccccsessssseeessseseseseeessesesaeseeseseeasecessesessacsesessarsseceeecseeaacs 25

Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc.,
166 F.3d 1190 (Fed. Cir. 1999)... eeecscseeseeenesseeseeeeeseessusscesssesseveceeseveesesssesessessssseesreeeDO

Novartis AG v. Ezra Ventures LLC,
909 F.3d 1367 (Ped. City 201 8) scssscsuaspcesssvscasnccanssssssuiscsaassavivaranpesousehusearninatnenane >, Oy, OF

Novartis AG v. Torrent Pharms. Ltd.,
Si Pd (She: (Ped. Cir, 2017) cssnnnancsneecnanananeanaesennumcenammumamuumdneecune OD Cie SO

Novartis Farm Corp. v. West-Ward Pharms. Int’l Ltd.,
O23 FOG LOST (Ped: Git, 20D ossicccscsinnciacnsicnatsnsinewaieinncvanesmancisnawcrccaimasicsssisaauicrnsiale

Ohio Willow Wood Co. v. Alps S., LLC,
735 F.3d 1333 (Fed. Cir, 2013)... cc ccecccccesceccsesesseeeseseseseseeeessacsceseceesccseesvassvacacssssseeateeteereeesen 4

Otsuka Pharm. Co., Ltd. v. Torrent Pharms. Ltd., Inc.,
99 F. Supp. 3d 461 (D.N.J. 2015) ooo. cceecccecsesseseeerscseesessereecensesecsesusescsarseessessseseasesteseererserere DO

vi
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21

Pfizer Inc. v. Teva Pharmaceuticals USA, Inc.,

555 F. App’x 961 (2014) cecccsssscsssssscsssssssssssssssssesssssescevevsesesssssssssssosssssssessesessssssassseensanneceneneeee

Pfizer, Inc. v. Apotex, Inc.,

480 F.3d 1348 (Fed. Cir. 2007),......c:cccscceccsessessrsrsesceressesnsesssceeeavessaressseessessseeratesens

Power Integrations, Inc. v. Fairchild Semiconductor Int'l, Inc.,

843 F.3d 1315 (Fed. Cit. 201 G)inicnnsanmna nnn nm ROR

PowerOasis, Inc. v. T-Mobile USA, Inc.,

522 F.3d 1299 (Fed. Cir. 2008)...ccccccccsssscssssssssessssvvessssessesssssessssssnseeseesesessesssnssesee

PPG Industries v. Guardian Industries,

156 F.3d 1351 (Fed. Cir, 1998)...cccccccssssssssvesssscsssssssssssssssesessssssessssssssasesueeseaseetessnsseesseeeesenee

Proctor & Gamble Co. v. Nabisco Brands, Inc.,

T11 F. Supp. 759 (D. Del. 1989) ..ccccccssssscsssssssssvssssssssvsvvessssersesesessseseeeeeeeseseseeenete

Prometheus Labs., Inc. v. Roxane Labs., Inc.,

805 F.3d 1092 (Fed. Cit, 201 S)cccsamenamaannnaan eS

Purdue Pharma L.P. v. Faulding Inc.,

250 F360. 1320 (Ped, Cir. 2000) siscccsacscsiiccccasccccscmnaciacitisicnimisaceitcascnccacmbidbecamsiemeaiiiets

Raytheon Techs. Corp. v. Gen. Elec. Co.,

995 F330. 1374 (hed, Git. 202) voncscmssssencicansunnaniannsninirssiavsiusi einen kann Deni RsaK ADU ONERNTEREMLENENTS

Sanofi-Synthelabo v. Apotex, Inc.,

550 F.3d 1075 (Fed. Cir. 2008)........:ccccccsessesccseesessesesssseerscssssnesseseverseeaveceesesstessseeasesenanasaneeseces

Santarus Inc. v. Par Pharm. Cos. Inc.,

945 F.3d 1184.(éd. Cit, 2019) scion aene

Santarus, Inc. v. Par Pharm., Inc.,

04 F.3d [S44 Ped, Cit, 2002) scrsassarinecgrnnavncpanscascnceceicinaievouapeeansvecacamnssiasaanscimtiesaais

Sciele Pharma Inc. v. Lupin Ltd.,

684 F.3d 1253 (Fed. Cit. 2002) swscscsecssscecanasnasseanwussesatvinsnasiiansticcene ianalsncr ben an ienvSes winieNGRN RENEE

Sherwin-Williams Co. v. PPG Indus., Inc.,

No. CV 17-1023, 2021 WL 211497 (W.D. Pa. Jan. 21, 2021)......

Shire LLC v. Amneal Pharmaceuticals, LLC,

2014 WL 2861430 (D.N.J. 2014) ooo ceceeeeeeeeeeeeneeeneneeeennes

SIBIA Neurosciences, Inc. v. Cadus Pharm. Corp.,

225 F.3d [349 (Fed, Cit, 200O) sssccsecusnecenmmaanwananwmancans

vii

Page 8 of 119 PagelD: 16762

17

wees DASSIM

87

secruciesccee MeO

94

ssl 7, 18

AO

25

13

sscmmengeaey BL

A2
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21

Sing v. Brake,
222 F.3d 1362 (Fed. Cir. 2000)..............

SmithKline Beecham Corp. v. Apotex Corp.,

O8 (F852, 2002 Wis 1613724 (ND. UL daly 17, 26002) ccssiawnnnnnunmawenmncnnenvracs

Takeda Pharm. U.S.A. Inc. v. West-Ward Pharm. oy ;
785 F.3d 625 (Fed. Cir. 2015)... ssa

Vita—Mix Corp. v. Basic Holding, Inc.,

SOREL ERT SEY ESE SR ATS cancerenonanennacensrcnenanasasiennean hen es TEE DR

Zenith Labs., Inc. v. Bristol-Myers Squibb Co.,

19 F.3d 1418 (Ped. Cir. 1994)... cececcecessseseeeseeeeeceeeseecnseenereseeeseeeesneesearaeesaseneseenes

Statutes

eee ec encawonue en uaencwue ees

Other Authorities

37 CAFR. § 1.56 cecccccsssssscscsssssvescessssssssssssssssssuesesesesuveesesssnssuessessersusscsesssssstesseseesssneeesessnseveees

MPEP § 211.05 .cccccssssccsssssecsssssececssssesessesssececs

MPEP § 2701 ccccssoccccossveccssssvecesssseesessssucsssessssesesssusesessvecsessssuveccessusesesssssessesesssuseceesuesestsvessersasesesese

viii

Page 9 of 119 PagelD: 16763

sige

71

nt

1, 35

ste

100

passim

88

101, 103

101, 103
ed

wie
Amgen
Celgene

Defendants

DRL

Pharmascience
Sandoz

Zydus

DTX

JTX

FDA

PTO

PTE

PTA

API

Apremilast

PDE

PDE4

TNFa or TNF-a
cAMP

°358 patent

Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 10 of 119 PagelD: 16764

TABLE OF ABBREVIATIONS

Plaintiff Amgen Inc.
Celgene Inc.

Defendants Dr. Reddy’s Laboratories Inc., Dr.
Reddy’s Laboratories Ltd., Pharmascience
Inc., Sandoz Inc., and Zydus Pharmaceuticals
(USA) Inc.

Dr. Reddy’s Laboratories Inc. and Dr.
Reddy’s Laboratories, Ltd.

Pharmascience Inc.

Sandoz Inc.

Zydus Pharmaceuticals (USA) Inc.
Defendants’ trial exhibit

Joint trial exhibit

U.S. Food and Drug Administration
USS. Patent and Trademark Office
Patent Term Extension

Patent Term Adjustment

Active Pharmaceutical Ingredient
(+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-
methylsulfonylethyl]-4-
acetylaminoisoindoline-1,3-dione
Phosphodiesterase enzyme
Phosphodiesterase enzyme 4

Tumor necrosis factor a

Adenosine 3',5'-cyclic monophosphate

U.S. Patent No. 6,020,358

ix
WO ’606

Takeuchi

Dyke 1999

Marriott 2001

Muller 1998

Papp 2012

Schett 2012

ICH Guidelines

°052 Publication

°049 Publication

Brittain 1997

Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 11 of 119 PagelID: 16765

WO 01/34606

Takeuchi et al., “(R)- and (S)-3-
Fluorothalidomides: [sosteric Analogues of
Thalidomide,” Organic Letters, 1(10),
1571-73 (1999)

Dyke et al., “The therapeutic potential of
PDE4 inhibitors,” Expert Opin. Invest. Drugs,
8(9): 1301-25 (1999)

Marriott et al., “Immunotherapeutic and
antitumor potential of thalidomide
analogues,” Expert Opinion on Biological
Therapy, \(4): 675-82 (2001)

Muller et al., “Thalidomide Analogs and
PDFE4 Inhibition,” Bioorganic & Medicinal
Chemistry, 8: 2669-74 (1998)

Papp et al., “Efficacy of apremilast in the
treatment of moderate to severe psoriasis: a
randomised controlled trial,” Lancet, 738-46
(2012)

Schett et al., “Oral Apremilast in the
Treatment of Active Psoriatic Arthritis,”
Arthritis & Rheumatism, 64(10): 3156-67
(2012)

International Conference on Harmonisation of
Technical Requirements for Registration of
Pharmaceuticals for Human Use,
Specifications: Test Procedures and
Acceptance Criteria for New Drug

Substances and New Drug Products:
Chemical Substances (1999)

U.S. Patent Publication No. 2003/0187052
WO 2003/080049

Brittain, H.G., “Spectral Methods for the
Characterization of Polymorphs and
Solvates,” Journal of Pharmaceutical
Sciences (1997)
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 12 of 119 PagelD: 16766

Brittain 1999

Bym 1995

Byrn 1999

Guillory

ICH 1994

°515 application

Pathan 2012

NCT 092

Kavanaugh 2014

D. J.W. Grant, Theory and Origin of
Polymorphism, and H.G. Brittain, Methods
for the Characterization of Polymorphs,
Polymorphism in Pharmaceutical Solids,
Vol. 95 (H. Brittain ed., 1999)

S. R. Bym et al., “Pharmaceutical Solids: A
Strategic Approach to Regulatory
Considerations,” Journal Pharmaceutical
Research, 12(7): 945-54 (1995)

S.R. Bym et al., Solid-State Chemistry of
Drugs (2d ed.) (1999)

J. K. Guillory, Generation of Polymorphs,
Hydrates, Solvates, and Amorphous Solids,
Polymorphism in Pharmaceutical Solids,
Vol. 95 (H. Brittain ed., 1999)

ICH Harmonised Tripartite Guideline, Dose-
Response Information to Support Drug
Registration (Mar. 10, 1994)

U.S. Provisional Application No. 60/366,515

Pathan et al., “Efficacy and safety of
apremilast, an oral phosphodiesterase 4
inhibitor, in ankylosing spondylitis,” An.
Rheum. Dis., 0:1-6 (2012)

Clinical Trial No. NCT00456092, “A Phase
II, Multicenter, Randomized, Double-blind,
Placebo-controlled, Parallel-group, Efficacy
and Safety Study of CC-10004 in Subjects
with Active Psoriatic Arthritis”

Kavanaugh et al., “Treatment of psoriatic
arthritis in a phase 3 randomised, placebo-
controlled trial with apremilast, an oral
phosphodiesterase 4 inhibitor,” Ann. Rheum.
Dis., 73: 1020-26 (2014)

xi
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 13 of 119 PagelD: 16767

L INTRODUCTION

This case concerns five follow-on patents that plaintiff Amgen asserts against generic
pharmaceutical manufacturers in an attempt to extend its monopoly over a decade after the
expiration of its original patent related to the active drug substance, apremilast, which is marketed
under the brand name Otezla®. Amgen should not be allowed to keep affordable generic
alternatives off the market because its predecessor in interest, Celgene, created invalidating prior
art and made critical admissions while designing Otezla®’s patent thicket. As a result, Celgene
dedicated the claimed inventions to the public. Amgen cannot now rescind the public’s access.

Defendants are seeking FDA approval to market apremilast tablets for the treatment of
moderate to severe psoriasis, one of the same approved indications of Otezla®. Celgene sued
Defendants alleging infringement of claims 3 and 6 of U.S. Patent No. 7,427,638 (“the ’638
patent”), claim 6 of U.S. Patent No. 8,455,536 (‘the ’536 patent”), claims 1 and 15 of U.S. Patent
No. 7,893,101 (“the ’101 patent”), and claims 2, 19, and 21 of U.S. Patent No. 10,092,541 (“the
"541 patent”) (collectively, the “Asserted Claims” of the “Patents-in-Suit”). Subsequently, Amgen
acquired the Patents-in-Suit and the NDA for Otezla® and stepped into the shoes of Celgene as
plaintiff.

Defendants allege that the Asserted Claims of the ’638, °536, ’101, and ’541 patents are
invalid and therefore Defendants cannot be liable for infringement. Defendants will present clear
and convincing evidence that all of the Asserted Claims are invalid for anticipation, obviousness,
obviousness-type double patenting, and/or lack of written description and enablement. Defendant
Pharmascience also asserts that it has not infringed, and will not infringe, the asserted claims of
the *541 patent and that Amgen will be unable to prove its infringement allegations. Defendant
Zydus will also explain why its proposed ANDA products do not infringe the asserted claims of

the ’101 patent.
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 14 of 119 PagelD: 16768

Amgen also sued Zydus alleging infringement of claims 2 and 27 of U.S. Patent
No. 8,093,283 (“the ’283 patent”). Zydus alleges that the asserted claims of the ’283 patent are
invalid and therefore Zydus cannot be liable for infringement. Zydus will present clear and
convincing evidence that the asserted claims of the ’283 patent are invalid for anticipation and/or
obviousness.

When Defendants filed their respective Abbreviated New Drug Applications (ANDAs) in
2018, the ’358 patent was listed in the FDA’s Orange Book as a patent claiming the drug, or the
method of using the drug, in Otezla®—ie., apremilast. Defendants each filed Paragraph III
certifications to the ’358 patent in their respective ANDAs, as the patent would be expiring that
same year. The ’358 patent claims a method of inhibiting PDE4 in a mammal by administering an
effective amount of a compound according to a FormulaI. Example 12 of the ’358 patent discloses
the racemic mixture that is equal parts apremilast ((+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-
methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione) and the mirror isomer of apremilast
((-)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethy]]-4-acetylaminoisoindoline-1,3-
dione). The ’358 patent also teaches that both racemates and individual isomers are within the
scope of that invention, and that isomers can be obtained “substantially free of the other, ie., ina
form having an optical purity of >95%,” by using chromatography or chiral acid salt formation.
(DTX-174 (358 patent) at 8:64-9:12.)

The prior art 358 patent further provides therapeutically-effective doses and dosage forms
for apremilast. The ’358 patent teaches that apremilast could be administered orally in the form
of a tablet or capsule, “containing from | to 100 mg of drug per unit dosage,” as part of a “single
or multiple dosage regimen.” (Jd. at 9:22-24; 52-60.) The prior art thus overlaps with the doses

in the Asserted Claims. “Where there is a range disclosed in the prior art, and the claimed invention
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 15 of 119 PagelD: 16769

falls within that range, the burden of production falls upon the patentee to come forward with
evidence” of secondary considerations of nonobviousness. Galderma Labs., L.P. v. Tolmar, Inc.,
737 F.3d 731, 737 (Fed. Cir. 2013). Here, Amgen has not asserted any teaching away or
unexpected results from administering the claimed doses of apremilast.

The °358 patent is also a “blocking patent”—the practice of any of the Asserted Claims
would infringe one or more claims of the ’358 patent. As of at least the 2002 priority date, a POSA
would have been aware of the ’358 patent, and it would have deterred unlicensed third parties from
developing pharmaceutical compositions of stereomerically ae apremilast for the treatment of
psoriasis.

By the time the ’541 patent was effectively filed in 2014, there is no dispute that apremilast
was already known and disclosed in the prior art, as were methods of using apremilast for treating
patients with psoriasis. Amgen will argue that the allegedly inventive feature of this patent is the
particular titration schedule recited in the asserted claims. Yet the evidence will show that the
claimed titration scheme is simply a routine optimization over the prior art Papp 2012 study
sponsored by Celgene. In short, there is nothing novel about the ’541 patent, which serves as yet
another example of Amgen’s improper attempts to further extend its market exclusivity for
Otezla®.

Il. BACKGROUND
A. Stereochemistry

Apremilast is a chiral compound. An object or a system is chiral if it is distinguishable
from its mirror image; that is, it cannot be superimposed onto it. Human hands are perhaps the
most universally recognized example of chirality. The left hand is a non-superimposable mirror
image of the right hand; no matter how the two hands are oriented, it is impossible for all the major
features of both hands to coincide across all axes. “Enantiomers,” is a term used to describe a

3
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 16 of 119 PagelD: 16770

mirror image pair of two chiral compounds. Enantiomers contain all the same atoms and bonds,
but these atoms and bonds are spatially arranged such that they are mirror images of each other
and are not superimposable. Enantiomers have the same physical and chemical properties, except
for the direction in which they rotate a plane of polarized light, which they reason enantiomers are
also referred to as optical isomers. A 50:50 mixture of two enantiomers is known as a “racemic
mixture” or a “racemate.”

The ’638 and °536 patents are directed to this characteristic of apremilast, which falls in
the category of “stereochemistry.” The specification states that “[t]he invention particularly relates
to the (+) enantiomer of 2-[1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-
acetylaminoisoindoline-1,3-dione. This compound is believed to have increased potency and other
benefits as compared to the racemate.” (JTX-3 (°638 patent) at 3:23-29; see also id. at 13:49-56
(explaining that stereomerically pure apremilast provides an improved therapeutic effectiveness
over the racemic mixture.))

In the field of pharmaceuticals, it has been well known since long before 2002 that
stereochemistry can affect a molecule’s fit within a biological receptor in the human body—which
can affect the efficacy of the molecule. This is because biological molecules have orientations
within 3-dimensional space, which alters whether any particular molecule may fit into a receptor
like a lock and key. The analogy of enantiomers as right hand and left hand mirror images can
show how enantiomers fit differently within a receptor or pass through a column that separates the
two enantiomers. A right-handed person (i.e., the active drug enantiomer) can only shake hands
with another right hand (i.e., the drug receptor) but not with a left hand because there is no “fit” or
“lock” between the right hand of one person and the left hand of another. Because biological

receptors (such as those contained in enzymes) are themselves chiral, there are many examples of
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 17 of 119 PagelD: 16771

enantiomeric pharmaceuticals.
B. Known Techniques to Obtain Stereomerically Pure Compounds

Well before the priority date here, people of skill in the art understood what enantiomers
and racemic mixtures were and were able to separate the two enantiomers from a racemic mixture
into a “stereomerically pure” form of the enantiomer or to independently synthesize one of the two
enantiomers. Moreover, since at least 1992, FDA has recommended that drug companies who are
investigating racemic mixtures also separate and investigate each enantiomer to determine its
properties. (DTX-119 at 2-3.)' FDA’s policy and guidance documents arise from the
understanding that each enantiomer in a racemic mixture may differ in potency and toxicity. (/d.)

The specification of the 638 patent admits that techniques for separating or synthesizing
enantiomers of a racemic mixture, including apremilast, were well known: “[Apremilast] can be
isolated from the racemic compound by techniques known in the art. Examples include, but are
not limited to, the formation of chiral salts and the use of chiral or high performance liquid
chromatography ‘HPLC’ and the formation and crystallization of chiral salts.” (JTX-3 (°638
patent) at 9:13-17.)

A number of common techniques were available to a POSA to obtain stereomerically pure
enantiomers before the priority date of the ’638 patent. Several of these techniques, such as chiral
chromatography, are taught in the prior art, including Celgene’s own ’358 patent.

Cc. Polymorphism

The °101 patent is directed to what is called a “polymorph” or “crystalline form” of

apremilast. Solid compounds may be amorphous or crystalline. Crystalline compounds have

 

' For clarity and consistency, the pin cites to non-patent references throughout this document refer
to the DT X-stamped page numbers rather than the original document page numbers.
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 18 of 119 PagelD: 16772

structural units (referred to as “unit cells”) that are repeated regularly in three dimensions in space.
(See DTX-458 (Vippagunta) at 3.) Crystalline materials exhibit distinct melting points and X-ray
powder diffraction (“XRPD”) patterns with well-defined peaks. (DTX-101 (Bym 1994) at 1.)
Crystalline solids are often used as active ingredients in pharmaceutical products. |

Polymorphs exist when the drug substance crystallizes in different crystal packing
arrangements, all of which have the same elemental composition—in other words, the same
compound can be packed in different crystal arrangements. (DTX-102 (Byrn 1995) at 4.)
Different polymorphic forms will typically have the same effect on disease in the body, but can
have different chemical and physical properties, including melting point, apparent solubility,
dissolution rate, optical properties, vapor pressure, density, and XRPD patterns, among others.
(DTX-196 (Yu) at 1-6; DTX-103 (Byrm 1999) at 95.) The polymorphic forms can also exhibit
different particle shape and different mechanical properties including hardness, flowability, and
compactability. (JTX-145 (FDA Guideline) at 35.)

“Systematic investigation of a compound to determine whether it is prone to
polymorphism, as well as the nature of the polymorphism [], is routine practice in pharmaceutical
pre-formulation studies.” (JTX-224 (Caira) at 3; see also DTX-97 (Borka 1990) at 1.) Further, it
was well known in the prior art that different polymorphs of a compound can be made by simple
techniques, of which the most common is dissolving the substance in a limited amount of a heated
solvent and then cooling the resulting solution. (DTX-158 (Pavia) at 7; DT X-102 (Byrn 1995) at
4.) This well-established toolbox of techniques can be applied to conduct a “polymorph screen”
in which the crystallization of a given substance is undertaken using a range of conditions and
common solvents to identify the possible polymorphic forms of the compound. (DTX-125

(Guillory) at 7.)
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 19 of 119 PagelD: 16773

Differentiating among the various solid forms ofa substance is “generally a routine matter.”
(DTX-101 (Byrn 1994) at 1.) By 2002, there were numerous, well-known analytical techniques
for studying and characterizing polymorphs. (See generally DTX-196 (Yu).) One of the analytical
techniques used and taught in the prior art is X-ray powder diffraction (“XRPD”). (See generally
id.; JTX-224 (Caira) at 18-36.)

D. The Prior Art Taught the Use of PDE4 Inhibitors to Treat Psoriasis

The °536 patent, while primarily about the enantiomer, contains a claim limitation directed
to the use of apremilast to treat psoriasis. Psoriasis is a chronic skin condition that affects about
1% to 3% of the total U.S. population. (See DTX-215 (Peters 2000) at 1; DTX-217 (Greaves 1995)
at 1; JTX-67 (Dyke 1999) at 12.) Although not usually life-threatening, psoriasis is a disabling
disease that can cause significant morbidity, and currently has no cure. (See DTX-215 (Peters) at
1; DTX-217 (Greaves) at 1; JTX-67 (Dyke 1999) at 12.) The most common form of psoriasis is
plaque psoriasis, occurring in about 90% of patients. (DTX-215 (Peters 2000) at 3.) Up to 20%
of patients with psoriasis develop psoriatic arthritis, an inflammatory arthritis condition, with
symptoms very similar to rheumatoid arthritis. (/d. at 4; JTX-67 (Dyke 1999) at 12.)

As of 2002, there were a number of conventional topical and systemic therapies available
for the treatment of psoriasis. (DTX-215 (Peters 2000); DTX-217 (Greaves 1995).) However,
each of these therapies had its own advantages and disadvantages, and thus a POSA would have
been motivated to further develop drugs with different mechanisms of action for treating patients
suffering from psoriasis. The prior art taught that PDE4 inhibitors could be therapeutically useful
in the treatment of inflammatory conditions and diseases, including psoriasis, by decreasing the
production of certain proinflammatory proteins—more emery, TNFa. (DTX-174 (358

patent) at 4:35-53; JTX-67 (Dyke 1999) at 12.)
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 20 of 119 PagelD: 16774

In particular, it was known that excessive or unregulated TNFa production “has been
implicated in a number of disease conditions,’ including endotoxemia and/or toxic shock
syndrome, rheumatoid arthritis, Crohn’s disease, irritable bowel syndrome, cachexia, and Adult
Respiratory Distress Syndrome. (DTX-174 (358 patent) at 1:20-30; see also JTX-69 (Muller
1998) at 1 (“Excessive TNF-a levels have been found to be associated with a number of
inflammatory and autoimmune conditions including rheumatoid arthritis.”); JTX-66 (Marriott
2001) at 3 (“TNF-a is a key regulator of other pro-inflammatory cytokines and leukocyte adhesion
molecules and therefore represents a therapeutic target in a number of conditions where the
overproduction of TNF-a is associated with a pathological inflammatory cascade.”).)

As such, the “control of TNF-a levels could be a key to the treatment of a wide range of
[inflammatory] diseases,” including psoriasis. (JTX-66 (Marriott 2001) at 3.) One mechanism for
inhibiting TNFa production indirectly was by increasing the levels of cAMP in inflammatory
leukocytes. cAMP is a second messenger that mediates “biological responses to a variety of
hormones, neurotransmitters, autocoids and drugs.” (JTX-67 (Dyke 1999) at 1.) cAMP levels, in
turn, are primarily controlled by PDEs which break down and inactivate cAMP. (DTX-174 (358
patent) at 4:12-14.) The prior art thus disclosed that PDE4 inhibition “is particularly effective in
... the inhibition of inflammatory mediator release,” including the release of TNFa cytokines. (/d.
at 4:17-19.)

These observations led to the “potential use of PDE4 inhibitors as anti-inflammatory agents
for the treatment of asthma and other inflammatory disorders [] receiv[ing] considerable attention
from the pharmaceutical industry.” (JTX-67 (Dyke 1999) at 1.) Indeed, Celgene told the world in
its 358 patent that decreasing “TNFa levels, increasing cAMP levels, and inhibiting PDE IV thus

constitute valuable therapeutic strategies for the treatment of many inflammatory, infectious,
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 21 of 119 PagelD: 16775

immunological or malignant diseases,” including psoriasis. (DTX-174 (’358 patent) at 4:35-42.)
Early clinical studies “suggest[ed] the therapeutic potential of [PDE4 inhibitor] compounds in the
treatment of psoriasis.” (JTX-67 (Dyke 1999) at 12.)

E. The Prior Art Taught That Thalidomide Analogues Are Potent PDE4
Inhibitors

Thalidomide is an immunomodulatory drug that “has been shown to be clinically useful in
a number of conditions including various immunological disorders and cancers,” such as
rheumatoid arthritis. (JTX-66 (Marriott 2001) at 1, 4.) Its clinical activity in vivo “is attributed to
the wide ranging immunological and non-immunological properties possessed by this drug,”
including anti-TNFa activity. (/d. at 1.) As such, the prior art taught that “it would seem likely
that novel compounds designed using thalidomide[”]s structure as a lead would allow optimisation
of its immunological and anticancer properties while decreasing its side effects.” (/d. at 4.)

This investigation led to the “synthesis of analogues with greatly enhanced immunological
activity and with similar decreased toxicity,” including drugs with potent PDE4 inhibitory activity.
(JTX-66 (Marriott 2001) at 1; JTX-69 (Muller 1998) at 5.) By 2002, a number of different
thalidomide analogues were characterized in the laboratory, and were being assessed in clinical
studies for safety and efficacy in inflammatory diseases. (JTX-66 (Marriott 2001) at 6.) These
initial studies were “encouraging” and provided an “exciting prospect” for the potential clinical
efficacy of thalidomide analogues in a wide range of conditions that could be ameliorated by PDE4
(and thus TNFa) inhibition, such as psoriasis. (Jd. at 7.)

F. Clinical Studies of Apremilast for the Treatment of Psoriasis

In 2000, apremilast was specifically disclosed in the ’358 patent in its racemic form as a
compound having selective PDE4 inhibitory activity. (DTX-174 (358 patent) at 4:35-42, 14:34-

55 (Example 12).) By 2014, there was a continued interest in further developing “improved, orally
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 22 of 119 PagelD: 16776

available therapies,” such as apremilast, for the treatment of psoriasis “that limit disease
progression without impacting on patient life-style and well-being.” (JTX-226 (Palfreeman) at 1.)
For example, in 2012, the clinical efficacy and safety of apremilast were investigated in a phase
IIb randomized, dose-ranging study, where patients with moderate to severe psoriasis were
administered oral apremilast 10 mg twice daily, 20 mg twice daily, and 30 mg twice daily. (DTX-
153 (Papp 2012) at 1.) The “[d]oses were titrated in the first week to mitigate potential dose-
dependent adverse events of apremilast; all patients reached the target dose by day 5.” (/d. at 2.)
The results from the phase IIb study showed “apremilast 30 mg had the most favourable outcome,”
and thus this dose was chosen for further investigation in patients with moderate to severe psoriasis
in phase III trials. (/d. at 7.) In addition, “the rate of overall reported adverse events was generally
related to dose”—headache and diarrhea were reported more frequently with apremilast 30 mg
than in the other groups. (/d. at 5, 7.)

II. CLAIM CONSTRUCTION

The parties agreed to, and the court adopted, the following definitions of the following

 

 

 

 

 

claim terms:
Claim Term(s) Agreed-to Constructions
“stereomerically pure” “a composition that comprises one stereoisomer of
, a compound and is substantially free of other
638 patent :; as
stereoisomers of that compound
*536 patent
°541 patent
“stereomerically pure [(+)-2-[1-(3-ethoxy- | “a composition that comprises one stereoisomer of
4- methoxyphenyl)-2- a compound and is substantially free of other
methylsulfonylethyl]-4- stereoisomers of that compound, wherein that one
acetylaminoisoindoline-1,3- stereoisomer is (+)-2-{1-(3-ethoxy-4-
dione/compound]” methoxyphenyl)-2-methylsulfonylethyl]-4-
acetylaminoisoindoline-1,3-dione”
638 patent
’536 patent

 

 

10
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 23 of 119 PagelD: 16777

 

 

 

Claim Term(s) Agreed-to Constructions
*541 patent
“enantiomerically pure”? “a stereomerically pure composition of a
compound having one chiral center”
"101 patent
*243 patent

 

 

 

 

IV. ARGUMENT
A. The °638 Patent

The asserted claims of the ’638 patent are directed to a pharmaceutical composition suitable
for oral administration comprising from about 10 mg to about 200 mg of stereomerically pure
apremilast and a pharmaceutically acceptable carrier, excipient, or diluent. Each and every one of
the asserted claim limitations is disclosed in the prior art ’358 patent, and therefore the asserted
claims are anticipated. The asserted claims are also obvious based on either the combination of
the °358 patent with WO ’606, which teaches that the compounds of the same Formula I are
“preferably administered as a substantially chirally pure isomer,” or the combination of the ’358
patent with Takeuchi, which teschhes synthesis and stereomeric purity of a nonracemizable
analogue of thalidomide, as well as pharmacological testing of the same. (DTX-159 (WO ’606)
at 12; DI'X-168 (Takeuchi).) The asserted claims are further obvious based on obviousness-type
double patenting over claim 31 of U.S. Patent No. 8,093,283 (JTX-6 (“the ’283 patent”)).

i. The Asserted Claims of the ’638 Patent
Asserted claims 3 and 6, and the claims from which they depend, read:
ls A pharmaceutical composition comprising stereomerically pure (+)-2-[1-

(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethy]]-4-
acetylaminoisoindoline-1,3-dione, or a pharmaceutically acceptable salt,

 

* “(E]nantiomerically pure” also appears in claim 1 of the ’173 patent and claim 1 of the ’283
patent.

11
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 24 of 119 PagelD: 16778

solvate or hydrate, thereof; and a pharmaceutically acceptable carrier,
excipient or diluent.

2. The pharmaceutical composition of claim 1 wherein said pharmaceutical
composition is suitable for parenteral, transdermal, mucosal, nasal, buccal,
sublingual, or oral administration to a patient.

3. The pharmaceutical composition of claim 2 wherein said pharmaceutical
composition is suitable for oral administration to a patient.

4, The pharmaceutical composition of claim 2 wherein the amount of
stereomerically pure (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-
methylsulfonyl-ethyl]-4-acetylaminoisoindoline-1,3-dione is from 1 mg to
1000 mg.

5. The pharmaceutical composition of claim 4 wherein the amount of
stereomerically pure (+)-2-[1-(3-ethoxy-4-methoxypheny])-2-
methylsulfonyl-ethyl]-4-acetylaminoisoindoline-1,3-dione is from 5 mg to
500 mg.

6. The pharmaceutical composition of claim 5 wherein the amount of
stereomerically pure (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-
methylsulfonyl-ethyl]-4-acetylaminoisoindoline-1,3-dione is from 10 mg to
200 mg.

(JTX-3 (’638 patent) at 31:26-32:12.)

Because the Asserted Claims are dependent claims, they incorporate all of the limitations
of the claims from which they depend. 35 U.S.C. § 112(d). See also Alcon Rsch. LTD v. Apotex,
Inc., 687 F.3d 1362, 1367 (Fed. Cir. 2012) (“[B]ecause a dependent claim narrows the claim from

which it depends, it must ‘incorporate . . . all the limitations of the claim to which it refers.’”)

ii. Prosecution History of the ’638 Patent

Celgene filed the application for the 638 patent in April 2005. This came three years after
the filing of its provisional application to which the ’638 patent claims priority, and more than six
years after the date Amgen contends that the asserted claims were conceived and reduced to
practice. Amgen offers no explanation for this delay.

The ’638 patent claims were issued after just a single, nonfinal rejection. (JTX-16 (638

patent FH), 2007-12-03 Non-Final Rejection at 293.) The examiner rejected the pending claims

12
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 25 of 119 PagelD: 16779

in the application as being anticipated by the ’358 patent, which discloses pharmaceutical
compositions comprising apremilast. (/d. at 182-83.) Celgene overcame the rejection by arguing
that Example 12 in the ’358 patent discloses the racemate but not the enantiomer or stereomerically
pure enantiomers, and cites to the Forest and Sanofi cases to argue that the Federal Circuit has
ruled that claims to a single enantiomer were not anticipated. (/d., 2008-03-18 Applicant Remarks
at 252-54.)

The examiner allowed the claims without further correspondence. (/d., 2008-05-16 Notice
of Allowance at 267-69.) A closer look at the Forest and Sanofi cases reveals why these two cases
are factually distinguishable and thus are inapposite. In Forest, the Federal Circuit found that a
prior art reference was not enabling with respect to the claimed enantiomer. Forest Labs., Inc. v.
Ivax Pharms. Inc., 501 F.3d 1263, 1268 (Fed. Cir. 2007). The court found that the prior art
reference, a pharmacology paper, did not describe how to obtain the enantiomer. Id. In Sanofi,
the Federal Circuit found that the prior art patent disclosed the racemate and stated that the
compounds of the invention included the enantiomers but did not describe how to separate the
enantiomers. Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1083 (Fed. Cir. 2008).

Here, the prior art °358 patent explicitly teaches that the compounds of that invention
(including the racemic compound containing apremilast) “can be separated into their individual
isomers mechanically as by chromatography using a chiral absorbant. Alternatively, the individual
isomers can be prepared in chiral form or separated chemically from a mixture by forming salts
with a chiral acid” and “so as to obtain either or both substantially free of the other; i.e., in a form
having an optical purity of >95%.” (DTX-174 (°358 patent) at 8:63-9:12.) Moreover, the 638
patent specification admits that the (+) enantiomer “can be isolated from the racemic compound

by techniques known in the art.” (JTX-3 (638 patent) at 9:8-24 (citing references published in

13
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 26 of 119 PagelD: 16780

1962, 1972, 1977, and 1981)).

For these reasons, the Court should reject any argument that the Sanofi and Forest decisions

require, or even suggest, that the 638 patent be upheld as valid.
iii. Priority Date

Amgen has not established, and cannot establish, conception and reduction to practice of
the full scope of the asserted claims of the ’638 patent before March 20, 2002. Amgen’s testimony
and documentary evidence do not show that before March 20, 2002, the inventors had a definite
and permanent idea of the complete and operative invention, as it is thereafter to be applied in
practice, or that there was a physical embodiment with all claim limitations that would work for
its intended purpose. See Cooper v. Goldfarb, 154 F.3d 1321, 1327-31 (Fed. Cir. 1998) (inventor’s
laboratory notebook entries showing failure of experiments were sufficient to establish conception
but not reduction to practice because the entries did not show testing sufficient to show that the
invention was suitable for its intended purpose and there was no corroborated evidence that the
successful experiments conducted by another met the claim limitations); see also Medichem, S.A.
v. Rolabo, S.L., 437 F.3d 1157, 1170-72 (Fed. Cir. 2006).

Uncorroborated conversations between named inventor Peter Schafer and Amgen’s experts
regarding Celgene’s “ongoing drug discovery program” are insufficient to establish that Celgene
conceived and reduced to practice the full scope of the asserted claims of the 638 patent. See
Medichem, 437 F.3d at 1171-72 (“Even the most credible inventor testimony is a fortiori required
to be corroborated by independent evidence, which may consist of documentary evidence or
testimony of non-inventors.”). The asserted claims themselves all require pharmaceutical
compositions comprising stereomerically pure apremilast and pharmaceutically acceptable
excipients. (JTX-3 (’638 patent) at 31:26-32:12.) Claim 6 further requires from 10 mg to 200 mg

of stereomerically pure apremilast. (/d. at 32:9-12.) Hearsay about a nonspecific research plan,

14
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 27 of 119 PagelD: 16781

such as Celgene’s “ongoing drug discovery program,” does not equate to a showing that the
inventors conceived and reduced to practice the claimed compositions before March 20, 2002.

iv. Claims 3 and 6 Are Invalid As Anticipated

Celgene’s disclosures in the prior art 358 patent necessarily invalidate claims 3 and 6 of
the ’638 patent. In first seeking patent protection in Europe for claims directed to stereomerically
pure apremilast for the treatment of psoriasis and inflammatory diseases, Celgene relied on
teachings identical to those in the ’358 patent’s specification that identify the racemate and teach
separation and purification of the enantiomers. (DTX-106 (EP °148 FH 2009-04-02
correspondence).) Thus, the ’358 patent’s specification contains disclosures sufficient to anticipate
claims 3 and 6 of the ’638 patent.

Amgen, as Celgene’s successor in interest for the °638 patent, now asks the Court to
disregard both the explicit disclosures of the ’358 patent and Amgen’s predecessor’s binding
admissions in Europe regarding what is and is not disclosed by the ’358 patent to find the ’638
patent valid, even though Celgene knew the claims were not novel. Amgen further asks the Court
to disregard admissions in the specification of the 638 patent, which provide that apremilast “can
be isolated from the racemic compound by techniques known in the art,” including HPLC. (See
JTX-3 (638 patent) at 9:13-17.) Amgen should not be permitted to escape these binding
admissions. See McCoy v. Heal Sys., LLC, No. 2020-1484, 2021 WL 1235188, at *3 (Fed. Cir.
Apr. 1, 2021) (the court should accept “the specification’s own assertions of what is well known
in the art”); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570 (Fed. Cir. 1988) (“A
statement in a patent that something is in the prior art is binding on the applicant and patentee for
determinations of anticipation and obviousness.”).

Defendants will prove by clear and convincing evidence that claims 3 and 6 of the ’638

patent are invalid as anticipated by the ’358 patent. Defendants’ expert, Dr. Gordon Gribble, will

15
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 28 of 119 PagelD: 16782

explain how a POSA would have found every element of claims 3 and 6 in the prior art ’358 patent.
First, the ’358 patent discloses apremilast in Example 12 and teaches methods for isolating
stereomerically pure apremilast. (DTX-174 (7358 patent) at 8:63-9:12 (describing methods to
obtain an enantiomer “in a form having an optical purity of >95%”, i.e., >97.5% by weight).)
Second, the ’358 patent describes pharmaceutical compositions containing compounds, including
apremilast, with pharmaceutically acceptable excipients. (/d. at 9:22-60 (disclosing oral dosage
forms “containing from 1 to 100 mg” of the compound and “at least one pharmaceutically
acceptable carrier, diluent, or excipient”).) Third, the ’358 patent teaches that those compositions
are suitable for oral administration to treat a variety of conditions mediated by PDE4 inhibition.
(Id. at 4:28—-54 (teaching that the disclosed compounds are “particularly” useful in inhibiting PDE4
“and in the treatment of disease states mediated thereby”’).) Finally, the compounds of the °358
patent, including apremilast, are taught to be useful in dosages ranging from | mg to 100 mg of
drug per unit of dosage form. (Jd. at 9:22—24 (“Oral dosage forms include tablets, capsules,
dragees, and similar shaped, compressed pharmaceutical forms containing from | to 100 mg of
drug per unit dosage.”’).)

The explicit disclosures in the ’358 patent would have provided a POSA with the entirety
of the asserted claimed subject matter. No further analysis need be undertaken. Celgene confirmed
this fact when it sought patent protection for claims reciting “optically pure” apremilast in Europe
based on the very same disclosures in the ’358 patent specification cited above.

Amgen will argue that the ’358 patent fails to explicitly call out either apremilast or the
other enantiomer of Example 12, stereomerically pure or otherwise. As Dr. Gribble will explain,
that suggestion fails to account for the knowledge and experience of a POSA, which would have

known that a single enantiomer can be pharmaceutically desirable over the racemate and would

16
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 29 of 119 PagelD: 16783

have known how to purify stereoisomers. A POSA reading the ’358 patent would immediately
envisage stereomerically pure apremilast. See Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780
F.3d 1376, 1381 (Fed. Cir. 2015) (“[A] reference can anticipate a claim even if it does not expressly
spell out all the limitations arranged or combined as in the claim, if a person of skill in the art,
reading the reference, would at once envisage the claimed arrangement or combination.”) (internal
quotation and citation omitted). The ’358 patent contains unambiguous instructions on how to
purify apremilast. (DTX-174 (’358 patent) at 8:63-9:12.) In fact, a POSA would find no vagaries
preventing purification of apremilast that could not be solved by someone having undertaken
undergraduate training and studies.

Amgen will also argue that the °358 patent is not enabled. Prior art references are presumed
to be enabled, and Amgen has not met its burden to show otherwise. See Proctor & Gamble Co.
v. Nabisco Brands, Inc., 711 F. Supp. 759, 772 (D. Del. 1989) (finding that P&G failed to meet its
burden to show that the prior art was not enabling). As Dr. Gribble will explain, a POSA would
have been well versed and equipped to separate the enantiomers of Example 12 to obtain
stereomerically pure apremilast without undue experimentation. Further, it is not required that the
"358 patent “provide a detailed recipe for preparing” each enantiomer of Example 12 to enable a
POSA to prepare the stereomerically pure (+) enantiomer. See Pfizer Inc. v. Teva Pharmaceuticals
USA, Inc., 555 Fed. App’x 961, 966-67 (2014) (holding that a patent disclosure enabled
compositions of a chemical compound without limitation as to the enantiomeric form or purity
where the patent disclosed a method for synthesizing the compound and stated that the compound’s
“enantiomers may be prepared or isolated by methods already well known in the art”); see also
JTX-3 (638 patent) at 9:8-24 (citing references published in 1962, 1972, 1977, and 1981,

admitting that the racemate containing apremilast “is readily prepared using the methods”

17
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 30 of 119 PagelD: 16784

disclosed in the ’358 patent and that apremilast “can be isolated from the racemic compound by
techniques known in the art”).)

Amgen also intends to offer testimony from its European patent law expert, Mr.
Christopher Mercer, that Celgene’s admissions regarding the ’358 patent should not be considered
when weighing anticipation of the ’638 patent. Defendants have sought exclusion of Mr. Mercer’s
testimony on a number of grounds. Regardless, even if Mr. Mercer does testify, the 638 patent
itself provides a party admission that directly contradicts his position. The ’638 patent states that
stereomerically pure apremilast can be obtained by techniques known in the art, and refers to the
’358 patent as an exemplary piece of prior art. (JTX-3 (638 patent) at 9:13-24.) In other words,
while seeking the °638 patent, Celgene confirmed the accuracy of its statements to the European
Patent Office. Under the Federal Rules of Civil Procedure, and controlling authority, Amgen
cannot disavow the binding admissions of Celgene, the prior assignee of both patents. See
Sherwin-Williams Co. v. PPG Indus., Inc., No. CV 17-1023, 2021 WL 211497, at *2-3 & n.3 (W.D.
Pa. Jan. 21, 2021) (Sherwin-Williams bound by the “Valspar admissions” during prosecution
where it was “undisputed that Sherwin [was] Valspar’s successor-in-interest’”’); see also Proctor &
Gamble Co., 711 F. Supp. at 770 (“[A] patentee’s representations to the PTO during prosecution
of its patent application about the scope of the prior art is a binding admission and should ‘be
accepted at face value’ during subsequent litigation over the patents.”)

Vv. Claims 3 and 6 Are Invalid As Obvious

Defendants will prove by clear and convincing evidence that claims 3 and 6 of the 638
patent would have been obvious to a POSA over (1) the °358 patent and WO ’606 and the
knowledge of a POSA and (2) the ’358 patent and Takeuchi and the knowledge of a POSA.

Obviousness is a question of law based on an objective analysis of the underlying facts,

including (1) the scope and content of the prior art; (2) the differences between the prior art and

18
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 31 of 119 PagelID: 16785

the claim at issue; (3) the level of ordinary skill in the pertinent art; and (4) such secondary
considerations as commercial success, long-felt but unmet need, and the failure of others. Sciele
Pharma Inc. v. Lupin Ltd., 684 F.3d 1253, 1259 (Fed. Cir. 2012). Obviousness is judged as of the
time the invention was made, from the viewpoint of a POSA. KSR Int’l Co. v. Teleflex Inc., 550
U.S. 398, 419-20 (2007).

a. Defendants will establish a prima facie case that claims 3 and 6
are invalid as obvious

1. Pharmaceutical compositions comprising
stereomerically pure apremilast would have been
obvious to a POSA based on the ’358 patent and WO
°606 and the knowledge of a POSA.

Claims 3 and 6 of the °638 patent would have been obvious based on the teachings of the
°358 patent when combined with the teachings of Celgene’s WO ’606. Like the 358 patent, WO
*606 discloses methods for isolating stereomerically pure apremilast, describes pharmaceutical
compositions containing compounds of Formula I (including apremilast) with pharmaceutically
acceptable excipients, teaches that those compositions are suitable for oral administration to treat
a variety of conditions mediated by PDE4 inhibition, and finally that the compounds of Formula I
(including apremilast) are useful in dosages ranging from | mg to 100 mg of drug per unit of
dosage form. (DTX-174 (’358 patent) at 9:22~24; DTX-159 (WO ’606) at 24:1-3.) WO ’606
further teaches that the compounds of Formula I (including apremilast) “preferably are
administered as a substantially chirally pure isomer, (S)- or (R)-.” (DTX-159 (WO ’606) at 12:20—
22.)

A POSA would been motivated to combine the teachings of the 358 patent and WO °606
because these references discuss the same art (PDE4 inhibitors), disclose the same general family
of compounds pharmaceutically active (isoindoline derivatives), and have, on their faces, the same
assignee (Celgene). Also, both the ’358 patent and WO ’606 teach how to separate the disclosed

19
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 32 of 119 PagelD: 16786

enantiomers to be steromerically pure with greater than 95% optical purity. A POSA would have
been motivated with a reasonable expectation of success to prepare an oral pharmaceutical
composition of stereomerically pure apremilast based on the teachings of the °358 patent and WO
°606. Both the ’358 patent and WO °606 teach a POSA to purify stereoisomers of PDE4 inhibitors
and prepare oral compositions containing these compounds in dosages ranging from 1 mg to
100 mg for use in treating a variety of conditions mediated by PDE4 inhibition. A POSA would
have been motivated with a reasonable expectation of success to separate and purify the
enantiomers of the racemic mixture containing apremilast using chiral column chromatography,
including to an optical purity of 99%. A POSA would have known that chiral column
chromatography, chiral acid separation, and asymmetric synthesis can yield a single isomer of a
compound having greater than 99% optical purity, and a POSA would have reasonably expected
that such routine methods would result in stereomerically pure apremilast.

A POSA also would have been motivated with a reasonable expectation of success to
isolate the individual isomers of the compound of Example 12 in the ’358 patent and WO ’606 and
study the pharmacological activity of each isomer compared to each other and to the racemate. A
POSA would have known that one isomer can be pharmaceutically or biologically active, and the
other isomer can result in adverse effects or toxicity (or have no activity), and a POSA would have
preferred a stereomerically pure compound over the racemate as a pharmaceutical agent.

Of particular relevance to this case is chiral chromatography, a process wherein a column
of support particles or beads separates the two enantiomers of a racemate, which is dissolved in a
solution. In the 1990’s, chiral columns were widely commercially available with a limited number
of appropriate solutions to achieve separation of enantiomers. A POSA would have been well

practiced in chiral chromatography, which they would have learned as part of their undergraduate

20
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 33 of 119 PagelD: 16787

training.

Another long-known technique is to separate racemates into enantiomers by crystallization
with specific salts that generate only one enantiomer or the other. This technique goes back to
Louis Pasteur in the 19th century. Apremilast, however, would have been recognized by a POSA
as a poor candidate for this salt method because it is a neutral molecule and does not form salts.

Finally, a POSA would have been practiced in making stereomerically pure compounds by
asymmetric synthesis, which primarily yields only one enantiomer. Asymmetric synthesis uses a
purified enantiomer as a starting material or catalyst to drive the final product in the direction of
one enantiomer. Here, several of the starting materials for Example 12 of the ’358 patent could be
converted into pure enantiomers to carry out asymmetric synthesis to arrive at stereomerically pure
apremilast.

Amgen will argue that the 638 patent cannot be obvious, because a POSA would never
have read the *358 patent or selected the compound of Example 12 for further pharmaceutical
development. Such selection arguments fall under the Federal Circuit’s “lead compound test” for
obviousness of a novel pharmaceutical compound—i.e., a compound that was never previously
disclosed in the literature. That test looks to the prior art to design a new compound by chemically
modifying a “lead compound” in the prior art. Here, apremilast is not new—it was explicitly and
inherently disclosed in the 358 patent. The experts agree that no chemical modification to the
compound of Example 12 is needed to obtain apremilast. When a compound has been previously
disclosed, the Federal Circuit dictates that the lead compound test no longer applies and, instead,
general obviousness analysis governs. See generally Aventis Pharma Deutschland GmbH v. Lupin,
Ltd., 499 F.3d 1293, 1301 (Fed. Cir. 2007). Moreover, a POSA would have had reason to believe

that a stereomerically pure isomer of the compound of Example 12 would have the desirable

21
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 34 of 119 PagelD: 16788

property of PDE4 inhibition. Under general obviousness analysis, the Court only must weigh
whether the prior art would have led to the claimed subject matter using the flexible approaches
set forth by the Supreme Court in KSR. See Aventis Pharma, 499 F.3d at 1301 (“Requiring an
explicit teaching to purify the 5(S) stereoisomer from a mixture in which it is an active ingredient
is precisely the sort of rigid application of the TSM [teaching, suggestion, motivation] test that was
criticized in KSR.”); see also In re Adamson, 275 F.2d 952, 954-55 (C.C.P.A. 1960) (holding that
an isolated stereoisomer is obvious over the prior art disclosure of the racemate given insufficient
showing of any unexpected result, explaining that following the prior art teachings is doing “no
more than the obvious” where the prior art suggests to a POSA that the racemates disclosed in a
reference may be resolved into their individual enantiomers).

Amgen leans heavily on its irrelevant lead-compound analysis, defending against
obviousness by emphasizing that the "358 patent contains no pharmacological or clinical data, as
well as noting that none of the compounds disclosed therein was commercially available when the
’638 patent was prosecuted. Those arguments are a distraction. Properly applying a general
obviousness analysis, a POSA need not be motivated to select one compound, or even one
enantiomer, over another from the ’358 patent. Novartis Pharm. Corp. v. West-Ward Pharms. Int’l
Ltd., 923 F.3d 1051, 1060 (Fed. Cir. 2019) (finding that the District Court erred in requiring clear
and convincing evidence that a POSA would select the lead compound and that the proper test is
whether a POSA would have been motivated to modify the prior art) (emphasis added). Rather, a
POSA would take as true all of the °358 patent’s teachings, including the specifically disclosed
utility of treating diseases mediated by PDE4 inhibition. Moreover, a POSA would have been
drawn to the compounds named in the 358 patent’s Examples, which they would have understood

to be compounds of particular interest to the patentee, a large pharmaceutical company. Based on

22
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 35 of 119 PagelID: 16789

the combined teachings of the ’358 patent and WO ’606, a POSA would have desired to separate
and purify the enantiomers of Example 12 (and other Examples) before moving on to formulation
of compositions and clinical testing.
2. Pharmaceutical compositions comprising
stereomerically pure apremilast would have been

obvious to a POSA based on the ’358 patent and
Takeuchi and the knowledge of a POSA.

A POSA would have combined the disclosures of the ’358 patent regarding isolating
stereomerically pure apremilast with Takeuchi because Takeuchi teaches how to separate two
enantiomers of a chemically related compound to apremilast. The reason to combine prior art
teachings need not be explicit and may come from any source. Pfizer; Inc. v. Apotex, Inc., 480 F.3d
1348, 1361-62 (Fed. Cir. 2007); SIBIA Neurosciences, Inc. v. Cadus Pharm. Corp., 225 F.3d 1349,
1356 (Fed. Cir. 2000). Takeuchi contains a detailed teaching of the exact materials and process
that could be used to purify enantiomers to more than 99% optical purity. (DTX-168 (Takeuchi)
at 2.) Takeuchi further discloses obtaining optical resolution of racemic compound 3 by HPLC
with chiral column—specifically, “Diacel Chiralcel AD” and “eluting with ethanol.” (/d.) APOSA
applying the teachings of the ’358 patent in combination with Takeuchi would have reasonably
expected to obtain the enantiomers of Example 12 with 99% optical purity.

3. Amgen’s rebuttal arguments are not persuasive.

Amgen’s rebuttal to prima facie obviousness weighs heavily on two concepts: selection of
a lead compound and a reasonable expectation of success. Neither concept finds support in the
facts or law.

The Federal Circuit has authoritatively dismissed any requirement that a claim to a purified
enantiomer from a disclosed racemate requires analysis under the special “lead compound test.”

Compare Aventis Pharma, 499 F.3d at 1301, with UCB, Inc. v. Accord Healthcare, Inc., 890 F.3d

23
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 36 of 119 PagelD: 16790

1313, 1328-29 (Fed. Cir. 2018). In such situations, the patent challenger need only identify a
reason to purify the enantiomers. Unlike UCB, where the district court found that there were
reasons not to pursue the racemate, let alone further purify the enantiomers, this case squarely
follows Aventis, where a potential drug was exemplified in the prior art and which also taught
purification of the enantiomers. Amgen errs when it suggests that some additional motivation to
select the racemate of Example 12, or even the specific enantiomers, is required to find the claims
obvious.

In fact, as Dr. Gribble will explain, even if the Court applies the lead compound test, the
°358 patent discloses a small number of exemplary racemates of Formula I. A POSA reading the
°358 patent would understand that the Examples represent an intentional choice by the patentee to
illustrate compounds of particular interest for pharmaceutical development. As such, a POSA
would begin with the Examples (and not the general Formula I) to obtain pure enantiomers based
on at least the general understanding in the art that single enantiomers can be preferential to
racemates as therapeutic compounds, as well as the specific teachings in WO ’606. (DTX-159
(WO ’606) at 12:20—22.) In other words, the ’358 patent discloses a limited and finite number of
compounds that a POSA would understand are useful as PDE4 inhibitors.

Amgen’s argument against a reasonable expectation of success fares no better. As Dr.
Gribble will explain, the separation and purification of enantiomers is both routine and predictable.
That is especially so when the prior art teaches certain methods for separation in order to achieve
substantially pure enantiomers, as in this case. The 358 patent (and WO ’606) explicitly teaches
that apremilast, as an enantiomer of Example 12, can be obtained with an optical purity of greater
than 95%. By definition, a POSA would have had a reasonable expectation of success in the

endeavor.

24
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 37 of 119 PagelD: 16791

Amgen’s position really boils down to generalized arguments about unpredictability in the
pharmaceutical arts and lack of enablement of the prior art. Whether the end product of
pharmaceutical development results in an FDA-approved drug matters not to patentability. See
Novartis AG v. Torrent Pharms. Ltd., 853 F.3d 1316, 1331 (Fed. Cir. 2017) (“The fact that Gilenya
was the first to recerve FDA approval for commercial marketing does not overcome the fact that
solid multiple sclerosis compositions were already known. Thus, we agree with the Board that
Novartis’ proffered evidence is not probative of the nonobviousness inquiry.”). A pharmaceutical
composition can be obvious regardless of whether it is ever approved for marketing. And, of
course, the Federal Circuit has held that analyzing whether a prior art reference is enabling of the
claimed subject matter has no place in an obviousness analysis. See Raytheon Techs. Corp. v. Gen.
Elec. Co., 993 F.3d 1374, 1380 (Fed. Cir. 2021) (“While a reference must enable someone to
practice the invention in order to anticipate under § 102(b), a non-enabling reference may qualify
as prior art for the purpose of determining obviousness under § 103.”) (citing Symbol Techs., Inc.
v. Opticon, Inc., 935 F.2d 1569, 1578 (Fed. Cir. 1991)); Beckman Instruments Inc. v. LKB
Produkter AB, 892 F.2d 1547, 1551 (Fed. Cir. 1989) (“Even if'a reference discloses an inoperative
device, it is prior art for all that it teaches.”).

b. Amgen’s evidence in support of purported objective indicia
does not overcome the prima facie obviousness.

Amgen’s experts raise a variety of purported objective indicia of nonobviousness with
respect to the °638 patent, none of which, alone or in combination, casts doubt on or overcomes
the obviousness of the ’638 patent.

1. Skepticism

Amgen has not offered any evidence demonstrating skepticism in the industry of

stereomerically pure apremilast. Before arguing skepticism, Amgen must present a nexus between

2a
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 38 of 119 PagelD: 16792

the objective evidence and the purportedly novel elements of the claim. See Muniauction, Inc. v.
Thomson Corp., 532 F.3d 1318, 1327 (Fed. Cir. 2008) (skepticism lacked the requisite nexus to
the claimed invention when the evidence of skepticism did not result from what is novel in the
claim). Here, the racemate, which necessarily contains apremilast, was known. (DTX-174 (358
patent) at 14:34-55.) Thus, any skepticism must be directed to making apremilast stereomerically
pure. Amgen has never even addressed this issue.

Instead of establishing the proper nexus, Amgen has argued that a POSA would have been
skeptical about the safety of apremilast because of known issues with a different compound,
thalidomide. While thalidomide and apremilast share some structural aspects, Celgene itself
repeatedly distinguished apremilast and similar compounds from thalidomide, noting their
improved safety profile arising from the many structural differences. Amgen may be disappointed
in its predecessor’s admissions, but it cannot rewrite history. As far as the industry would have
been concerned, apremilast would have reasonably been expected to be a suitable drug candidate.

2. Unexpected Results

Amgen fails to apply the proper legal standard—that results are only unexpected when they
differ in kind rather than degree from what is known in the closest prior art. In re Merck, 800 F.2d
1091, 1098-99 (Fed. Cir. 1986). Amgen does, however, concede that the closest prior art
compound is the racemate of Example 12, which necessarily includes apremilast. Amgen’s hair-
splitting complaint is that the prior art fails to include pharmacological data for Example 12, and
Amgen thus argues that it may be excused from comparing stereomerically pure apremilast to the
racemate—i.e., applying the proper legal standard. Amgen can identify no legal authority that
permits substituting other compounds for the closest prior art simply because a document (the *358
patent) does not disclose some details (specifically, pharmacological data) or because the closest

prior art compound was not commercially available. Trustees of Columbia Univ. v. Illumina, Inc.,

26
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 39 of 119 PagelID: 16793

620 F. App’x 916, 932 (Fed. Cir. 2015) (“[T]here is no requirement that the closest prior art be
commercialized.”) (citing In re Merchant, 575 F.2d 865, 869 (C.C.P.A. 1978).

Even when Amgen addresses what it considers to be relevant properties of the racemate
and other PDE4 inhibitors, Amgen forgets that a difference in degree is not sufficient to establish
an unexpected result. For example, Amgen argues that apremilast has an unexpectedly better
therapeutic index and tolerability than the racemate and other PDE4 inhibitors, including cilomilast
and roflumilast. But a difference in therapeutic index asa PDE4 inhibitor, or the severity of
adverse events, represents a classic case of a difference in degree, not kind. Amgen is not arguing
that it was unexpected that apremilast is a PDE4 inhibitor, or that stereomerically pure apremilast
has some other pharmaceutical property that the prior art compounds do not.

The prior art is replete with examples of oral PDE4 inhibitors for the treatment of
inflammatory conditions, including psoriasis, and immunological diseases, such as arthritic
conditions. (See DTX-174 (’358 patent); JTX-67 (Dyke 1999); JTX-69 (Muller 1998); JTX-68
(Muller 1999).) That one of the enantiomers of Example 12 would be suitable for an oral
pharmaceutical composition was expected based on the prior art. (See DTX-174 (’358 patent) at
17:44-19:55 (Examples 21-25).) Amgen’s arguments highlighting topical and injectable
medications for psoriasis and psoriatic arthritis do not render unexpected oral treatment of these
diseases, which patients have preferred and received for years through methotrexate, anti-
inflammatories, and steroids.

3. Failure of Others

Once again, Amgen appears to misinterpret what is required to establish objective indicia.
Here, the claims are directed to pharmaceutical compositions of stereomerically pure apremilast,
so any failure of others would have to be a failure of others to purify and formulate apremilast.

Yet Amgen argues that the failure of other PDE4 inhibitors to obtain FDA approval establishes a
27
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 40 of 119 PagelD: 16794

failure of others. This argument fails for two reasons. First, FDA approval is a distinct issue from
the patentability of a composition. See Novartis, 853 F.3d at 1331. Second, Defendants’ expert
Dr. Clive Page will explain that the decision to develop, or even seek FDA approval for, these other
PDE4 inhibitors involved complex, business-driven considerations that overshadowed, and may
not even have been related to, the scientific findings associated with each product. In fact, Dr.
Page is personally aware of several PDE4-inhibitor products that were abandoned even though the
products showed promising clinical results and may have been approvable. Dr. Page will also
explain that before apremilast, FDA already had approved an oral PDE4 inhibitor—roflumilast—
for the treatment of an inflammatory condition. This testimony will directly counter any argument
that others failed to develop oral PDE4 inhibitors.

4. Long-Felt, Unmet Need

Amgen’s purported long-felt, but unmet need again fails to have a nexus to the claimed
subject matter. Neither does Amgen bother to address whether there was a long-felt, unmet need
for stereomerically pure apremilast, or pharmaceutical compositions thereof.

Rather, without citation to any prior art, Amgen invents a so-called “need” for a safe and
effective PDE4 inhibitor suitable for human use in a pharmaceutical composition. That “need,”
however, had already been met by roflumilast and other prior art compounds. To the extent that
Amgen is arguing that there was a long-felt, but unmet need for Otezla®, that argument ignores
Otezla®’s role in the marketplace. The clinical experts agree that other medications, including
those available before Otezla®, are as, or even more, effective in treating psoriasis and psoriatic
arthritis. Amgen cannot dispute that these medications were already fulfilling the need for a safe,
effective treatment for these conditions. In fact, Otezla® falls in the middle of the spectrum with
respect to safety and efficacy among the various oral, topical, and injectable options for treating

psoriasis and psoriatic arthritis.

28
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 41 of 119 PagelID: 16795

Amgen’s only evidence of a long-felt need is confidential testing of apremilast related to
its therapeutic index, of which a POSA could not have been aware—rendering it irrelevant to any
purported long-felt but unmet need. See In re Gershon, 372 F.2d 535, 538 (C.C.P.A. 1967) (if
others have not become aware that a need exists, then it is clear that this need cannot be deemed
to be one that is long-felt). Moreover, As Dr. Page will explain, therapeutic index data may be
collected and interpreted in many different ways, yielding many different results based on who is
analyzing the data and what adverse events are being observed. Such subjective testing and
interpretation unrelated to the claimed subject matter should not impact the Court’s finding on
obviousness.

5. Commercial Success

Amgen cannot establish that there is a nexus between any purported evidence of
commercial success and the asserted claims of the *638 patent. In arguing otherwise, Amgen
conveniently ignores the existence of the °358 patent, which was a “blocking” patent and served
as an economic disincentive to others developing and/or commercializing apremilast, thereby
“discount[ing] the weight of [any] evidence of commercial success.” Acorda Therapeutics, 903
F.3d at 1339.

Indeed, the ’358 patent, which discloses and claims apremilast (as discussed above) was
listed in the Orange Book in connection with Otezla® prior to its expiration. (DTX-384 at 1000
(Approved Drug Products with Therapeutic Equivalence (35th ed.)).) Such evidence only further
confirms that the manufacture, marketing, and commercial use of a product containing apremilast
in the United States would infringe at least claim 1 of the ’358 patent. In other words, it would
not be feasible to practice the asserted claims of the ’638 patent without practicing the claims of
the *358 patent. As such, Defendants’ expert Mr. Hoffman will testify that at the time of the

relevant priority date of the ’638 patent, the °358 patent would have disincentivized other

29
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 42 of 119 PagelD: 16796

companies from developing and commercializing a product falling within the scope of the asserted
claims of the ’638 patent, without risking infringement of the ’358 patent until its expiration on
October 30, 2018.

Putting aside the blocking patent, the evidence will further show that the marketplace
performance of Otezla® is attributable to other factors unrelated to the allegedly novel features of
the °638 patent, and thus lacks a nexus to the claimed invention for this additional reason. First,
to the extent Otezla® has an allegedly distinct mechanism of action compared to other therapies
available as of the relevant priority date, such features are attributable only to the active
pharmaceutical ingredient apremilast, which was known and disclosed in the prior art °358 patent.
Amgen thus cannot “establish a nexus between the evidence and the claimed invention,” which is
a “fundamental requirement that must be met before secondary considerations can carry the day.”
In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (emphasis added).

Second, expert testimony will show that Celgene and Amgen employed various extensive
marketing efforts—including, but not limited to, direct-to-consumer advertising, sales
representatives detailing to physicians, and the provision of product samples to patients—that
influenced prescribing behavior and directly contributed to sales of Otezla®. Prometheus Labs.,
Inc. v. Roxane Labs., Inc., 805 F.3d 1092, 1101 (Fed. Cir. 2015) (affirming district court’s finding
of no nexus where the alleged “growth in revenue” was due to patentee’s “actions in marketing,
increasing the price [], and introducing a series of rebates to stimulate sales of the drug, rather than
from the treatment of method claimed in the” asserted patent). In arguing for commercial success,
Amgen has also failed to take into account pricing incentives that have driven the marketplace
performance of Otezla®, such as rebates and discounts to third-party payers and copay programs

and services for patients.

30
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 43 of 119 PagelID: 16797

Third, Amgen has failed to isolate or apportion any purported “success” among the
Asserted Claims of the Patents-in-Suit, let alone to the other patents that have been or are currently
listed in the Orange Book in connection with Otezla® that are not currently being asserted against
Defendants, including the prior art 358 patent. As Mr. Hoffman will testify, it is improper for
Amgen to attribute the entire value of the marketplace performance of Otezla® to the asserted
claims of the ’638 patent without isolating any value to any individual claim and without
appropriately addressing the prior art and other Orange Book-—listed patents.

vi. Claims 3 and 6 Are Invalid under the Obviousness-Type Double
Patenting Doctrine.

Celgene’s patent prosecution strategy has resulted in an unlawful extension of Amgen’s
monopoly. Amgen’s patents run afoul of the axiom that a patentee may not claim the same
invention in different patents with different expiration dates. See Gilead Scis., Inc. v. Natco
Pharma Ltd., 753 F.3d 1208, 1212 (Fed. Cir. 2014) (“It is self-evident that on the expiration of a
patent the monopoly created by it ceases to exist, and the right to make the thing formerly covered
by the patent becomes public property. It is upon this condition that the patent is granted.”)
(quoting Singer Mfg. Co. v. June Mfg. Co., 163 U.S. 169, 185 (1896). Here, Celgene’s decision to
prosecute the °283 patent and others related to the ’638 patent as “continuation-in-part”
applications should have required any claim in the ’638 patent claiming the same subject matter
as claims in related patents to expire on the same date as the earliest expiring patent in the family—
i.e., the expiration date of the ’283 patent.

The °638 patent issued out of a patent-prosecution morass of continuation applications,
divisional applications, and continuation-in-part applications. An individual seeking a patent on
more than one invention may file a continuation application, which permits patenting of additional

claims from the same application while maintaining the earliest priority date of the invention. An

¥1
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 44 of 119 PagelD: 16798

individual may also file divisional applications, usually based on a request of the Patent Office, to
split subject matter from a common specification to avoid the Patent Office’s rule that different
categories of patent claims cannot be included in the same set of issued patent claims. A
continuation-in-part application is a special type of continuation application where the individual
wants to maintain the earliest priority date but adds new material to the specification. See MPEP
§ 211.05 (“A continuation-in-part application may include matter not disclosed in the prior-filed
application,” noting, however, that “[o]nly the claims of the continuation-in-part application that
are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled
to the benefit of the filing date of the prior-filed application.”). The Patent Office uniquely treats
continuation-in-part applications by assigning two priority dates to a single application. For all
matter contained in the original specification, the individual retains the right to rely on the earliest
priority date to defend against a patent challenge. Jd. Any new matter added to the specification
is awarded the priority date on which the matter was added. Jd. In other words, claims in the
continuation-in-part application that rely on the newly added information are treated like a separate
patent that was independently filed on the later priority date.

A patent granted from a continuation-in-part application expires twenty years from the date
of the earliest priority date, regardless of the new information added, just as a continuation or
divisional application does. See MPEP § 2701 (“A patent granted on a continuation, divisional, or
continuation-in-part application that was filed on or after June 8, 1995, will have a term which
ends twenty years from the filing date of earliest application for which a [priority] benefit is
claimed.”). This quirk can result in a patent being granted on a later-filed continuation-in-part
application that expires earlier than other related patents based on the original application,

including a continuation or divisional application, because of various term adjustments and

32
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 45 of 119 PagelD: 16799

extensions. The Federal Circuit has uniformly held that such a circumstance can render the
extended or adjusted patent invalid for illegally extending the monopoly when the later-expiring
claimed subject matter is the same as, or an obvious variant of, a claimed subject matter in the
earlier-expiring patent. See, eg., Abbvie Inc. v. Mathilda & Terence Kennedy Inst. of
Rheumatology Tr., 764 F.3d 1366, 1373 (Fed. Cir. 2014) (explaining that a “crucial purpose” of the
obviousness-type double-patenting doctrine is “to prevent an inventor from securing a second,
later expiring patent for the same invention,” which can occur when “[platents claiming
overlapping subject matter that were filed at the same time still can have different patent terms due
to examination delays at the PTO”).

Here, the application that became the ’283 patent was originally filed as a continuation-in-
part application stemming from the same priority application as the 638 patent. In fact, claim 31
of the ’283 patent contains both added matter (a crystalline form of apremilast) and old matter (an
oral-pharmaceutical composition of enantiomerically/stereomerically pure apremilast). Thus,
claim 31 represents a species within the larger genus of claims 3 and 6 of the ’638 patent, only
differing by specifying the crystalline form of apremilast (Form A) in the pharmaceutical
composition. This difference between claim 31 of the ’283 patent and claims 3 and 6 of the 638
patent does not render claims 3 and 6 patentably distinct from claim 31. A chemist would not have
had to modify the compound claimed in claim 31 to obtain the compound claimed in claims 3 and
6. Yet claim 31 of the ’283 patent expires on March 19, 2023, and claims 3 and 6 of the °638
patent expire on February 16, 2028.

How did this happen? Due to a delay by the Patent Office, Celgene obtained a patent term
adjustment for the claims of the 638 patent, thereby extending the monopoly from March 19, 2023

to November 1, 2024. Then, Celgene obtained a patent term extension for the °638 patent as

33
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 46 of 119 PagelD: 16800

permitted under the Hatch-Waxman Act based on Otezla®’s approval, thereby further extending
the monopoly to February 16, 2028.

Recently, the Federal Circuit held that patent term extensions under the Hatch-Waxman
Act may be challenged only under some circumstances, none of which has been raised by
Defendants in this case. See Novartis AG v. Ezra Ventures LLC, 909 F.3d 1367, 1375 (Fed. Cir.
2018). Patent term adjustments, however, are not afforded such protection. Abbvie, 764 F.3d at
1373. Thus, Amgen may be permitted to extend the patent life under the Hatch-Waxman Act but
should not benefit from the additional monopoly created by the patent term adjustment. By
invalidating the patent term adjustment, the expiration date of the 638 patent should be reduced
by 609 days, which equates to the number of days afforded in the patent term adjustment.

Under the principle of obviousness-type double patenting, claims 3 and 6 of the ’638 are
obvious in view of claim 31 of the ’283 patent. Based on claim 31 of the ’283 patent, a POSA
would have been motivated with a reasonable expectation of success to prepare a pharmaceutical
composition comprising stereomerically pure apremilast, and a pharmaceutically acceptable
carrier, excipient or diluent, for oral administration in the form of a single unit dosage form,
including a capsule or tablet, with 10 mg to 200 mg of stereomerically pure apremilast.

B. The °536 Patent

The sole asserted claim of the *536 patent claims a method of treating psoriasis by orally
administering to a patient about 10 mg to about 200 mg per day of stereomerically pure apremilast
in a tablet or capsule as either a single or a divided dose, wherein the stereomerically pure
compound “comprises greater than 97% by weight of (+) isomer based on the total weight percent
of the compound.” (JTX-7 (the ’536 patent) at 30:63-31:3, 31:14-16.) Each and every one of
these limitations is disclosed in the prior art *358 patent, and therefore the asserted claim is

anticipated. Defendants will also present clear and convincing evidence that the asserted claim

34
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 47 of 119 PagelID: 16801

would have been obvious to a POSA as of the priority date.

The question of obviousness comes down to “whether a person of ordinary skill in the art
would have been motivated to combine those teachings to derive the claimed subject matter with
a reasonable expectation of success.” Bayer Healthcare Pharm., Inc. v. Watson Pharm., Inc., 713
F.3d 1369, 1375 (Fed. Cir. 2013). Years before the ’536 patent was filed, it was well-established
that PDE4 inhibitors could be therapeutically useful in the treatment of psoriasis due their ability
to prevent the overproduction of TNFa, an inflammatory protein that was known to be implicated
in the pathology of various inflammatory diseases. (DTX-174 (358 patent) at 4:35-54; JTX-67
(Dyke 1999) at 12.) The prior art further taught that thalidomide and thalidomide analogues (such
as apremilast) potently inhibit PDE4 activity and, consequently, TNFa production, and therefore
had potential for treating a wide range of inflammatory conditions. (JTX-66 (Marriott 2001) at 3-
4; JTX-69 (Muller 1998) at 5.) Although thalidomide can cause birth defects, it was known and
understood that this teratogenicity is only associated with one particular isomer of the drug. As
such, pharmaceutical companies, including Celgene, were continuing to develop compounds
“designed using thalidomide[’]s structure as a lead [, which] would allow optimization of its
immunological and anticancer properties while decreasing its side effects.” (JTX-66 (Marriot
2001) at 4.) The prior art disclosed stereomerically pure apremilast, a thalidomide analogue, for
inhibiting PDE4 and TNFa production. (DTX-174 (’358 patent) at 7:1-3.) In particular, Celgene’s
"358 patent taught that the racemate of apremilast, provided in Example 12, could be prepared as
a stereomerically pure compound comprising greater than 97% of the (+) isomer using routine
techniques in the prior art. (/d. at 8:63-9:12.)

Amgen has no credible response to the collective teachings in the prior art. It claims that

a POSA would not have been motivated to pursue apremilast because of the known teratogenic

35
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 48 of 119 PagelID: 16802

effects of thalidomide. However, Amgen points to nothing in the prior art teaching away from or
discouraging the use of thalidomide analogues to inhibit PDE4 and treat inflammatory conditions.
Nor do Amgen’s purported secondary considerations support nonobviousness, especially given the
earlier, blocking ’358 patent, which rebuts assertions of commercial success, unmet need, and
praise. See Acorda Therapeutics, Inc. v. Roxane Labs., Inc., 903 F.3d 1310, 1339 (Fed. Cir. 2018).

Alternatively, to the extent the asserted claim of the 536 patent is found not obvious, then
it is invalid under § 112 because the specification does not describe any clinical data supporting or
enabling the claimed method of treating psoriasis.

i. The Asserted Claim of the °536 Patent

Asserted claim 6 of the ’536 patent, and the claim from which it depends, reads:

l. A method of treating psoriasis, which comprises orally administering to a
patient having psoriasis about 10 mg to about 200 mg per day of
stereomerically pure (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-
methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione, wherein the
compound is administered in the form ofa tablet or capsule as either a single
or divided dose.

6. The method of claim 1, wherein the stereomerically pure compound
comprises greater than about 97% by weight of (+) isomer based on the total
weight percent of the compound.

(JTX-7 (536 patent) at 30:63-31:16 (claims 1, 6).)

ii. The Asserted Claim of the 536 Patent Is Not Entitled to a Priority
Date Earlier Than March 20, 2002

The ’536 patent claims priority to U.S. Provisional Application No. 60/366,515, filed on
March 20, 2002. (/d. at 1.) However, Amgen claims that it is entitled to an earlier priority date of
December 14, 2001, for assessing obviousness because that is when the inventors supposedly
conceived of the claimed method of treatment. But the only evidence put forth by Amgen shows,
at most, that the alleged inventors were in possession of animal data showing that apremilast was

relatively nontoxic. There is no evidence that the inventors conceived of the full scope of “a

36
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 49 of 119 PagelID: 16803

method of treating psoriasis” in a patient, as required by claim 6 of the ’536 patent, or that the
inventors were diligent in reducing the purported invention to practice. See Sing v. Brake, 222
F.3d 1362, 1367 (Fed. Cir. 2000) (“A conception must encompass all limitations of the claimed
invention.”); Coleman v. Dines, 754 F.2d 353, 359 (Fed. Cir. 1985) (“It is settled that in establishing
conception a party must show possession of every feature recited in the count, and that every
limitation of the count must have been known to the inventor at the time of the alleged
conception.”).

iil. The Asserted Claim of the ’536 Patent Is Anticipated by the ’358
Patent.

Even accepting Amgen’s alleged priority date, clear and convincing evidence will show
that the claimed method of treatment would have been anticipated as of December 2001 (or March
2002) over the °358 patent.

For the same reasons discussed above with respect to the asserted claims of the ’638 patent,
the °358 patent discloses “stereomerically pure (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-
methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione,” i.e., apremilast, comprising “greater
than about 97% by weight of (+) isomer,” as required by asserted claim 6 of the ’536 patent.

The °358 patent further discloses that its compounds can be used to inhibit PDE4 and TNFa
production, for the treatment of certain inflammatory conditions. (DTX-174 (’358 patent) at 1:5—
11; id. at 4:28-31.) More specifically, the ’358 patent discloses that “[d]ecreasing TNFa levels,
increasing cAMP levels, and inhibiting PDE IV thus constitute valuable therapeutic strategies for
the treatment of many inflammatory, infectious, immunological or malignant diseases,” including
psoriasis and rheumatoid arthritis. (/d. at 4:35—54; see also id. at 22:29-35 (claims 17-18).)

The ’358 patent teaches dosage forms and dose amounts for the compounds disclosed

therein, including apremilast, that are therapeutically effective for treating psoriasis. In particular,

37
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 50 of 119 PagelID: 16804

the ’358 patent provides that its compounds “can be administered orally, rectally, or parenterally,
alone or in combination with other therapeutic agents including antibiotics, steroids, etc., to a
mammal in need of treatment.” (/d. at 7:3-7.) The ’358 patent further discloses oral dosage forms,
including tablets and capsules containing from 1 mg to 100 mg of drug per unit dosage. (dd. at
9:22—24.) The compositions can “be administered in a single or multiple dosage regimen to human
subjects and other mammals.” (/d. at 9:53-60.) Accordingly, based on the disclosures in the °358
patent, a POSA would have readily understood that an oral dosage form containing from 1 mg to
100 mg of stereomerically pure apremilast would be therapeutically effective for treating psoriasis,
which considerably overlaps with the dosage range in claim 6 of the ’536 patent (10-200 mg).

As such, Defendants’ experts will testify that a POSA reading the ’358 patent would be
able to immediately envisage a method of treating psoriasis by administering 10-200 mg of
stereomerically pure apremilast (comprising greater than 97% by weight of the (+) isomer), in the
form of a tablet or capsule, and in either a single dose or a divided dose, and that claim 6 is
anticipated.

iv. The Asserted Claim of the ’536 Patent Would Have Been Obvious

If not anticipated, the evidence will clearly and convincingly show that asserted claim 6 of
the ’536 patent would also have been obvious to a POSA in view of (1) the ’358 patent and WO
’606 in view of Dyke 1999 and Marriott 2001 and the knowledge of a POSA; (2) the °358 patent
and Takeuchi in view of Dyke 1999 and Marriott 2001 and the knowledge of a POSA; and (3) the

’358 patent in view of Dyke 1999, Marriott 2001, and Muller 1998 and the knowledge of a POSA.

38
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 51 of 119 PagelD: 16805

a. The prior art disclosed stereomerically pure (+)-2-[1-(3-ethoxy-
4-methoxyphenyl)-2-methylsulfonylethyl]-4-
acetylaminoisoindoline-1,3-dione that comprises greater than
about 97% by weight of (+) isomer.

As discussed above with respect to the ’638 patent, the ’358 patent in combination with
WO ’606 and the knowledge of a POSA and/or the ’358 patent in combination with Takeuchi and
the knowledge of a POSA renders obvious the limitations requiring “stereomerically pure (+)-2-
[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione”
comprising “greater than about 97% by weight of (+) isomer,” as recited in asserted claim 6 of the
*536 patent. In fact, while the ’358 patent explicitly discloses separation of enantiomers to greater
than 95% optical purity, a POSA would have understood from all of these prior art references and
their own experience that enantiomers can be routinely and successfully separated to optical
purities greater than 99%.

A POSA developing a chiral pharmaceutical product would have been motivated to make
it as optically pure as possible, including with an optical purity of 100%. It would have simply
been a matter of routine experimentation for a POSA to do so with apremilast as of the relevant
priority date. Expert testimony will show that at that time, a POSA would have known that chiral
column chromatography, chiral acid separation, and asymmetric synthesis could yield a single
isomer of a compound having greater than 97% optical purity.

b. It would have been obvious to administer a PDE4 inhibitor like
apremilast to treat patients with psoriasis.

As of 2002, a POSA would have understood that psoriasis has no cure, and thus the goal
of treatment is to decrease the severity and extent of clinical symptoms. Thus, a POSA would have
been motivated to further develop an effective systemic drug therapy with a different mechanism

of action for treating psoriasis and with a tolerable safety profile.

39
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 52 of 119 PagelD: 16806

As discussed, it was known in the prior art that increased levels of TNFa are involved in
the pathogenesis of inflammatory skin conditions, such as psoriasis, and thus a POSA would have
been further motivated to target this pathway in finding an alternative treatment for such diseases.
Indeed, the ’358 patent teaches that “[e]xcessive or unregulated TNFa production [] has been
implicated in a number of disease conditions,” including “endotoxemia and/or toxic shock
syndrome, rheumatoid arthritis, Crohn’s disease, IBD [inflammatory bowel disease], cachexia and
Adult Respiratory Distress Syndrome.” (DTX-174 (’358 patent) at 1:20-30.) The ’358 patent
discloses that one method of blocking TNFa production is by elevating the levels of cAMP
produced by inflammatory cells. The ’358 patent further provides that this can be achieved by
inhibiting the PDE4, which is “particularly effective in both the inhibition of inflammatory
mediator release and the relaxation of airway smooth muscle.” (/d. at 4:16-20.)

According to the ’358 patent, its compounds, including apremilast, are useful in inhibiting
PDE4, and are thus “valuable therapeutic strategies for the treatment of many inflammatory,
infectious, immunological or malignant diseases,” such as psoriasis and rheumatoid arthritis. (/d.
at 4:35—-54; see also id. at 22:29-35 (Claims 17-18).) Other prior art available as of 2001 confirms
the °358 patent’s teachings regarding the use of PDE4 inhibitors to treat inflammation. For
example, Dyke 1999 discloses that preclinical and clinical studies investigating the efficacy of
PDE4 inhibitors “suggest[] the therapeutic potential of such compounds in the treatment of
psoriasis.” (JTX-67 (Dyke 1999) at 12.)

In light of the teachings of the 358 patent and Dyke 1999 regarding the therapeutic
potential of PDE4 inhibition for treating inflammatory diseases like psoriasis, a POSA would have
further looked to Marriott 2001 and Muller 1998, both of which confirm that thalidomide

analogues were known to be potent PDE4 inhibitors. Marriott 2001 provides that thalidomide has

40
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 53 of 119 PagelD: 16807

been shown to inhibit TNFa, which “represents a therapeutic target in a number of conditions
where the overproduction of TNFa is associated with a pathological inflammatory cascade.”
(JTX-66 (Marriott 2001) at 3.) Despite reports associating thalidomide with birth defects, Marriot
2001 nevertheless suggests that “it would seem likely that novel compounds designed using
thalidomide structure as a lead would allow optimization of its immunological and anticancer
properties while decreasing its side effects.” (/d. at 2,4.) This investigation led to the synthesis
of thalidomide analogues with “greatly enhanced immunological activity and with similarly
decreased toxicity,” including those that potently and selectively inhibit PDE4. (/d. at 2, 4.) As
early as November 1999, Celgene had at least two PDE4 inhibitors under clinical development for
the treatment of inflammatory conditions. (/d. at 6.) Because “laboratory studies and initial
clinical studies [were] encouraging,” Marriott 2001 ultimately concludes that “[b]earing in mind
the potential clinical efficacy of thalidomide in a wide range of conditions with very little
therapeutic option, it is an exciting prospect that these novel compounds may provide us with a
new generation of clinically effective drugs.” (/d. at 7.)

Muller 1998 is consistent with the teachings of Marriot 2001. In that study, the authors,
including a named inventor of the 536 patent, prepared numerous thalidomide analogues with the
goal of “increas[ing] the TNF-a inhibitory potency of thalidomide and eliminat[ing]/decreas[ing]
its teratogenic potency.” (JTX-69 (Muller 1998) at 1.) Muller 1998 explained that “these
thalidomide analogs are potent inhibitors of PDE4” and that they can “control TNFa levels by
inhibition of PDE4.” (/d. at 5.) The results showed that for the majority of analogues, there was
a “good correlation between TNF-a inhibition and PDE4 inhibition” and that the compounds

“appear to inhibit TNF-a by elevation of cellular cAMP levels.” (Jd. at 4.)

4]
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 54 of 119 PagelD: 16808

For at least these reasons, in light of the teachings of the ’358 patent, in view of Dyke 1999,
Marriott 2001, and Muller 1998, a POSA would have been motivated to further develop
thalidomide analogues such as apremilast with PDE4-inhibitory activity to treat psoriasis, with a
reasonable expectation of success. A POSA would have been motivated to combine the ’358 patent
with Dyke 1999, Marriott 2001, and Muller 1998, given that each of these references relates to
PDE4 inhibiting compounds and the use of such compounds to treat similar inflammatory
conditions, including psoriasis.

Despite what Amgen may argue, that thalidomide was known to be associated with certain
adverse effects would not have discouraged a POSA from pursuing thalidomide analogues as a
potential treatment for psoriasis. “A reference teaches away when it suggests that the line of
development flowing from the reference’s disclosure is unlikely to be productive of the result
sought” by the patentee. Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1354 (Fed. Cir. 2012)
(quotations omitted). To the contrary, the prior art—Marriott 2001—expressly concludes that
thalidomide analogues provide an “exciting prospect” for a “new generation of clinically effective
drugs.” (JTX-66 (Marriott 2001) at 7.) Moreover, if thalidomide analogues were as dangerous as
Amgen suggests, there would have been no reason for pharmaceutical companies like Celgene to
continue developing thalidomide analogues for therapeutic use. And yet the evidence will show
that Celgene was actively involved in this space well before 2001. Indeed, Celgene went so far as
to file a patent application covering thalidomide analogues, including apremilast, telling the public
it was because of their usefulness in inhibiting PDE4 and treating psoriasis. In re Young, 927 F.2d
588, 591 (Fed. Cir. 1991) (“Patents are part of the literature of the art and are relevant for all they
contain.””). A POSA thus would have had the reasonable expectation that apremilast could work

to treat psoriasis, and there is no evidence indicating otherwise.

42
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 55 of 119 PagelD: 16809

c. It would have been obvious to administer 10—200 mg of
apremilast per day.

As discussed above, the °358 patent disclosed therapeutically effective doses of apremilast
ranging from 1 mg to 100 mg per day in the form ofa tablet or capsule, which significantly overlaps
with the claimed dosage range of 10 mg to 200 mg per day. See infra Section IV.A.iv. Where, as
here, “there is a range disclosed in the prior art, and the claimed invention falls within that range,
the burden of production falls upon the patentee to come forward with evidence that: (1) the prior
art taught away from the claimed invention; (2) there were new and unexpected results relative to
the prior art; or (3) there are other pertinent secondary considerations.” Galderma, 737 F.3d at
738. Amgen cannot carry this burden. Amgen notably does not allege that any prior art taught
away from the claimed range, or that the claimed range is supported by any unexpected results or
other objective indicia. Thus, doses within the claimed range would have been obvious over the
°358 patent.

d. There are no secondary considerations of nonobviousness.

Where “a claimed invention represents no more than the predictable use of prior art
elements according to established functions ... evidence of secondary indicia are frequently
deemed inadequate to establish non-obviousness.” Ohio Willow Wood Co. v. Alps S., LLC, 735
F.3d 1333, 1344 (Fed. Cir. 2013). That is certainly the case here. Moreover, Amgen’s alleged
evidence of secondary considerations “actually results from something other than what is both
claimed and novel in the [asserted] claim [of the 536 patent], [so] there is no nexus to the merits
of the claimed invention.” Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1385
(Fed. Cir. 2015).

No skepticism, failure of others, unexpected results, or long-felt need. As discussed

above with respect to the ’638 patent, there is no evidence of skepticism, failure of others,

43
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 56 of 119 PagelD: 16810

unexpected results, or long-felt need for a safe and effective PDE4 inhibitor suitable for human
use in a pharmaceutical composition that supports the nonobviousness of the asserted claim of the
*$36 patent.

No long-felt need. Amgen will contend that Otezla® satisfied a long-felt, unmet need for
a safer treatment for moderate plaque psoriasis that does not present the same potential barriers to
adherence of other treatment options. Amgen’s alleged evidence of long-felt need is not sufficient
to overcome the prima facie obviousness of the asserted claim of the ’536 patent.

First, the asserted claim does not require that the claimed method of treatment is a “safer”
treatment for moderate plaque psoriasis, or that it “does not present the same potential barriers to
adherence of other treatment options.” Nor are any of these characteristics described in the
specification of the *536 patent as being the allegedly novel aspect of the claimed invention over
the prior art. Thus, Amgen’s alleged evidence regarding long-felt but unmet need for a treatment
for plaque psoriasis (in addition to Behget’s disease and psoriatic arthritis) has no relation to, and
is not commensurate in scope with, the invention claimed in the asserted claim of the ’536 patent.

Second, Otezla® did not satisfy any long-felt need in the treatment of patients suffering
from psoriasis that was not met by other existing therapies. Even before Otezla® was approved by
FDA, there were a number of existing therapies that were effective and used for treating psoriasis.
For example, methotrexate was known to be an effective therapy for patients with psoriasis and
“has been the standard of care in the clinical setting for over 50 years.” (JTX-118 at 2.) Even
today, methotrexate “remains the most commonly used treatment for psoriasis.” (/d.) The
evidence will show that dermatologists in fact prescribe methotrexate more often than Otezla®.
While methotrexate can be associated with serious side effects, that has not deterred many patients

from initiating and continuing methotrexate therapy to this day.

44
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 57 of 119 PagelD: 16811

Another class of drugs that were available and effective for systemically treating psoriasis
before Otezla® was biologic drugs, which had “transformed the standard of care for patients,”
particularly those with severe disease. (DTX-372 (Reid) at 8.) By the time Otezla® was approved
in 2014, there were a number of biologic therapies that had been approved by FDA for the
treatment of psoriasis. The benefit of using biologics is that they are designed to “target specific
components of the immune system that are involved in psoriasis pathogenesis.” (Jd. at 4.) Thus,
biologic drugs are more effective in treating psoriasis than conventional therapies and are
associated with fewer side effects as well.

Even after Otezla® became commercially available, there was a continued interest in
further developing biologic drugs as more information became known about the etiology of

psoriasis. (/d. at 6.) Studies show that with these newer biologic drugs, “[flor the first time,

2

 

significant numbers of patients are achieving PASI90 or PASI100 with treatment”—.e., complete
clearance of their skin. (/d.) Thus, to the extent there was any alleged long-felt need for the
treatment of psoriasis before Otezla®, it was met by the use of conventional, oral systemic
therapies, such as methotrexate, and first-/second-generation biologic drugs. To the extent that
such need still existed after Otezla®, it was met by the new generation of biologic drugs, which
have shown the ability to achieve 100% clearance of psoriatic plaques and lesions.

Contrary to Amgen’s assertions, because biologic treatments provide vastly superior
efficacy and faster onset of relief, the evidence will show that issues like needle phobia or potential
side effects did not deter many patients from pursuing treatment with a biologic drug before (or

even after) Otezla®’s approval. Even for the small subset of patients who did have needle phobia,

traditional, oral therapies were (and still are) always an option.

45
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 58 of 119 PagelID: 16812

Third, Otezla® did not satisfy any alleged unmet need. There is currently no cure for
psoriasis, and thus the goal of any treatment is to decrease the severity and extent of clinical
symptoms. While Otezla® has been shown to reduce the severity of psoriasis in clinical trials, it
provides only a modest benefit in clearance of plaques and lesions, and is not more effective than
conventional oral therapies, such as methotrexate. (DTX-367 (Armstrong) at 1; see also DTX-377
(Wittmann) at 1.) Thus, Otezla® does not offer any particular advantages in terms of the ability to
alleviate a patient’s clinical symptoms.

Otezla® is also much less effective than biologics, including those that predated Otezla®,
in clearing psoriatic lesions. As discussed, biologic drugs can completely clear a patient’s psoriatic
lesions from head to toe, something that was not possible with conventional therapies and is not
possible with Otezla®. While Amgen will argue that Otezla® has a safety profile that is more
favorable than any other available therapy, the evidence will show otherwise. Defendants’ experts
will testify that while Otezla® is generally well tolerated in psoriasis patients, it can also be
associated with significant gastrointestinal-related side effects, such as diarrhea, cramping, and
nausea. (JTX-107 (Otezla® Label).)

Thus, it was well known that the dose should be titrated to mitigate the severity and risk of
these side effects (as taught in the prior art). And even with a titrated dose, Defendants’ experts
will testify that about 40-50% of patients decide that they do not want to move forward with
Otezla® and discontinue treatment because they still cannot tolerate the gastrointestinal-related
side effects. (See, e.g., DTX-348 (Zerilli) at 5 (“Nevertheless, the twice-daily dosing might not be
advisable if nonadherence is a concern, and the gastrointestinal side effects may be troublesome.”);
DTX-376 (Rendon) at 13 (“The potential side effects of ... apremilast are usually not life-

threatening, but might be sufficient to warrant discontinuation.”).)

46
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 59 of 119 PagelD: 16813

Fourth, to the extent there are any advantages associated with Otezla®, they result from the
compound itself, which Celgene disclosed in the 358 patent. Amgen thus cannot “establish a
nexus between the evidence and the claimed invention” — a “fundamental requirement that must
be met before secondary considerations can carry the day.” In re Huai-Hung Kao, 639 F.3d at
1068. At best, Amgen’s objective evidence “results from something other than what is both
claimed and novel in the claim, [so] there is no nexus to the merits of the claimed invention.” Jd.
In any event, as discussed above with respect to the ’638 patent, the 358 patent acted as a
“blocking patent” that prevented others from marketing apremilast— “discount[ing] the weight of
[any] evidence of commercial success, failure of others, and long-felt but unmet need”—as well
as any purported praise. Acorda Therapeutics, 903 F.3d at 1339.

No clinical success. There is no evidence that Otezla® has attained substantial success in
the clinic as a widely prescribed treatment for plaque psoriasis or moderate plaque psoriasis. First,
Amgen’s alleged evidence of “substantial success” has no nexus to, and is not commensurate with,
the scope of the asserted claim of the ’536 patent. In particular, the asserted claim does not narrow
the type of disease to be treated to “moderate plaque psoriasis” but rather broadly claims the
treatment of psoriasis. Nor does the specification of the °536 patent describe the treatment of
moderate plaque psoriasis as being the allegedly novel aspect of the claimed invention over the
prior art.

In addition, as discussed above, the evidence will show that many physicians prescribe
methotrexate to patients with moderate to severe psoriasis more often than Otezla® because
methotrexate has similar efficacy, it is available as a generic (and therefore is less expensive), and
patients are attracted to the fact that methotrexate is dosed only once weekly (as opposed to twice

a day for Otezla®). (See DTX-377 (Wittmann) at 10 (“However, it is difficult to see physicians

47
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 60 of 119 PagelD: 16814

making major changes to their prescribing habits given the current lack of clear cut evidence for
superiority of apremilast and the concerns about the initial gastrointestinal tolerability issues.”).)
Moreover, because Otezla® is associated with significant gastrointestinal-related side effects, a
significant number of patients have difficulty tolerating Otezla® and decide to discontinue
treatment for this reason. As such, Otezla® has not achieved substantial success in the clinic,
particularly when compared against other available treatment options.

Despite what Amgen may argue, Amgen’s and Celgene’s marketing efforts for Otezla®
would have influenced physicians to prescribe Otezla® over other treatments. Physicians often
receive free samples (starter packs) from branded drug suppliers, including Otezla®. Numerous
studies have been published demonstrating the effect of pharmaceutical-sample availability on
prescribing behavior. (See, e.g., DTX-477 (Warrier); DTX-478 (Symm); DTX-479 (Chew).)

No praise. Amgen’s anecdotal evidence from dermatologists and rheumatologists does not
demonstrate widespread industry praise for Otezla®. Bayer, 713 F.3d at 1377 (holding that “bare
journal citations and self-referential commendation fall well short of demonstrating true industry
phrase”). Moreover, as discussed above, Otezla® does not have any improved efficacy over
traditional, oral systemic therapies such as methotrexate, or biologic therapies. In fact, a number
of patients (up to 50%) discontinue treatment even after taking the drug on a titration schedule.
That Celgene received the Thomas Alva Edison Patent Award is not probative of widespread
industry praise for Otezla®, given the complete lack of information as to what factors or judgments
were taken into consideration in deciding who would receive this award. Genentech, Inc. v.
Hospira, Inc., 946 F.3d 1333, 1342 (Fed. Cir. 2020) (finding that patentee failed to establish a
nexus between evidence of alleged praise, the selection of a presentation at the American Chemical

Society’s National Meeting, and the claimed method “because there was no evidence that the

48
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 61 of 119 PagelID: 16815

presentation was selected due to the claimed method”). Even to the extent there is any praise
regarding the use of Otezla®, it is only attributable to the active ingredient, apremilast, which was
already disclosed in the prior art ’358 patent. In re Huai-Hung Kao, 639 F.3d at 1068.

No commercial success. There is no evidence of commercial success sufficient to
overcome the obviousness of the asserted claim of the ’536 patent, for the same reasons discussed
above with respect to the ’638 patent.

Vv. The Asserted Claim of the ’536 Patent Lacks Adequate Written
Description

To satisfy the written description requirement, “the patent specification must clearly allow
persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”
Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 1479 (Fed. Cir. 1998) (internal quotations
and citations omitted). This means that “the disclosure must . . . convey with reasonable clarity to
those skilled in the art that . . . [the inventor] was in possession of the invention.” Purdue Pharma
L.P. v. Faulding Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000) (citation omitted).

To the extent the asserted claim of the 536 patent is found not obvious because the prior
art fails to disclose clinical data teaching the efficacy of apremilast in treating psoriasis, the
specification of the °536 patent itself fails to satisfy the written description requirement. The
specification of the ’536 patent does not provide any clinical data supporting the use of apremilast
to treat psoriasis. Rather, the only data that are provided are in Example 8, which describes an in
vivo study in an LPS-induced lung neutrophilia ferret model. However, this model relies on
bacterial activation of an immune response to predict the activity of a drug in vivo in an animal
model. Thus, to the extent the asserted claim is not obvious, such a disclosure in the specification

is not representative of the full scope of the Asserted Claims requiring methods of treating psoriasis

49
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 62 of 119 PagelD: 16816

in a human patient, and is not sufficient to show that the named inventors had possession of the
claimed method of treating psoriasis as of the filing date.

Vi. The Asserted Claim of the ’536 Patent Is Not Adequately Enabled

To satisfy enablement, “the specification of a patent much teach those skilled in the art how
to make and use the full scope of the claimed invention without ‘undue experimentation.” ALZA
Corp. v. Andrx Pharm., LLC, 603 F.3d 935, 940 (Fed. Cir. 2010) (quoting Genentech, Inc. v. Novo
Nordisk, A/S, 108 F. 3d 1361, 1365 (Fed. Cir. 1997)); see also Nat’l Recovery Techs., Inc. v.
Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999); In re Goodman, 11 F.3d
1046, 1050 (Fed. Cir. 1993); 35 U.S.C. § 112 9 1. “Whether undue experimentation is needed is
not a single, simple factual determination, but rather is a conclusion reached by weighing many
factual considerations,” including the quantity of experimentation necessary and the amount of
direction or guidance presented. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).

Similar to written description, to the extent the asserted claim of the ’536 patent is found
not obvious, then the specification of the 536 patent fails to enable the full scope of the claims,
and a consideration of the Wand factors indicates that undue experimentation would be required.
To the extent clinical data are required to show the effectiveness of a PDE4 inhibitor in treating
psoriasis, a POSA would have to conduct undue experimentation to arrive at the claimed method.

c. The ’101 Patent

Asserted claims | and 15 of the ’101 patent are directed to crystalline Form B of
enantiomerically pure apremilast, comprising four XRPD peaks, and a solid pharmaceutical
composition comprising that crystalline Form B of enantiomerically pure apremilast.

Amgen has not carried, and cannot carry, its burden to show that the asserted claims of the
101 patent are entitled to a priority date earlier than March 27, 2008, the filing date of the
application that issued as the ’101 patent. See PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d

50
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 63 of 119 PagelID: 16817

1299, 1305-06 (Fed. Cir. 2008) (holding that the patent owner has burden to come forward with
evidence to prove entitlement to claim priority to earlier filing date). Amgen relies on Example 2
in the °515 application, filed on March 20, 2002, to argue the asserted claims are entitled to the
earlier filing date. Nothing in Example 2, however, shows that the named inventors of the °101
patent were in possession of the claimed crystalline apremilast Form B. See id. at 1306 (“It is
elementary patent law that a patent application is entitled to the benefit of the filing date of an
earlier filed application only if the disclosure of the earlier application provides support for the
claims of the later application, as required by 35 U.S.C. § 112.”) (internal citation omitted). Thus,
the ’052 Publication and the ’049 Publication, each published on October 2, 2003, qualify as prior
art to the 7101 patent. Clear and convincing evidence at trial will show that these two prior art
publications render the asserted claims of the 101 patent obvious. Amgen does not present any
argument in response to Defendants’ prima facie obviousness of the asserted claims as of March
27, 2008, other than repeating its unsupported argument that the asserted claims are entitled to an
earlier priority date.

Clear and convincing evidence at trial will also show that the asserted claims of the ’101
patent would have been obvious as of March 20, 2002, in view of the 358 patent and the
knowledge of a POSA. As described above for the 638 and ’536 patents, the ’358 patent teaches
the pharmaceutical utility of the disclosed compounds, including apremilast, which would have
motivated a POSA to prepare and formulate enantiomerically pure apremilast for use in a
pharmaceutical composition as a PDE4 inhibitor. Preparation and identification of polymorphs
was routine in the prior art for pharmaceutical and formulation research, and therefore, a POSA
would have performed routine experimentation to prepare solid forms of apremilast for

formulation, and would have obtained enantiomerically pure crystalline Form B apremilast.

51
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 64 of 119 PagelD: 16818

Defendants will show that additional prior art related to polymorph screening in the pharmaceutical
industry published before March 20, 2002, further supports the obviousness of the asserted claims
of the ’101 patent.

Amgen’s rebuttal arguments fail. Amgen rehashes several arguments it makes with respect
to the ’638 patent, discussed above. Amgen’s other rebuttal arguments are lack of motivation to
investigate crystalline forms of apremilast and a reasonable expectation of success. Both
arguments fail. Defendants will show at trial a wealth of prior art that would have motivated a
POSA to prepare and identify polymorphs of enantiomerically pure apremilast as a routine practice
in the prior art for pharmaceutical and formulation research. Amgen relies heavily on a general
concept of unpredictability in polymorphism. The mere fact that results of a polymorphic
screening are not entirely predictable in advance, and must be confirmed through routine testing,
does not mean that any obtained crystalline form is nonobvious. Pfizer, Inc. v. Apotex, Inc., 480
F.3d 1348, 1364 (Fed. Cir. 2007) (“obviousness cannot be avoided simply by a showing of some
degree of unpredictability in the art so long as there was a reasonable probability of success”).

Amgen has not asserted any objective indicia of nonobviousness with respect to the
claimed crystalline apremilast Form B. Thus, objective indicia of nonobviousness have no effect
on the obviousness of the claimed crystalline apremilast Form B. See Horizon Medicines LLC v.
Alkem Labs Ltd., No. CV 18-1014-RGA, 2020 WL 7022591, at *3 (D. Del. Nov. 30, 2020).

Another basis of invalidity of the °101 patent is obviousness-type double patenting, which
“is designed to prevent an inventor from securing a second, later expiring patent for the same
invention.” Abbvie, 764 F.3d at 1373. Obviousness-type double patenting can exist in a few
contexts, including when “[p]atents claiming overlapping subject matter that were filed at the same

time still can have different patent terms due to examination delays at the PTO.” Jd. (citing 35

52
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 65 of 119 PagelID: 16819

U.S.C. § 154(b) (patent term adjustments)); see also Magna Electronics, Inc. v. TRW Automotive
Holdings Corp., Nos. 1:12-cv-654, 1:13-cv-324, 2015 WL 11430786, at *4-5 (W.D. Mich. Dec.
10, 2015) (following Abbvie, finding that a patent can act as double-patenting reference against
another patent in the same family (i.e., with the same priority date) where the patent at issue was
set to expire after the reference patent because of patent term adjustment).

Here, U.S. Patent No. 9,433,606 (“the °606 patent,” JTX-220) and U.S. Patent
No. 9,018,243 (“the ’243 patent,” JTX-10) are double-patenting references against the ’101 patent.
The Federal Circuit decision in Novartis does not change this conclusion. In Novartis, the Federal
Circuit determined “that obviousness-type double patenting does not invalidate a validly obtained
[Patent Term Extension]” where it is the “earlier-filed, earlier-issued [patent], not the later-filed,
later-issued [patent], that has the later expiration date, due to a statutorily-allowed term extension
under § 156.” Novartis, 909 F.3d at 1373, 1374. Here, Defendants have challenged the °101
patent’s patent term adjustment (PTA)--not a PTE granted under Section 156. Novartis is
inapplicable because of statutory and policy differences between the PTA and the PTE. See Merck
& Co. v. Hi-Tech Pharmacal Co., 482 F.3d 1317, 1322-24 (Fed. Cir. 2007).

Amgen has not argued that claims 1 and 15 of the 101 patent are not obvious in view of
claim 1 of the ’243 patent or claim 1 of the ’606 patent. Thus, the Asserted Claims of the ’101
patent are invalid under the obviousness-type double-patenting doctrine.

i. The Asserted Claims of the ’101 Patent
Asserted claims | and 15 of the ’101 patent read:

1. A Form B crystal form of the compound of Formula (1):

53
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 66 of 119 PagelID: 16820

()

 

HC NEL

0

which is enantiomerically pure, and which has an X-ray powder diffraction pattern
comprising peaks at about 10.1, 13.5, 20.7, and 26.9 degrees 20.

15. A solid pharmaceutical composition comprising the crystal form of any one of
claims 1 and 2 to 13.

(JTX-5 (7101 patent) at claims 1, 15.)

Thus, claim 1 of the ’101 patent is directed to the crystalline Form B of enantiomerically
pure apremilast, comprising four XRPD peaks. Claim 15 is directed to a solid pharmaceutical
composition comprising the crystalline Form B of enantiomerically pure apremilast. According to
the Court’s adopted construction, “enantiomerically pure,” as it appears in the Asserted Claims of
the °101 patent, means “a stereomerically pure composition of a compound having one chiral
center.” See Claim Construction Order (D.I. 187) at 2. Because apremilast has one chiral center,
“enantiomerically pure” means “stereomerically pure,” as it appears in the asserted claims of the
’638 patent and the ’536 patent.

Consistent with the common practice and knowledge in the prior art, the ’101 patent states
that a “solid form screening study” was performed for apremilast (“Compound A”) in which

“Forms A, B, C, D, E, F, G and an amorphous form” “were prepared.” (JTX-5 ("101 patent) at

54
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 67 of 119 PagelD: 16821

52:57-60.) The °101 patents further states that “solution evaporation studies” and “cooling
crystallization studies” were performed with solvents commonly used for polymorph screening
studies including “acetone, acetonitrile, methylene chloride and tetrahydrofuran.” (Jd. at 51:1-6,
15-20.)

ii. The Asserted Claims of the ’101 Patent Are Not Entitled to a Priority
Date Earlier Than March 27, 2008

Amgen has failed to carry its burden to show that the asserted claims of ’101 patent are
entitled to a priority date of March 20, 2002. See PowerOasis, Inc. v. T-Mobile USA, Inc., 522
F.3d 1299, 1305-06 (Fed. Cir. 2008) (holding that the patent owner has burden to come forward
with evidence to prove entitlement to claim priority to earlier filing date). The °101 patent, a
continuation in part, is not entitled to a priority date earlier than March 27, 2008, because the patent
applications to which the ’101 patent claims priority do not provide sufficient written description
to support the full scope of the asserted claims of the ’101 patent. See id. at 1306 (“It is elementary
patent law that a patent application is entitled to the benefit of the filing date of an earlier filed
application only if the disclosure of the earlier application provides support for the claims of the
later application, as required by 35 U.S.C. § 112.”) (internal citation omitted)

Amgen relies on Example 2 in the ’515 application to argue that the asserted claims are
entitled to the ’515 application’s filing date. In Example 2 in the ’515 application, a solid of an
enantiomerically pure apremilast was synthesized and purified. (JTX-43 (°515 application) at
28-30.) Amgen cannot show that Example 2 in the ’515 application contains a description to show
that the inventors had performed routine prior art experimentation and made a crystalline form of
enantiomerically pure apremilast, let alone crystalline apremilast Form B. Therefore, the
description in the ’515 application does not demonstrate to a POSA that the inventors had

possession of crystalline Form B of enantiomerically pure apremilast recited in the asserted claims

35
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 68 of 119 PagelID: 16822

of the 7101 patent.

The °515 application does not convey to a POSA that the named inventors invented
crystalline apremilast Form B by the °515 applications’ filing date. The written description
requirement limits patent protection to those who actually “conceive of the complete and final
invention with all its claimed limitations and disclose the fruits of that effort to the public.” Ariad
Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353 (Fed. Cir. 2010). It is well settled that “[o]ne
shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed
limitations.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). Thus, it is
insufficient as written description, for purposes of establishing priority of invention, to provide a
specification that does not unambiguously describe all limitations of the claimed invention. Hyatt
v. Boone, 146 F.3d 1348, 1354 (Fed. Cir. 1998). Nothing in the °515 application shows that the
inventors had conceived, or were in possession, of the asserted claims of the ’101 patent, including
all of the claimed limitations, by March 20, 2002.

Example 2 in the ’515 application is titled “synthesis of Compound A.” (JTX-43 (’515
application) at 28.) A POSA would understand that Example 2 provides a recipe to chemically
synthesize Compound A (see id. at 28-30), which is defined in the °515 application as “an
enantiomerically pure form of (+)-2-[1-(3-Ethoxy-4-Methoxyphenyl)-2-Methylsulfonylethy1]-4-
Acetylaminoisoindoline-1,3-Dione.” (/d. at 7.) As provided in Example 2, during the “Preparation
of Compound A,” “the solvent was evaporated in vacuo, and the residue recrystallized from a
binary solvent containing ethanol (150 mL) and acetone (75 mL).” (/d. at 29.) A POSA would

understand this disclosure to describe purifying Compound A after its chemical synthesis from the

56
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 69 of 119 PagelID: 16823

precursor. Dr. Hon-Wah Man’s deposition testimony’ confirms this understanding. Dr. Man, who
testified he “invent[ed] the apremilast chemical itself,” also testified that Example 2 “is the
synthesis of apremilast” and that he did not know whether Example 2 results in Form B of
apremilast. (See Man Dep. Tr. at 49:6-50:3, 52:10-53:3.) Consistent with Dr. Man’s deposition
testimony, there is nothing in Example 2, or anywhere else in the 515 application, that could
convey to a POSA that the “solid” obtained after this purification step was crystalline, let alone
the claimed crystalline apremilast Form B.

As explained below, Example 2 of the °515 application, which is disclosed as Example 2
in the 049 and ’052 Publications, renders the Asserted Claims of the ’101 patent obvious. Such
disclosure, however, does not satisfy the written description requirement. See Ariad, 598 F.3d at
1352 (“[A] description that merely renders the invention obvious does not satisfy the
requirement.”). Thus, “[e]ntitlement to a filing date does not extend to subject matter which is not
disclosed, but would be obvious over what is expressly disclosed. It extends only to that which is
disclosed.” Lockwood, 107 F.3d at 1571-72; see also Los Angeles Biomedical Rsch. Inst. at
Harbor-UCLA Med. Ctr. v. Eli Lilly & Co., 849 F.3d 1049, 1058 (Fed. Cir. 2017) (affirming
PTAB’s decision that the claim at issue was not supported by the provisional application,
explaining “proof of priority requires written description disclosure in the parent application, not
simply information and inferences drawn from uncited references”).

Further, the test for written description requires “an objective inquiry into the four corners

of the specification from the perspective of a person of ordinary skill in the art. Based on that

 

3 Amgen designated Dr. Man as a corporate representative to testify about various topics, including
“{aJny example, test and/or experiment referenced in the Asserted Patents, and the results obtained
from those tests and/or experiments.” (See Man Dep. Tr. at 21:20-22:10; see also DTX-430
(Defendants 30(b)(6) Notice of Deposition) at 9 (Topic No. 13).)

37
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 70 of 119 PagelD: 16824

inquiry, the specification must describe an invention understandable to that skilled artisan and
show that the inventor actually invented the invention claimed.” Ariad, 598 F.3d at 1351. As the
Federal Circuit has repeatedly stated, “actual ‘possession’ or reduction to practice outside of the
specification is not enough. Rather, as stated above, it is the specification itself that must
demonstrate possession.” Jd. at 1352; see also Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1309
(Fed. Cir. 2015) (holding the district court erred by relying on undisclosed clinical protocol to
support its written description determination). Therefore, the fact that others were later able to
produce crystalline apremilast Form B using well-known prior art processes by following Example
2, as described in Opposition to EP ’483, cannot be used to substitute the written description
requirement.

As stated above, the ’101 patent issued from an application filed on March 27, 2008, as a
continuation-in-part of an earlier patent application. A continuation-in-part application is a special
type of continuation application where the individual wants to maintain the earliest priority date
but adds new material to the specification. The Patent Office uniquely treats continuation-in-part
applications by assigning two priority dates to a single application. For all matter contained in the
original specification, the individual retains the right to rely on the earliest priority date to defend
against a patent challenge. Any new matter added to the specification is awarded the priority date
on which the matter was added. In other words, claims in the continuation-in-part application that
rely on the newly added information are treated like a separate patent that was independently filed
on the later priority date. Here, the °101 patent, which was filed on March 27, 2008, adds new
matter regarding preparing and identifying apremilast polymorphs, including crystalline
apremilast Form B. (See JTX-5 (101 patent) at 50:49-57:40 (Example 12, titled “Solid Form

Screening Studies”), see also id. at 5-32 (Figs. 1-28).)

58
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 71 of 119 PagelD: 16825

Thus, the asserted claims of the ’101 patent, which require the crystalline apremilast
Form B, are not entitled to claim priority to the °515 application. Therefore, the earliest priority
date to which the asserted claims of the ’101 patent are entitled is March 27, 2008.

iii. The Asserted Claims of the 101 Patent Would Have Been Obvious to
a POSA as of March 27, 2008.

As explained above, the asserted claims of the ’101 patent are not entitled to a priority date
earlier than March 27, 2008. Patent Publication No. 2003/0187052 (“the ’052 Publication’) and
WO 2003/080049 (“the 049 Publication”) were each published on October 2, 2003. Thus, the
’052 and the ’049 Publications qualify as prior art to the 101 patent.

The evidence at trial will clearly and convincingly show that the asserted claims of the ’101
patent are obvious as of March 27, 2008, in view of the ’049 Publication and the knowledge of a
POSA, as well as in view of the ’052 Publication in view of the knowledge of a POSA. For
example, the ’049 Publication, when read in view of the knowledge of a POSA, renders asserted
claims 1 and 15 of the ’101 patent obvious. Defendants’ expert Dr. Steed will explain that the ’049
Publication discloses the synthesis of apremilast (“Compound A”) having about 80% to 98%
enantiomeric purity. (DTX-189 (049 Publication) at 28-30 (Example 2); see also id. at 6-7,
12-13.) Further, the ’049 Publication discloses that enantiomerically pure apremilast “and
pharmaceutically acceptable polymorphs, prodrugs, salts, hydrates, clathrates, and solvates
thereof’ can be incorporated “into pharmaceutical compositions and single unit dosage forms
useful in the treatment and prevention of a variety of diseases and disorders.” (/d. at 9.) The ’049
Publication further teaches that the dosage forms can be prepared as “sterile solids (e.g., crystalline
or amorphous solids).” (/d. at 20.) As Dr. Steed will explain, in view of these teachings that
enantiomerically pure apremilast can have different crystalline forms (i.e., exhibit polymorphism),

a POSA would have been motivated to perform routine experimentation to prepare different solid

59
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 72 of 119 PagelD: 16826

forms with a reasonable expectation to obtain the claimed crystalline apremilast Form B.

The proceedings before the European Patent Office regarding the related EP 2276483 (“EP
’483”) confirm this conclusion. In those proceedings, certain opponents used different but
common techniques in the prior art that fell within the conditions described in Example 2, which
a POSA would have routinely employed in view of the 049 Publication, and consistently obtained
the claimed crystalline apremilast Form B. (See JTX-225 (EP ’483) at 36-51 (Teva’s Experimental
Report); id. at 52-63 (Zentiva’s Experimental Report); id. at 64-72 (Lek’s Experimental Report).)

The remaining elements of claim 1 directed to four XRPD peaks of the crystalline
apremilast Form B do not add any patentable weight, as they are inherent characteristics of the
obvious crystalline apremilast Form B. See Santarus Inc. v. Par Pharmaceutical Cos. Inc., 945
F.3d 1184, 1191 (Fed. Cir. 2019) (“inherency may supply a missing claim limitation in an
obviousness analysis”); see also In re Kao, 639 F.3d 1057, 1070 (Fed. Cir. 2011) (holding that
even though the claimed controlled-release formulation and its associated food effect were not
disclosed the in prior art, the formulation would have been obvious and the claimed food effect
was an inherent property of the obvious formulation). Therefore, claim 1 of the ’101 patent is
obvious in view of the prior art 049 Publication and the knowledge of a POSA.

The ’049 Publication also renders the additional limitation of claim 15 obvious. Dr. Steed
will explain that the ’049 Publication discloses “the incorporation of [apremilast] into
pharmaceutical compositions” and that “[p]harmaceutical compositions and single unit dosage
forms comprising [apremilast], or a pharmaceutically acceptable polymorph, prodrug, salt, solvate,
hydrate, or clathrate thereof, are encompassed by the invention.” (DTX-189 (’049 Publication) at
9; see id. at 19.) Therefore, the solid pharmaceutical composition including the crystalline

apremilast Form B is obvious in view of the ’049 Publication and the knowledge of a POSA.

60
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 73 of 119 PagelD: 16827

The ’052 Publication contains identical disclosures to those in the ’049 Publication.
Therefore, for the same reasons discussed above, the ’052 Publication renders obvious the asserted
claims of the 7101 patent.

Amgen’s sole rebuttal argument to Defendants’ prima facie obviousness of the asserted
claims as of March 27, 2008, is that the asserted claims are entitled to an earlier priority date. As
explained above, however, Amgen cannot carry its burden to support this assertion.

iv. The Asserted Claims of the ’101 Patent Would Have Been Obvious to
a POSA as of March 20, 2002.

Additionally, the evidence at trial will show clearly and convincingly that asserted claims 1
and 15 of the ’101 patent would have been obvious in view of the ’358 patent and the knowledge
of a POSA. As explained above in Section IV.A.iv, the ’358 patent discloses “‘stereomerically
pure” apremilast. Based on the construction of the “enantiomerically pure” element recited in the
’101 patent claims as “a stereomerically pure composition of a compound having one chiral
center,” and for all the same reasons set forth above, the “enantiomerically pure” limitation in the
Asserted Claims of the ’101 patent is disclosed in the ’358 patent.

At trial, Dr. Steed will explain that the crystalline Form B of enantiomerically pure
apremilast recited in the asserted claims of the ’101 patent is obvious in view of the ’358 patent
and the common knowledge of a POSA concerning polymorphs. The ’358 patent teaches that
“{t]he compounds can be administered orally, rectally, or parenterally . . . to a mammal in need of
treatment.” (DTX-174 (358 patent) at 7:3-6.) This would have motivated a POSA to formulate
enantiomerically pure apremilast. Further, preparation and identification of polymorphs was
routine in the prior art for pharmaceutical and formulation research. Therefore, a POSA would
have performed routine experimentation to prepare the solid forms of apremilast for formulation,

and would have obtained as a result the crystalline Form B of enantiomerically pure apremilast.

61
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 74 of 119 PagelD: 16828

The remaining elements of claim 1 directed to four XRPD peaks of the crystalline
apremilast Form B do not add any patentable weight, as they are inherent characteristics of the
obvious crystalline apremilast Form B. See Santarus, 945 F.3d at 1191; see also In re Kao, 639
F.3d at 1070. Therefore, claim 1 of the ’101 patent is obvious in view of the ’358 patent and the
knowledge of a POSA.

The 7358 patent also renders the additional limitation of claim 15 obvious. The ’358 patent
discloses pharmaceutical compositions comprising “one or more compounds of the present
invention associated with at least one pharmaceutically acceptable carrier, diluent or excipient.”
(DTX-174 (358 patent) at 9:31-34.) Further, the °358 patent recites “[a] pharmaceutical
composition comprising a quantity of a compound according to claim | sufficient upon
administration in a single or multiple dose regimen to reduce levels of TNFa in a mammal in
combination with a carrier.” (/d. at 22:36-39.) A POSA would have been motivated to prepare
with a reasonable expectation of success to prepare the solid pharmaceutical composition recited
in claim 15. Therefore, claim 15 is obvious in view of the ’358 patent and the knowledge of a
POSA.

Amgen attempts to rebut Defendants’ prima facie obviousness of the asserted claims of the
°101 patent as of March 20, 2002, by rehashing several arguments it makes with respect to the ’638
patent. In particular, Amgen asserts that apremilast and enantiomerically pure apremilast are not
found in the 358 patent. These arguments fail for the same reasons discussed above in Section
IV.A.v.a.3. Amgen’s other rebuttal arguments are lack of motivation to investigate crystalline
forms of apremilast and a reasonable expectation of success. Both arguments fail. As discussed
above, the 358 patent’s teachings related to the pharmaceutical utility of the disclosed compounds

would have motivated a POSA to formulate enantiomerically pure apremilast, which would in turn

62
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 75 of 119 PagelID: 16829

have motivated a POSA to prepare and identify polymorphs of enantiomerically pure apremilast
as a routine practice in the prior art for pharmaceutical and formulation research.

Amgen’s argument against a reasonable expectation of success fares no better. As Dr. Steed
will explain, the preparation and identification of polymorphs is both routine and predictable. This
is because it was known that many pharmaceutical compounds exhibit polymorphism. Amgen
relies heavily on a general concept of unpredictability in polymorphism. The mere fact that results
of a polymorphic screening are not entirely predictable in advance, and must be confirmed through
routine testing, does not mean that any obtained crystalline form is nonobvious. While a POSA
may not have been able to predict with a mathematical certainty the exact crystalline forms
obtained following a routine polymorphic screen, “obviousness cannot be avoided simply by a
showing of some degree of unpredictability in the art so long as there was a reasonable probability
of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007). Amgen’s argument
is improper because it requires a POSA to know the existence and properties of the claimed
crystalline apremilast Form B. Jd.

Vv. Other Prior Art Combinations Render Asserted Claims of the ’101
Patent Obvious

Clear and convincing evidence will show at trial that the teachings from ICH Guidelines,
Byrn 1995, Byrn 1999, Brittain 1997, Brittain 1999, and Guillory, in view of each of the ’358
patent, the ’049 Publication, or the ’052 Publication, would have further motivated a POSA to
prepare a crystalline form of an enantiomerically pure apremilast with a reasonable expectation of
obtaining the claimed crystalline apremilast Form B.

First, a POSA would have been motivated to prepare polymorphic forms of
“enantiomerically pure” apremilast. It was known that pharmaceutical molecules commonly

exhibited polymorphism. (See DTX-98 (Brittain 1997) at 1 (‘[t]he occurrence of polymorphism

63
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 76 of 119 PagelID: 16830

is quite common for organic molecules”).) Further, it was well known in the prior art that different
crystalline polymorphs could affect the properties of a molecule intended for pharmaceutical use—
e.g., dissolution and bioavailability. (See, e.g., id. (“the Food and Drug Administration (FDA)
requires that analytical procedures be used to detect polymorphic, hydrated, or amorphous forms
of the drug substance”); see also DTX-128 (ICH Guidelines) at 12; DTX-103 (Byrm 1999) at 95
(“[i]f polymorphs exist then it is necessary to examine those physical properties of the different
polymorphs that can affect dosage form performance (bioavailability and stability) or
manufacturing reproducibility,” and that solubility is such a property).) Therefore, the regulatory
authorities, such as FDA, set forth the requirement for identifying polymorphs of pharmaceutical
products. (DTX-128 (ICH Guidelines) at 12.) Thus, the preparation and characterization of
polymorphs became a routine process in pharmaceutical development.

The °358 patent, the 049 publication, and the ’052 publication each disclose the
pharmaceutical utility of apremilast and solid dosage forms containing compounds including
apremilast. (See, e.g., DTX-174 (358 patent) at 7:1-23, 9:22-30; DTX-189 (’049 Publication) at
5, 9.) Therefore, a POSA would have been motivated to perform routine experiments to prepare
and identify the different polymorphic forms of apremilast in view of the routine pharmaceutical
development practice disclosed in the above prior art references. Further, the prior art references
disclose the formation of solid material of racemic mixture containing apremilast (DTX-174 (’358
patent) at 9 (Example 12, disclosing “yellow solid” having a melting point of 144.0°C of a racemic
mixture containing apremilast)), or solid enantiomerically pure apremilast. (See DTX-189 (’049
Publication) at 28-30 (Example 2); DT X-179 (’052 publication) at 15 (Example 2).) Thus, a POSA
would have reasonably expected that apremilast exists in crystalline forms, and would have been

motivated, with a reasonable expectation of success, to prepare crystalline solids of apremilast to

64
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 77 of 119 PagelD: 16831

arrive at crystalline apremilast Form B.

Second, a POSA would have practiced routine prior art experimentation to prepare the
crystalline Form B of “enantiomerically pure” apremilast. The prior art references disclose routine
process experimentation that a POSA would practice for preparing polymorphs of apremilast. For
example, Guillory discloses information “useful in devising a ‘screening’ protocol for the
preparation of the various solid state forms of pharmaceuticals.” (DTX-125 (Guillory) at 7, 9-16.)
Likewise, Byrn 1995 discloses a “Flow chart/decision tree for” preparing polymorphs. (DTX-102
(Byrn 1995) at 4.) Further, the prior art references disclose a limited number of solvents for
polymorph preparation. For example, Byrn 1995 discloses the commonly used solvents including
“water, methanol, ethanol, propanol, isopropanol, acetone, acetonitrile, ethyl acetate, hexane and
mixtures if appropriate.” (Jd. at 4.) Guillory discloses similar solvent systems. (DTX-125
(Guillory) at 10.)

Third, a POSA would have routinely collected the XRPD data recited in the Asserted
Claims of the ’101 patent in accordance with the prior art. A POSA would have understood that
XRPD was a standard analytical tool to establish the polymorphic identity of a pharmaceutical
solid. (JTX-175 (Brittain 1999) at 9-12, 20-22, 25-30; see also DTX-128 (ICH Guidelines) at
12-13.) Further, it was known that the analytical data from the prior art methods discussed above
were required for regulatory filing to FDA. (See DTX-128 (ICH Guidelines) at 12.)

Therefore, the Asserted Claims of the ’101 patent would have been obvious over ICH
Guidelines, Byrn 1995, Byrn 1999, Brittain 1997, Brittain 1999, and Guillory in further view of
the ’358 patent; or in further view of the 049 Publication; or in further view of the ’052
Publication.

Amgen will raise similar arguments discussed above to rebut Defendants’ prima facie

65
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 78 of 119 PagelD: 16832

obviousness of the Asserted Claims of the 101 patent. These arguments fail for the same reasons.

Vi. No Objective Indicia of Nonobviousness

Amgen has not asserted any objective indicia of nonobviousness with respect to the
claimed crystalline apremilast Form B recited in the Asserted Claims of the ’101 patent. Thus,
objective indicia of nonobviousness have no effect on the obviousness of the claimed crystalline
apremilast Form B. See Horizon Medicines, 2020 WL 7022591, at *3. To the extent Amgen relies
on any other objective indicia discussed above in connection with the 638 patent or the °536
patent, those arguments fail for the same reasons.

vii. The Asserted Claims of the ’101 Patent Are Invalid under the
Obviousness Type Double Patenting Doctrine.

Amgen’s patents run afoul of the obvious-type double-patenting doctrine, which “is
designed to prevent an inventor from securing a second, later expiring patent for the same
invention.” Abbvie v. Mathilda and Terence Kennedy, 764 F.3d 1366, 1373 (Fed. Cir. 2014). The

39 66

Federal Circuit has noted that this “problem” “exists” in a few contexts, including when “[p]atents
claiming overlapping subject matter that were filed at the same time still can have different patent
terms due to examination delays at the PTO.” Jd. (citing 35 U.S.C. § 154(b) (patent term
adjustments)). “When such situations arise, the doctrine of obviousness-type double patenting
ensures that a particular invention (and obvious variants thereof) does not receive an undue patent
extension.” Jd. Thus, “the doctrine of obviousness-type double patenting continues to apply where
two [post-URAA] patents that claim the same invention have different expiration dates.” Jd. at
1374; see also Magna Electronics, Inc. v. TRW Automotive Holdings Corp., Nos. 1:12-cv-654,
1:13-cv-324, 2015 WL 11430786, at *4-5 (W.D. Mich. Dec. 10, 2015) (following Abbvie, finding

that a patent can act as double-patenting reference against another patent in the same family (i.e.,

with the same priority date) where the patent at issue was set to expire after the reference patent

66
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 79 of 119 PagelD: 16833

because of patent term adjustment).

Here, the Asserted Claims of the ’101 patent are obvious in view of claim 1 of the ’606
patent (JTX-220), as well as claim | of the ’243 patent (JTX-10). Contrary to Amgen’s assertion,
the °606 patent and the ’243 patent are proper double-patenting references against the ’101 patent.
The 7101, °243, and 606 patents are all assigned to Amgen. The application leading to the ’101
patent was filed on March 27, 2008, and the ’101 patent is currently set to expire on December 9,
2023, because of a patent term adjustment. The application leading to the ’243 patent was filed
on December 10, 2013, and the application leading to the 606 patent was filed on March 26, 2015.
Both the ’606 and ’243 patents expire on March 19, 2023. Because the ’243 and ’606 patents will
expire earlier than the ’101 patent, they can serve as a double-patenting reference to the ’101
patent. See Abbvie, 764 F.3d at 1374; see also Magna Electronics, 2015 WL 11430786, at *4-5.

The Federal Circuit decision in Novartis AG v. Ezra Ventures LLC does not change this
conclusion. In Novartis, the Federal Circuit addressed whether an earlier-issued patent that
received a patent term extension (“PTE”), which caused it to expire after a later-issued patent, was
invalid for obviousness-type double patenting. Novartis AG v. Ezra Ventures LLC, 909 F.3d 1367
(Fed. Cir. 2018). The court determined “that obviousness-type double patenting does not
invalidate a validly obtained PTE” where it is the “earlier-filed, earlier-issued [patent], not the
later-filed, later-issued [patent], that has the later expiration date, due to a statutorily-allowed term
extension under § 156.” Jd. at 1373-74. Here, Defendants have challenged the *101 patent’s
PTA-——not a PTE granted under Section 156. Novartis is inapplicable because of statutory and
policy differences between the PTA and the PTE. These differences underlie the Federal Circuit
decision in Merck & Co. v. Hi-Tech Pharmacal Co., 482 F.3d 1317 (Fed. Cir. 2007). The Federal

Circuit noted the contrast between Section 156 for PTE and Section 154 for PTA, explaining that

67
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 80 of 119 PagelD: 16834

Section 154 “expressly excludes patents in which a terminal disclaimer was filed from the benefit
of a term adjustment for PTO delays” but Section 156 contains “no similar provision that excludes
patents in which a terminal disclaimer was filed from the benefits of Hatch-Waxman extensions.”
Id. at 1322. Thus, a PTE under Section 156 may be applied to a patent subject to a terminal
disclaimer, while a PTA under Section 154 does not. Jd. at 1324. In reaching this conclusion, the
court explained that “[t]he purpose of the terminal disclaimer—to prevent extension of patent term
for subject matter that would have been obvious over an earlier filed patent—remains fulfilled by
virtue of the fact that the date from which any Hatch-Waxman extension is computed is the
terminally disclaimed date.” Jd. at 1323. Given that a terminal disclaimer obviates a double-
patenting rejection or argument, and the different impact a terminal disclaimer has on a PTA and a
PTE, it logically follows that a patent may be used as a double-patenting reference against another
patent that expires later because of PTA. Therefore, the ’243 and 606 patents can serve as double-
patenting references against the ’101 patent.

Amgen has not argued, and cannot argue, that asserted claims | and 15 of the ’101 patent
are not obvious in view of claim 1 of the ’243 patent or claim 1 of the ’606 patent. The limitations
of claims 1 and 15 of the ’101 patent regarding the crystalline apremilast Form B are recited in
identical form in claim 1 of the ’243 patent as well as in claim 1 of the ’606 patent. (Compare
JTX-5 (101 patent at claims 1 and 15), with JTX-10 (°243 patent at claim 1), and JTX-202 (606
patent at claim 1).) As such, claim 1 of the ’243 patent and claim 1 of the ’606 patent each
anticipate the claimed crystalline Form B of enantiomerically pure apremilast required by the
Asserted Claims of the ’101 patent. If not anticipated, it would have at least been obvious to
produce the claimed crystalline Form B of enantiomerically pure apremilast and to incorporate it

into a solid pharmaceutical composition as recited in the Asserted Claims of the ’101 patent in

68
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 81 of 119 PagelID: 16835

view of claim | of the ’243 patent as well as in claim | of the 606 patent.

viii. Amgen Cannot Establish that Zydus’s Proposed ANDA Product
Infringes the °101 Patent.

Amgen cannot establish that, more likely than not, Zydus’s proposed ANDA product, as it
will be offered for sale, sold, used, and distributed in the United States or imported into the United
States, will contain crystalline apremilast Form B, a necessity for infringing asserted claims | and
15 of the °101 patent. See Ferring B.V. v. Watson Lab’ys, Inc.-Fla., 764 F.3d 1401, 1408 (Fed. Cir.
2014) (“[T]he ultimate infringement inquiry provoked by [an ANDA filing] is focused on a
comparison of the asserted patent claims against the product that is likely to be sold following
ANDA approval and determined by traditional patent law principles.”). Amgen’s proof of
infringement fails because it cannot, and will not, present any evidence that representative samples
of Zydus’s proposed ANDA product contain crystalline apremilast Form B. Instead, Amgen
attempts to substitute testing of long-expired samples of Zydus’s apremilast active pharmaceutical
ingredient (“API”) and tablets in place of legitimate evidence of infringement. Amgen’s expert
Dr. Allan Myerson will argue that these long-expired samples somehow contain crystalline
apremilast Form B, even though all four X-ray powder diffraction (“XRPD”) peaks required by
claim 1 either cannot be seen or cannot be attributed to solely Form B.

Neither the parties nor the experts dispute that Zydus’s proposed ANDA product contains
crystalline apremilast Form A. (Zydus Stipulated Facts at {J 14-15.) Zydus’s API specification
requires XRPD peaks associated with Form A and Amgen has asserted the ’283 patent covering
crystalline apremilast Form A against Zydus. It is undisputed that to infringe the asserted claims
of the ’101 patent, all four XRPD peaks recited in the claim must be present and attributable to
Form B in a diffractogram from a representative sample of the apremilast product that Zydus will

sell in the United States—Zydus’s proposed ANDA product.

69
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 82 of 119 PagelD: 16836

a. Amgen’s XRPD testing was not performed on representative
samples of Zydus’s proposed ANDA product.

In order for Zydus to sell its proposed ANDA product, that product must meet the release
specifications described in Zydus’s ANDA. Ifa sample of Zydus’s tablets does not comply with
those specifications, it cannot be sold and thus would not be representative of Zydus’s proposed
ANDA product. See Merck Sharp & Dohme Corp. v. Amneal Pharms. LLC, 881 F.3d 1376, 1385
(Fed. Cir. 2018) (“[T]he critical inquiry is whether [what has been tested] is representative of what
is likely to be approved and marketed.”’); Glaxo, Inc. v. Novopharm, Ltd., 110 F.3d 1562, 1569
(Fed. Cir. 1997) (Infringement “must focus on what the ANDA applicant will likely market if its
application is approved.”). At trial, Dr. Myerson will readily concede that he does not rely on any
of Zydus’s internal testing conducted on Zydus’s apremilast API or proposed ANDA product
samples despite the fact that these are the only available XRPD data concerning representative
samples.

Amgen’s entire infringement case for the ’101 patent rests on third-party testing of samples
of Zydus’s API and tablets that was conducted thirty months and eleven months after their
expiration, respectively. As FDA explained in a recent guidance, such samples are not considered
representative of the ANDA product and therefore cannot be used for obtaining approval of an
ANDA. See Guidance for Industry: Development of Abbreviated New Drug Applications During
the COVID-19 Pandemic -— Questions and Answers (Apr. 5, 2021) available at
https://www.fda.gov/media/147355/download at 4 (noting that expired reference batches of
proposed ANDA products are generally not suitable for use in completing bioequivalence studies
required for ANDA approval because “the safety and effectiveness of the product beyond the
labeled expiration date is not known”); see also id. (“A drug product’s expiration date, as

determined by appropriate stability testing, provides assurance that the drug product meets the

70
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 83 of 119 PagelID: 16837

applicable standards of identity, strength, quality, and purity at the time of use.”) (citing 21 C.F.R.
§ 211.137).

Zydus produced API and tablet samples to Amgen between November 2018 and March
2019, well in advance of the proposed ANDA product’s twenty-four-month expiry that ended on
July 31, 2019. Yet the samples were held in Amgen’s counsel’s offices for nearly a year until May
2020. Amgen cannot, and makes no attempt to, account for why testing was delayed until after
the samples had expired. In addition, Amgen cannot, and makes no attempt to, identify or describe
the exact storage conditions of the samples while they were in its counsel’s custody for nearly a
year. Perhaps, Amgen believed that waiting as long as it could before having the samples tested
might be its best chance of arguing infringement, even though “[e]vidence derived from expired
tablets is not relevant to the question of what will be sold.” SmithKline Beecham Corp. v. Apotex
Corp., 98 C 3852, 2002 WL 1613724, at *2 (N.D. Ill. July 17, 2002); see also Merck Sharp &
Dohme Corp. v. Teva Pharms. USA, Inc., 217 F. Supp. 3d 782, 797 (D. Del. 2016) (“[E]xpired
samples are not representative of the ANDA product.”).

Despite the samples’ expiration, and storage under undisclosed conditions, Dr. Myerson
and Amgen’s testing expert, Dr. Fabia Gozzo, will freely admit that Amgen never sought to
determine whether Zydus’s API and tablet samples met their required release specifications. In
other words, neither Dr. Gozzo nor Dr. Myerson can attest that Dr. Gozzo conducted testing on
representative samples. Thus, the Court should not give any weight to Dr. Gozzo’s XRPD testing
or any testimony regarding its results.

b. Amgen cannot establish that the expired samples tested by Dr.
Gozzo contained crystalline apremilast Form B.

Zydus’s polymorph expert, Dr. Steven Miller, will explain that while Dr. Gozzo’s XRPD

testing confirms that the expired samples contain crystalline apremilast Form A, it fails to provide

71
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 84 of 119 PagelD: 16838

evidence that the samples contain Form B as described in the specification and asserted claims |
and 15 of the 101 patent. Rather, the XRPD peaks that Dr. Myerson argues establish infringement
of the °101 patent can all be attributed to other crystalline forms of apremilast, including Form A
or Form F.

To infringe a patent claim containing specific analytical characteristics, such as XRPD
peaks, it must be established that all claimed peak values can be identified and attributed to the
allegedly infringing material. See Zenith Labs., Inc. v. Bristol-Myers Squibb Co., 19 F.3d 1418,
1423-24 (Fed. Cir. 1994). Here, Dr. Miller will show that of the four peaks listed in claim 1, peaks
appearing at approximately three of those locations (10.1, 13.5, and 26.9 + 0.2° 26) are found in
the reference sample of crystalline apremilast Form A tested by Dr. Gozzo—a fact confirmed by
Amgen’s experts. In fact, when overlaying Dr. Gozzo’s XRPD diffractograms of Zydus’s expired
API and tablet samples with reference samples of crystalline apremilast Forms A and B, three
peaks in Zydus’s samples that Dr. Myerson identifies as proving the presence of Form B (10.1,
13.5, and a peak he assigns a value of 26.9 but is actually at 26.5, + 0.2° 20) all correspond with
peak locations and shapes for Form A and not Form B. On the other hand, when Dr. Gozzo
compared the diffractogram of Amgen’s Form B reference standard to the diffractograms of Form
B in the ’101 patent specification, she was able to identify all four claim 1 peaks with identical
peak locations and shapes as depicted in the specification. Dr. Myerson ignores these critical
differences in peak location and shape, which Dr. Gozzo’s experiments were definitively able to
resolve.

Even setting aside the issues of peak location and shape, Dr. Gozzo’s diffractograms show
(and Dr. Myerson admits) that one or more of the peaks required by claim 1 do not appear in

Zydus’s tablet (20.7 and 26.9 + 0.2° 20) and API (26.9 + 0.2° 20) samples. Even if the samples

72
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 85 of 119 PagelID: 16839

were shown to be representative, which they are not, the absence of any claim | peak requires a
finding of no infringement. See Glaxo, 110 F.3d at 1566 (rejecting patentees’ attempt to show
infringement with a single peak because it ignored claim limitations requiring other peaks).
Amgen will argue that the failure to see the claimed peaks in the samples should not matter,
because those peaks could be obscured by overlapping peaks from other forms of apremilast or
excipients present in the samples. Dr. Miller, however, will show that all of the other peaks Dr.
Myerson points to in the diffractograms of Zydus’s samples are either consistent with Form B or
can also be found in either the Form A reference sample or Form F as described in the patent
specification. Indeed, Amgen’s experts both admit they did not conduct testing using Dr. Gozzo’s
purportedly sensitive synchrotron equipment or other analysis of Form F to determine whether it
presents overlapping XRPD peaks with Form B. As Dr. Miller will explain, it cannot be
determined that, more likely than not, Form B is present in the expired Zydus samples, given the
evidence in the record concerning overlapping peaks found in other crystalline forms of apremilast.
Amgen cannot meet its burden of proving that Zydus’s proposed ANDA product, as it will
be sold, would infringe claims | and 15 of the 101 patent by a preponderance of the evidence.
Therefore, the Court must find that Zydus does not infringe the asserted claims of the ’101 patent.

D. The °541 Patent

The asserted claims of the 541 patent generally recite a method for treating psoriasis by
administering stereomerically pure apremilast according to a particular dosing titration schedule.
The earliest effective filing date for the 541 patent is 2014, and Defendants will present clear and
convincing evidence that the asserted claims would have been obvious to a POSA as of this date.
At that time, a POSA would have been motivated, with a reasonable expectation of success to: (1)
to administer stereomerically pure apremilast for the treatment of psoriasis; and (2) start with 10

mg in the morning on day one and titrate the dose upwards by 10 mg per day until reaching the

73
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 86 of 119 PagelID: 16840

target dose of 30 mg bid (twice per day) on day six.

First, stereomerically pure apremilast was known and disclosed in the prior art as of 2014.
The 536 patent, as discussed, specifically disclosed and claimed stereomerically pure apremilast
and its use for treating psoriasis. (JTX-7 (°536 patent) at 30:64-31:3 (Claim 1).)

Second, the prior art taught that the most effective dose of apremilast for treating moderate
to severe plaque psoriasis was 30 mg bid, and that the dose would need to be titrated over the first
week to mitigate dose-dependent gastrointestinal-related side effects. (DT X-153 (Papp 2012) at
2.) In the Papp 2012 study, patients were administered 10 mg bid on day one, and the dosage was
increased by 20 mg every other day until the target dose of 30 mg bid was reached on day five.
(id.) A POSA would have been motivated to further extend the titration schedule to improve
tolerability, and it would have required only routine optimization to arrive at the claimed titration
schedule. Jn re Applied Materials, Inc., 692 F.3d 1289, 1295 (Fed. Cir. 2012) (“Where the general
conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or
workable ranges by routine experimentation.”) (quotations omitted); Pfizer, Inc. v. Apotex, Inc.,
480 F.3d 1348, 1368 (Fed. Cir. 2007) (“[T]he discovery of an optimum value of a variable in a
known process is usually obvious”). Indeed, other prior art available as of 2014 taught titrating
apremilast over seven days, which did not have any reported impact on efficacy and achieved the
same goal of reducing side effects. (See, e.g., DT X-162 (Schett 2012) at Abstract, 2-3.) Amgen’s
arguments otherwise are unpersuasive, and tellingly, Amgen presents no evidence or arguments
that any secondary considerations show the claimed titration schedule was nonobvious, further
underscoring the lack of novelty of the claimed invention. See Horizon Medicines, 2020 WL
7022591 at *3.

i. The Asserted Claims of the ’541 Patent

Asserted claims 2, 19, and 21 of the ’541 patent read:

74
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 87 of 119 PagelD: 16841

2. A method for treating a patient with stereomerically pure (+)-2-[1-G-
ethoxy-4-methoxypheny1)-2-methylsulfonylethyl|-4-
acetylaminoisoindoline-1,3-dione, wherein the patient is suffering from
psoriasis, the method consisting of:

(a) administering to the patient stereomerically pure (+)-2-[1-(3-ethoxy-4-
methoxyphenyl)-2-methylsulfonylethy!]-4-acetylaminoisoindoline-1,3-
dione in an initial titration dosing schedule consisting of

(1) 10 mg in the morning on the first day of administration;

(11) 10 mg in the morning and 10 mg after noon on the second day
of administration;

(111) 10 mg in the morning and 20 mg after noon on the third day of
administration;

(iv) 20 mg in the morning and 20 mg after noon on the fourth day of
administration;

(v) 20 mg in the morning and 30 mg after noon on the fifth day of
administration; and

(b) on the sixth and every subsequent day, administering to the patient 30
mg in the morning and 30 mg after noon of stereomerically pure (+)-2-[1-
(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-
acetylaminoisoindoline-1,3-dione.

19. | The method in any one of claims 1-14, wherein the stereomerically pure
(+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethy]]-4-
acetylaminoisoindoline-1,3-dione comprises greater than about 98% by
weight of the (+) isomer of 2-[1-(3-ethoxy-4-methoxyphenyl)-2-
methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione based on the
total weight percent of 2-[1-(3-ethoxy-4-methoxyphenyl)-2-
methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

21. | A method as in any one of claims 1-14, wherein the stereomerically pure
(+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethy1]-4-
acetylaminoisoindoline-1,3-dione is administered in tablet form.

(JTX-13 at 31:3-26; 36:22-29, 38-41 (claims 2, 19, 21)).
ii. The Asserted Claims of the 541 Patent Would Have Been Obvious

Clear and convincing evidence will show that the subject matter of claims 2, 19, and 21 of

the ’541 patent would have been obvious to a POSA as of the 2014 effective filing date over (1)

75
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 88 of 119 PagelD: 16842

Papp 2012 and the ’536 patent, in view of Schett 2012 and knowledge of a POSA; (2) Papp 2012
and the *536 patent, in view of Schett 2012, in further view of ICH 1994, and knowledge of a
POSA,; (3) the ’536 patent and Papp 2012, and knowledge of a POSA; and/or (4) ’536 patent and
Schett 2012, and knowledge of a POSA.

The *541 patent is situated differently from the other Patents-in-Suit because of its
significantly later effective filing date of 2014. In other words, given that the other Patents-in-
Suit, including the ’536 patent, already issued and are thus prior art to the 541 patent, there is no
dispute that stereomerically pure apremilast, including apremilast comprising greater than 98% by
weight of the (+) isomer, was disclosed and known in the prior art as of 2014. There is also no
dispute that it was known that apremilast was effective in treating psoriasis, and that the dose
needed to be titrated to mitigate the risk of gastrointestinal-related side effects. The only alleged
novelty of the claimed invention is the titration schedule itself. But for the reasons discussed
below, the claimed titration schedule is simply routine optimization of the prior art. In re Applied
Materials, Inc., 692 F.3d at 1295; Pfizer, 480 F.3d at 1368. Tellingly, Amgen has not asserted any
secondary considerations of nonobviousness, further highlighting the obviousness of the asserted
claims. See Horizon Medicines, 2020 WL 7022591 at *3.

a. It is undisputed that the stereomerically pure claim limitations

in claims 2 and 19 of the °541 patent are disclosed in the °536
patent.

The stereomerically pure claim limitations in the asserted claims of the ’541 patent are:
e “stereomerically pure [apremilast]” (claim 2); and

e “stereomerically pure [apremilast] comprises greater than about 98% by weight of (+)
isomer based on the total weight percent of the compound” (claim 19).

The ’536 patent discloses each of these limitations, and Amgen does not dispute otherwise.

For example, claims | and 6 of the 536 patent recite stereomerically pure apremilast, including

76
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 89 of 119 PagelD: 16843

where stereomerically pure apremilast comprises greater than 97% by weight of the (+) isomer.
(JTX-7 (°536 patent) at 30:64-31:3 (Claim 1); see also id. at 31:14-16 (Claim 6).) Based on the
disclosures in the ’536 patent, a POSA would have been motivated with a reasonable expectation
of success to use and administer to patients stereomerically pure apremilast, including
stereomerically pure apremilast comprising greater than about 98% by weight of (+) isomer.

As a practical matter, an optical purity greater than 97% means that the purity level falls
within the range of 97% to 100%, including 98% to 100% pure, as required by claim 19 of the
’541 patent. Because the claimed purity overlaps with the prior art, “the burden of production falls
upon the patentee to come forward with evidence that: (1) the prior art taught away from the
claimed invention; (2) there were new and unexpected results relative to the prior art; or (3) there
are other pertinent secondary considerations.” Galderma, 737 F.3d at 738. Amgen cannot make,
and has not made, this showing. Indeed, Amgen has not alleged any teaching away or secondary
considerations arriving from the claimed enantiomeric purity levels.

In any event, a POSA developing a chiral pharmaceutical product would have been
motivated to make it as optically pure as possible, including with an optical purity of 100%, and
administer that to patients. It would have simply been a matter of routine experimentation for a
POSA to do so as of the 2014 effective filing date. Expert testimony will show that at that time, a
POSA would have known that chiral column chromatography, chiral acid separation, and
asymmetric synthesis could yield a single isomer of a compound having greater than 98% optical
purity.

As such, the °536 patent discloses stereomerically pure apremilast, including
stereomerically pure apremilast comprising greater than 98% of the (+) isomer, as recited in the

asserted claims of the 541 patent.

77
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 90 of 119 PagelD: 16844

b. The claimed dosing titration schedule would have been
obvious.

By the time the ’541 patent was filed in 2014, apremilast was well into clinical development
for multiple disease states, and the prior art specifically taught that it was safe and effective for
treating patients with moderate to severe psoriasis. For example, Papp 2012 disclosed a phase IIb
study sponsored by Celgene, the purpose of which was to investigate “the clinical efficacy and
safety of apremilast 10, 20, and 30 mg twice daily versus placebo in patients with moderate to
severe plaque psoriasis” in a phase IIb study sponsored by Celgene. (DTX-153 (Papp 2012) at
1-2.)

Papp 2012 taught that patients were “randomly assigned in a 1:1:1:1 ratio to oral apremilast
10 mg twice daily, apremilast 20 mg twice daily, apremilast 30 mg twice daily, or placebo.” (Jd.
at 2.) In particular, the “[d]oses were titrated in the first week to mitigate potential dose-dependent
adverse events of apremilast; all patients reached the target dose by day 5.” (/d.) The results from
the Papp 2012 study showed that apremilast “given orally at 20 mg or 30 mg twice daily, seems to
be efficacious, safe, and tolerable for patients with moderate to severe plaque psoriasis.” (/d. at
7.) In addition, because “apremilast 30 mg had the most favourable outcome,” this dose was
“being investigated for patients with moderate to severe plaque psoriasis in phase 3 trials.” (/d.)

In Papp 2012, “the rate of overall reported adverse events was generally related to dose,”
with “[h]eadache, nausea, and diarrhoea [being] the most frequently reported with apremilast 30
mg; at least half of these events occurred within the 2 weeks of treatment initiation and resolved
within a week.” (/d.) Nevertheless, apremilast was generally well tolerated, and there were “[n]o
serious adverse events, malignancies, major cardiovascular events, or serious infections [] deemed

to be related to apremilast treatment.” (/d.)

78
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 91 of 119 PagelD: 16845

Thus, in light of the teachings of Papp 2012, a POSA would have known that 30 mg of
apremilast administered twice daily was the most effective dose for treating psoriasis, and Amgen
cannot credibly dispute otherwise. (/d.) Amgen also does not dispute that although apremilast
was generally well tolerated, it was known to be associated with certain dose-dependent,
gastrointestinal-related side effects—e.g., nausea and diarrhea. (/d.) Accordingly, and consistent
with the teachings of Papp 2012 and other similar clinical trial publications by Celgene, a POSA
would have recognized the need to titrate the dose of apremilast during the first week of treatment
to mitigate these gastrointestinal side effects. (/d. at 2.) Other prior art available as of the 2014
effective filing date further confirm the teachings in Papp 2012 regarding dose titration to avoid
adverse effects in additional disease conditions, such as psoriatic arthritis, Behget’s disease, and
ankylosing spondylitis. (See DTX-483 (Clinical Trial No. NCT ’734 v. 8) at 2 (“In an effort to
mitigate the dose-dependent adverse effects of apremilast (e.g., headache or gastrointestinal
disturbances), participants had their dose titrated over a 7-day period (Days 1 through 7).”);
DTX-93 (Clinical Trial No. NCT °359 v.6) at 4 (disclosing that during treatment phase days 1-7,
the dose was titrated from 10 mg BID to 30 mg BID); DTX-201 (Clinical Trial No. NCT ’092 v. 6)
at 3 (“To ameliorate the dose dependent adverse events of CC-10004 (headache and GI
disturbances) there will be dose titration of 10 mg od (or placebo) for days 1-3 followed by 20 mg
od (or placebo) days 4 to 7 in the first week of dosing.”); DTX-109 (Clinical Trial No. NCT ’264)
at 3 (disclosing administration of apremilast “10 mg tablets with dose titration to 30 BID for 169
days”); DTX-162 (Schett 2012) at 2 (“Dose escalation was implemented during the first 7 days of
treatment in an attempt to decrease the likelihood of adverse events (AEs) related to treatment

initiation.”); DTX-157 (Pathan 2012) at 2 (“Patients were started on apremilast 10 mg twice daily

79
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 92 of 119 PagelD: 16846

or placebo and the dose was titrated by 20 mg every 2 days until the maximum dose of 30 mg
twice daily was achieved on day 5.”).)

Indeed, both as of 2014 and today, it is common and routine to titrate the dose of a drug
that may be associated with treatment-related side effects. For example, Neurontin® (gabapentin)
(which was FDA-approved before 2014) is a medication that is prescribed for patients with chronic
itch and has a wide dose range (up to 2700 mg/day). Expert testimony will show that because
patients can feel dizziness and other side effects when they first begin treatment, physicians
typically start with a low dose (300 mg) and titrate the dose upwards to improve tolerability. Dose
escalation is commonly done with other drugs as well. (See JTX-227 (Simonneau 2012) at 2
(teaching that eligible patients “received selexipag 200 ug twice daily .. . or matching placebo on
day 1. Dosage was then up-titrated to 400 ug twice daily on day 3, to 600 ug twice daily on day
7, and 800 pg twice daily on day 21.”); DTX-145 (NAMENDA 2013 Label) at 2 (“The dose should
be increased in 5 mg increments to 10 mg/day (5 mg twice daily), 15 mg/day (5 mg and 10 mg as
separate doses), and 20 mg/day (10 mg twice daily); DTX-195 (WO °372) at 18:21-23 (teaching
that the dose of masitinib “can be dose escalated by increments of 1.5 mg/kg/day to reach a
maximum of 9.0 mg/kg/day in low responder patients.”).)

In Papp 2012, the dose was titrated until patients “reached the target dose by day 5.”
(DTX-153 (Papp 2012) at 2.) Amgen argues that because Papp 2012 is not clear on the exact time
of day of the dosing of the drug, a POSA would not know whether Papp 2012 disclosed any
particular dosing titration schedule, let alone a fixed titration schedule. However, Papp 2012 taught
that (i) the doses administered were 10 mg, 20 mg, and 30 mg bid, (ii) the target dose was 30 mg
bid, and (ii1) the dose was titrated over five days. Defendants’ experts will testify that based on

this information, a POSA would have readily understood that Papp 2012 disclosed the following

80
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 93 of 119 PagelD: 16847

fixed dose titration schedule for patients being treated with 30 mg of apremilast twice a day (once

am and once pm), as compared with the titration schedule recited in the ’541 patent:

 

 

 

 

 

 

 

 

 

 

Papp 2012 541 Patent
(claim 2)

Ist Dose | 2nd Dose | Total dose | ist Dese | 2nd Dose | Total dose

(mg) (mg) (per day) (mg) (mg) (per day)
Day 1 10 10 20 10 0 10
Day 2 10 10 20 10 10 20
Day 3 20 20. | 40 10 20 30
Day 4 20 20 40 20 20 40
Day 5 30 30 60 20 30 50
[ Day 6 (and 30 30 60 30 30 60

thereafter)

 

 

 

 

 

 

 

Celgene’s Pathan 2012 article disclosed the exact same dosing schedule for the
administration of apremilast in a phase II study to treat patients with ankylosing spondylitis, an
inflammatory condition that is similarly caused be overactivation of the TNFa pathways—a fact
that Amgen does not dispute. (DTX-157 (Pathan 2012) at 2.) Indeed, Pathan 2012 provides that
in light of apremilast’s demonstrated efficacy in treating patients with psoriasis and psoriatic
arthritis, and “[g]iven that cytokines influenced by PDE4 [also] play an important role in
spondyloarthritis,” there “is a rationale to explore apremilast use” in ankylosing spondylitis. (Jd.
at 1-2.) Expert testimony will show that a POSA would have considered the teachings of Pathan
2012, thereby further confirming the titration schedule administered in Papp 2012.

There are three primary differences between the dosing schedule recited in Papp 2012 and
that required by the asserted claims of the ’541 patent: (i) Papp 2012 starts with 10 mg twice daily,
as opposed to 10 mg in the moming; (11) the titration schedule in Papp 2012 increases by
increments of 20 mg every other day instead of 10 mg per day; and (iii) the dose in Papp 2012 was
titrated over 5 days instead of 6 days. Clear and convincing evidence will show that each of these

differences is trivial, and it would have been well within the skill of a POSA as of the 2014 effective

81
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 94 of 119 PagelD: 16848

filing date to modify the titration schedule taught by Papp 2012 to improve tolerability, and arrive
at the dosing scheme claimed by the ’541 patent. In re Applied Materials, Inc., 692 F.3d at 1295;
Pfizer, 480 F.3d at 1368. A POSA would have reasonably expected that doing so would further
improve the risk or severity of gastrointestinal-related side effects from administering apremilast.

First, it would have been obvious, as a matter of routine exercise, start with 10 mg of
apremilast in the morning and increase the dose by 10 mg per day until reaching the target dose of
30 mg twice per day. A POSA would have known that the lowest dose of apremilast administered
in the prior art was 10 mg per day. For example, Schett 2012 discloses a phase II study
investigating the efficacy and safety of 20 mg apremilast twice per day (or 40 mg once per day) in
patients with psoriatic arthritis. (DTX-162 (Schett 2012) at 1.) Schett 2012 provides that “[d]ose
escalation was implemented during the first 7 days of treatment in an attempt to decrease the
likelihood of adverse events (AEs) related to treatment initiation.” Ud. at 2.) NCT ’092, which is
incorporated by reference in Schett 2012 and was published before the 2014 effective filing date,

confirms that patients in Schett 2012 were administered apremilast according to the following

 

 

 

 

 

 

 

 

 

 

 

 

schedule:

Dose
Day 1 10 mg
Day 2 10 mg
Day 3 10 mg
Day 4 20 mg
Day 5 20 mg
Day 6 20 mg
Day 7 20 mg

Day 8 (and thereafter) | 40 mg or 20 mg BID

 

(See DTX-201 (Clinical Trial No. NCT ’092 v. 6) at 3; DTX-92 (Clinical Trial No. NCT ’092 v. 7)
at 3.) Thus, Schett 2012 discloses initiating treatment with 10 mg per day of apremilast and

increasing the dose by 10 mg increments to mitigate the risk of dose-dependent side effects.

82
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 95 of 119 PagelD: 16849

In light of the teachings of Papp 2012 and Schett 2012, a POSA would have been motivated
to start with a single dose of 10 mg on the first day and to increase the dose in even increments of
10 mg per day to further improve tolerability of gastrointestinal side effects in patients taking
apremilast. A POSA would have further had a reasonable expectation of success of doing so, given
the prior art °536 patent’s disclosures that “[s]uitable dosing regimens can be readily selected by
those skilled in the art with due consideration of” factors that “vary according to the age, body
weight, and response of the individual patient.” (JTX-7 (’536 patent) at 13:45-49.)

Second, it would have been obvious to a POSA to titrate the dose of apremilast over 6 days
as claimed. Ifa POSA started treatment with 10 mg, and increased it by 10 mg per day, as taught
by Papp 2012, the 536 patent, and Schett 2012, the patient would necessarily reach the target dose
of 30 mg bid by the sixth day. Moreover, Papp 2012 discloses dose titration over the first five days
of treatment in psoriasis patients (DTX-153 at 2), while Schett 2012 teaches titrating over seven
days (DTX-162 at 2), both of which were able to mitigate side effects without affecting efficacy.
A POSA would have been motivated to tweak the dosage schedule in Papp 2012 and titrate
apremilast over a longer period of time to further lessen the risk or severity of side effects. Because
there were a “finite number of known choices in the prior art,” and a “reasonable expectation of
success for the choice that is tried,” it would have been obvious for a POSA to try titrating over
six days. Hoffman-La Roche Inc. v. Apotex, Inc., 748 F.3d 1326, 1340 (Fed. Cir. 2014). APOSA
would have had a reasonable expectation of success of doing so given that dose titration is a routine
exercise, and in light of the teachings of Schett 2012 where apremilast was successfully titrated
over seven days of treatment.

ICH 1994 further confirms that it would have only required routine experimentation for a

POSA to arrive at the dosing titration schedule as claimed. ICH 1994 teaches that dose-

83
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 96 of 119 PagelD: 16850

concentration and/or dose-response information is routinely “used to prepare dosage and
administration instructions in product labeling.” (JTX-229 (ICH 1994) at 4.) ICH 1994 provides
that dose-response information is also helpful for choosing the starting dose of a drug. In
particular, the “[s]election of dose is best based on that information, together with a judgment
about the relative importance of desirable and undesirable effects.” (/d.) For example, a high
starting dose “might be a poor choice for a drug with a small demonstrated separation between its
useful and undesirable dosage ranges. In these cases, the recommended starting dose might best
be a low dose exhibiting a clinically important effect in even a fraction of the patient population,
with the intent to titrate the dose upwards as long as the drug is well-tolerated.” (/d.)

Accordingly, it would have been obvious to treat a patient suffering from psoriasis by
administering stereomerically pure apremilast in an initial titration dosing scheduling consisting
of: (i) 10 mg in the morning on the first day of administration; (ii) 10 mg in the morning and 10
mg after noon on the second day; (iii) 10 mg in the morning and 20 mg after noon on the third day;
(iv) 20 mg in the morning and 20 mg after noon on the fourth day; (v) 20 mg in the morning and
30 mg after noon on the fifth day; and (vi) 30 mg in the morning and 30 mg after noon on the sixth
and every subsequent day, as recited in the asserted claims of the 541 patent. A POSA would have
been motivated to administer apremilast to patients in this manner and would have had a reasonable
expectation of success that such administration would successfully mitigate gastrointestinal-
related side effects.

Dependent claim 21 further requires that “the stereomerically pure (+)-2-[1-(3-ethoxy-4-
methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione is administered in
tablet form.” However, the ’536 patent discloses compositions of apremilast “that are suitable for

oral administration can be presented as discrete dosage forms, such as, but are not limited to, tablets

84
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 97 of 119 PagelID: 16851

(e.g., chewing tablets), caplets, capsules, and liquids (e.g., flavored syrups).” (JTX-7 (’536 patent)
at 16:22-26.)

iii. No Objective Indicia of Nonobviousness

Amgen has not asserted any objective indicia of non-obviousness with respect to the

asserted claims of the *541 patent. Thus, objective indicia of nonobviousness have no effect on
the obviousness of the asserted claims of the °541 patent. See Horizon Medicines, 2020 WL
7022591 at *3.

iv. The Alleged Evidence of “Unexpected Results” Presented During

Prosecution of the 541 Patent Does Not Support the Non-Obviousness
of the Asserted Claims

As noted above, Amgen has not contended that any secondary considerations, including
unexpected results, support the non-obviousness of the °541 patent. Nevertheless, during
prosecution of the 541 patent, the applicant asserted unexpected results based on a comparison of
the adverse events reported in Kavanaugh 2014 (using the claimed titration schedule) to the prior
art Papp 2012 and Schett 2012 studies. Expert testimony will show that the applicant’s
comparisons of these adverse events failed to properly account for the differences in patient
populations and measurement of adverse events in all three studies. Moreover, a properly-
conducted statistical analysis indicates that there is no statistical difference in the number of
adverse events or withdrawals due to adverse events as a result of administering apremilast
according to the claimed titration schedule. Indeed, Defendants’ experts will testify that it would
have been entirely expected that extending the titration schedule over the prior art would reduce
the incidence of adverse events. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 739 (Fed. Cir.
2013) (“Results which differ by percentages are differences in degree rather than kind, where the
modification of the percentage is within the capabilities of one skilled in the art at the time.”); see
also In re Sebela Patent Litig., 2017 WL 3449054, at *24 (D.N.J. Aug. 11, 2017) (finding no

85
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 98 of 119 PagelD: 16852

unexpected results where a POSA considering the prior art “would reasonably expect that side
effects would decrease as doses decreased, particularly in light of the general understanding that
if you lower the dose of a drug, side effects decrease.”’).

v. Amgen Cannot Prove that Pharmascience Will Infringe Claims 2, 19
or 21 of the ’541 Patent.

Amgen, as the patent holder, has the burden of proving that all elements of the asserted
claims are present in the accused product. See Jazz Photo Corp. v. ITC, 264 F.3d 1094, 1102 (Fed.
Cir. 2001); Laitram Corp. v. Rexnord, Inc., 939 F.2d 1533, 1535 (Fed. Cir. 1991) (holding that the
patentee must demonstrate every limitation of every claim). The burden of proof on infringement
never shifts to the defendant. Imhaeuser v. Buerk, 101 U.S. 647, 662 (1879) (“[T]he burden to
prove infringement never shifts if the charge is denied in the plea or answer.”’).

Amgen accuses Pharmascience of inducing infringement and contributing to infringement
of claims 2, 19 and 21 of the ’541 patent through the distribution of its finished dosage form and
product label. Ex. B1, Amgen’s CFI at P 1. Claim 2 (from which claims 19 and 21 depend) recites
a method of treating psoriasis “consisting of’ administering stereometrically pure (+)-2-[1-(3-
ethoxy-4-methoxypheny])-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione
(apremilast) following the below dosage schedule:

(a) an initial dosing schedule “consisting of”:

(i) 10 mg in the morning on the first day of administration;

(ii) 10 mg in the morning and 10 mg after noon on the second day of administration;
(iii) 10 mg in the morning and 20 mg after noon on the third day of administration;
(iv) 20 mg in the morning and 20 mg after noon on the fourth day of administration;

(v) 20 mg in the morning and 30 mg after noon on the fifth day of administration; and

86
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 99 of 119 PagelD: 16853

(b) on the sixth and every subsequent day, administering to the patient 30 mg in the
morning and 30 mg after noon of stereomerically pure (+)-2-[1-(3-ethoxy-4-
methoxypheny])-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.
Ex. El, Pharmascience’s CFN at 64; JTX-0013. The patent thus uses “consisting of” twice: once
to limit the treatment of psoriasis to the administration of stereometrically pure apremilast, and
then again to limit the dosing schedule to the recited days and amounts.

There are three established “transitional phrases” used in patent claim drafting: (i)
comprising, (ii) consisting essentially of, and (iii) consisting of. Where, as here, the transitional
phrase “consisting of” is used, an accused method must have only the elements or steps recited in
the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931) (explaining that the transitional
phrase “consisting of” excludes any element, step, or ingredient not specified in the claim). If any
other element or step is present, then the accused method does not infringe. See Multilayer Stretch
Cling Film Holdings, Inc., v. Berry Plastics Corp., 831 F.3d 1350, 1358 (Fed. Cir. 2016).

Whether an accused product satisfies a “consisting of” limitation is a question of fact
resolved in determining infringement. See Amgen Inc. v. Amneal Pharm. LLC, 945 F.3d 1368, 1378
(Fed. Cir. 2020) (“the normal restricting meaning of the ‘consisting of’ language settle[s] the
infringement issue”). When asked to construe such established transition terms, courts have
generally declined to provide any further construction beyond the well-established legal meaning
of the term. See, e.g., Depomed, Inc. v. Sun Pharma Global FZE, Civ. No. 11-3553 (JAP), 2012
WL 3201962, at *13 (D.N.J. Aug. 3, 2012); Biovail Labs. Int’1 SRL v. Abrika, LLLP, No. 04-61704,
2006 WL 6111777, at *18 (S.D. Fla. Aug. 24, 2006); Classified Cosmetics, Inc. v. Del Labs., Inc.,
No. 03-4818, 2004 WL 5645578, at *5 (C.D. Cal. June 14, 2004).

In order to establish induced infringement, Amgen must show that (1) there is direct
infringement, (2) Pharmascience actively encouraged the infringement, and (3) Pharmascience

knew that the acts it induced constituted patent infringement. See e.g., Power Integrations, Inc. v.

87
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 100 of 119 PagelD: 16854

Fairchild Semiconductor Int'l, Inc., 843 F.3d 1315, 1332 (Fed. Cir. 2016). If an accused infringer
promotes its product for multiple uses, some of which fall within the asserted claim and some of
which do not, there is no induced infringement because there is no “active encouragement” of
infringement. See HZNP Medicines LLC vy. Actavis Labs. UT, Inc., 940 F.3d 680, 940 F.3d at 701
(citing Yakeda Pharm. U.S.A. Inc. v. West-Ward Pharm. Corp., 785 F.3d 625, 630-31 (Fed. Cir.
2015)); see also DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1306 (Fed. Cir. 2006) (en banc)
(“[I]Jnducement requires evidence of culpable conduct, directed to encouraging another’s
infringement, not merely that the inducer had knowledge of the direct infringer’s activities.”).

In order to establish contributory infringement, Amgen must show that (1) there is direct
infringement, (2) Pharmascience knew that its product was being made for a patented and
infringing use, (3) Pharmascience’s product has no substantial non-infringing uses, and (4)
Pharmascience’s product is a material part of the invention. Fujitsu Ltd. v. Netgear Inc., 620 F.3d
1321, 1326 (Fed. Cir. 2010) (citing 35 U.S.C. § 271(c). Likewise here, if an accused infringer
promotes its product for multiple uses, some of which fall within the asserted claim and some of
which do not, there is no contributory infringement because there are “substantial noninfringing
uses.” See 35 U.S.C. § 271 (c); see also Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc.,
424 F.3d 1293, 1312 (Fed. Cir. 2005).

Here, Amgen cannot carry its burden of proving infringement because Pharmascience’s

prescribing information promotes use of Pharmascience’s ANDA product for multiple uses, at least

some of which fall outside the asserted clin. ITT

oO
oO
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 101 of 119 PagelD: 16855

I Avcngen has no competent evidence that Pharmascience either induces

or contributes to the specific, narrow psoriasis treatment regimen recited in the claims.

a. Administration of Pharmascience’s ANDA Product According
to Pharmascience’s Label Does Not Induce or Contribute to a
Method of Treating Psoriasis Consisting of Administering
Stereometrically Pure Apremilast According to the Claimed
Dosage Schedule

The asserted claims require that the method of treating psoriasis consist of administering
stereometrically pure apremilast according to a specific dosage schedule. JTX-0013.

Pharmascience’s label does not instruct that the Pharmascience ANDA product be administered in

such a limited fashion.

1. Pharmascience’s Label Is, At Best, Agnostic as to
Whether Apremilast Is Administered as a Monotherapy
(as Required by the Claims) or as Part of a
Combination Therapy.

Amgen’s claims are limited to a psoriasis treatment “consisting of’ administering

stereometrically pure apremilast on a particular dosing schedule. The claims thus exclude methods

89
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 102 of 119 PagelD: 16856

of psoriasis treatment that include other therapies (like phototherapy or administering other drugs)
in addition to administering apremilast. Administering multiple therapies to a patient is called

combination therapy. Administering one therapy alone is called monotherapy.

Where a label is agnostic about whether to practice an infringing or noninfringing method,
it does not induce infringement as a matter of law. See, Takeda Pharms. U.S.A., Inc. v. W.-Ward
Pharm. Corp., 785 F.3d 625, 631 (Fed. Cir. 2015); Shire LLC v. Amneal Pharmaceuticals, LLC,
2014 WL 2861430, at *5 (D.N.J. 2014) (finding no inducement of a method of administering a
drug with food, where the label stated that the drug could be taken “with or without food”),
affirmed in relevant part, 802 F.3d 1301 (Fed. Cir. 2015). It is not sufficient that the label merely
describes “an infringing mode.” Takeda Pharms. U.S.A., Inc., 785 F. 3d at 631 (citation omitted).
Indeed, “it is well-established that mere knowledge of possible infringement by others does not
amount to inducement.” Id.; Cf Otsuka Pharm. Co., Ltd. v. Torrent Pharms. Ltd., Inc., 99 F. Supp.

3d 461, 490 (D.N.J. 2015) (“[C]ourts have repeatedly found incidental references to even
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 103 of 119 PagelD: 16857

infringing uses . . . insufficient to constitute instruction or encouragement, . . . as a basis for
inducement liability.’’).

| aca ia ye a. 1 Take oe a RE |
SE SRE Ce IES) HES SND
In practice, apremilast is often administered as part of a combination psoriasis treatment regime.
Hwang Depo. Tr. at [33:1-24]; Ex. El, Pharmascience’s CFN at PP 42-52; DTX Pharma-004; DTX
Pharma-009; DTX Pharma-005; DTX Pharma-008; JTX-0273. Extensive medical literature
discusses the use of apremilast as part of a combination therapy. Ex. El, Pharmascience’s CFN at
PP 45-51; DTX Pharma-004; DTX Pharma-008; JTX-0273; DTX Pharma-009; DTX Pharma-004.

Clinicians often use apremilast “in [combination therapy] to reduce residual [plaque
psoriasis] that is not adequately controlled with another treatment alone.” DTX Pharma-008 at
DTX-Pharma-008.0001; JTX-0273 at JTX-273_5-JTX-273-6 (“[a]mong the 81 patients who were
treated with apremilast, combination therapy was used at some point in 43 of these patients”);
DTX Pharma-009 at DTX-Pharma-009.0003-DTX-Pharma-009.0004. Apremilast is thus widely
understood to be more effective as a combination therapy than as a monotherapy. Ex. El,
Pharmascience’s CFN at |P 51; DTX Pharma-004 at DTX-Pharma-004.0001.

Accordingly, this use of apremilast as part of combination therapy is substantial. See Vita—

Mix Corp. v. Basic Holding, Inc., 581 F.3d 1317, 1327 (Fed. Cir. 2009) (holding that a common

and deliberate use outside the scope of the claims is a substantial non-infringing use for purposes

of indirect infringement). [i

1
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 104 of 119 PagelD: 16858

The claims, however, recite a method of treating psoriasis consisting of administering
stereometrically pure apremilast. Ex. E1, Pharmascience’s CFN at P 63; JTX-0013. In other words,
the claims expressly preclude any methods that include other psoriasis treatment steps,
compositions, or therapies. Ex. El, Pharmascience’s CFN at PP 65-67. Indeed, Application No.
14/826,027 (which issued at the *541 patent) originally contained 61 claims, including claims
directed to “[a] method of treating . . . psoriasis . . . which comprises orally administering . . .
stereomerically pure [apremilast] Jd. at P 57; JTX-0024 at JTX-24 5-JTX-24-74 (Aug. 13, 2015
Patent Filing) at Claim 1 (emphasis added); see also id. at Claims 2, 33. The application also
included claims directed to combination therapy that included “administering to the patient a
therapeutically effective amount of one or more second active agents” commonly used in the
treatment of psoriasis. Ex. El, Pharmascience’s CFN at PP 58-59; JTX-0024 at JTX-24 56-JTX-
24-64 (Aug. 13, 2015 Patent Filing at Claim 19).

The PTO Examiner rejected the original claims, citing to lack of novelty under § 102 and
obviousness under § 103 in light of the prior art. See e.g., Ex. E1, Pharmascience’s CFN at P 60;
JTX-0024 at JTX-24 99-JTX-24 120 (Aug. 30, 2016 Non-Final Rejection). The patent applicant
cancelled those claims and submitted new claims that replaced the original “comprises” claim
language with “consisting of’ and eliminated claims to combination therapy. Ex. El,
Pharmascience’s CFN at 61-64; JTX-0024 at JTX-24 1146-JTX-24 1174 (May 03, 2018
Amendment) . In making this amendment, the applicant confirmed: “The transitional phrase
‘consisting of’ excludes any element, step, or ingredient not specified in the claim. Jn re Gray, 53

F.2d 520, 11 USPQ 255 (CCPA 1931). In each of these claims, the method of treating the recited

92
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 105 of 119 PagelD: 16859

disease consists of an initial titration dosing schedule, which itself consist of five (5) steps over
five (5) days.” JTX-0024 at JTX-24 1146-JTX-24 1174 (May 03, 2018 Amendment). The
applicant thus confirmed its understanding that the first “consisting of” limited “the method of
treating the recited disease [i.e., psoriasis]” and the second “consisting of’ limited the “initial
titration dosing schedule.” This prosecution history confirms that the claims as issued expressly
and intentionally preclude administration of apremilast as part of a combination therapy. Ex. El,
Pharmascience’s CFN at PP 65-67. In adding two “consisting of’ terms, the applicant not only
deliberately limited the titration dosing schedule, but also “exclude[d] any element, step, or
ingredient not specified in the claim” for “the method of treating the recited disease [i.e.,
psoriasis]” JTX-0024 at JTX-24 1169-JTX-24 1170 (emphasis added). Amgen should not now
be heard to argue otherwise.

Because Pharmascience’s label does not encourage administration of Pharmascience’s
ANDA product as only a monotherapy (as opposed to part of a combination psoriasis treatment
regime that includes other ingredients and steps as part of the method of treating psoriasis),
Pharmascience does not induce infringement of the claims. Likewise, the use of Pharmascience’s
ANDA product as part of a combination psoriasis treatment regime is a substantial non-infringing
use that precludes Pharmascience from contributorily infringing the asserted claims.

2. Pharmascience’s Label Requires that the Finished
Dosage Form (Including Other Ingredients) Is to be

Administered Rather Than Solely Stereometrically Pure
Apremilast.

Pharmascience’s prescribing information does not contemplate the active pharmaceutical
ingredient apremilast being administered alone. Pharmascience’s prescribing information only

recommends administration of apremilast as a tablet that includes both the active pharmaceutical

ingredient (apremilast) and I x. 1, Stipulated Facts RDP at PP 42,

93
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 106 of 119 PagelD: 16860

rN
a
&
an

The inclusion of these additional ingredients precludes the strict “consisting of’ limitation
from reading on Pharmascience’s product. Ex. El, Pharmascience’s CFN at PP 65, 111-112.
Indeed, “consisting of’ (unlike the more permissive “consisting essentially of’ does not even
permit additional ingredients that do not affect the basic and novel properties of the composition.
See PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354 (Fed. Cir. 1998) (comparing the
phrases “consisting of’ and “consisting essentially of’). Amgen’s arguments that the additional
ingredients in Pharmascience’s finished dosage form are standard inert ingredients thus has no
legal relevance to the strict application of the “consisting of’ claim language.

Because Pharmascience’s label does not encourage administration of apremilast alone (as
opposed to part of a finished dosage form with other ingredients), Pharmascience does not induce
infringement of the claims. Likewise, the use of Pharmascience’s finished ANDA product is a
substantial non-infringing use that precludes Pharmascience from contributorily infringing the
asserted claims.

3. Pharmascience’s Label Recommends that At Least

Some Patients Follow a Different Dosage Schedule than
that Recited in Claim 2

The second use of “consisting of” in the claim language limits the method of psoriasis

treatment to a single set dosage titration schedule with specific amounts of apremilast administered

94
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 107 of 119 PagelD: 16861

at specific times of day over the course of 5 days.

95
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 108 of 119 PagelD: 16862

Because Pharmascience’s label recommends, for at least some patients, administration of
Pharmascience’s ANDA Product according to an unrecited dosing titration schedule,
Pharmascience does not induce infringement of the claims. Likewise, the administration of
Pharmascience’s ANDA product according to one of these unrecited dosing schedules is a
substantial non-infringing use that precludes a finding of contributory infringement.

b. Amgen’s Expert Failed to Consider the “Consisting of”
Limitations in His Infringement Analysis

Amgen’s expert, Dr. Alexis, submitted an opinion in his opening report that
Pharmascience’s product infringed the asserted claims, even though he admitted that he did not
consider the effect of the “consisting of” limitations in that analysis. Importantly, it is not the case
that Dr. Alexis properly considered the “consisting of’ terms but did not explain it in his expert
report because he did not realize there was a dispute over the limitation—he did not perform any
analysis of the “consisting of” limitation at all.

At his deposition Dr. Alexis conceded that he did not include any analysis of the “consisting
of” limitations in his opinion, and could not even answer what he understood those terms to mean
in forming his opinion:

Q. When you reviewed and signed your November 24 report, did you understand

the transitional phrases “comprises” and “consisting of” to mean different things in

a patent claim?

A: Unless I specifically opined on that question, that specific question and included

it in my report, I cannot give you an accurate, precise, or truthful answer. So if it's

in my report, I would be happy to refer to it and refresh my memory, but I don't

recall specifically opining on the differences of these phrases. But my opinions on

the language contained in claim 1 of ’243, among other claims that we have that
I’ve listed in my report, my opinions are as I’ve documented them.

96
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 109 of 119 PagelD: 16863

Q. How can you opine that Pharmascience infringes claims that use the “consisting
of” transitional phrase when you’re not sure what that phrase means in a patent
claim?

A: I did not -- just for the record, I did not say I didn’t understand what “consisting
of” or “comprising of” or any other words in the claim mean.

Q. Okay. What did you understand “consisting of’ to mean when you reviewed and
signed your November 24 report?

A: To be able to answer your question precisely and accurately, I would have had

to document what my opinion or interpretation of that particular question is, and I

don’t think J have that in my report. Therefore, I can’t tell you with certainty.
Alexis Dep. Tr. at [85:2-86:14].

Thus, Dr. Alexis’s opinion on the “consisting of’ limitations is entitled to no weight.
Without competent expert testimony on this fact-intensive issue, Amgen cannot satisfy its burden

of proof on infringement.

E. The °283 Patent*
i. The Asserted Claims of the ’283 Patent

Claim 2 of the ’283 patent is directed to the crystal Form A of enantiomerically pure
apremilast, comprising five XRPD peaks. Claim 27, which depends from claim 2, is directed to a
solid pharmaceutical composition comprising the crystal form of claim 2.

Asserted claims 2 and 27, and the claims from which they depend, read:

1. An unsolvated crystal form of the compound of Formula (I):

 

4 The ’283 patent has only been asserted against Defendant Zydus.

97
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 110 of 119 PagelD: 16864

 

which is enantiomerically pure, wherein the crystal form is Form A, which has an X-ray
powder diffraction pattern comprising peaks at about 8.1, 14.4, 17.4, 23.6 and 25.1 degrees 20, or
Form F, which has an X-ray powder diffraction pattern comprising peaks at about 8.1, 15.6, 17.3,
and 25.4 degrees 20.

2. The crystal form of claim 1, wherein the crystal form is Form A, which has an X-ray
powder diffraction pattern comprising peaks at about 8.1, 14.4, 17.4, 23.6 and 25.1 degrees 20.

27. A solid pharmaceutical composition comprising the crystal form of claim 2.
JTX-0006 at claims 1, 2, and 27.

ii. The ’283 patent is invalid as anticipated and/or obvious.

The ’052 publication, the published application from which all of the asserted patents
(other than the *541 patent) derive from, renders the ’283 patent invalid as anticipated and/or
obvious. By choosing to prosecute the ’283 patent as a continuation-in-part in the same family as
the *052 publication, it is undisputed that the portion of the ’283 patent’s specification that was
published in the ’052 publication (and appears in the ’638 and 536 patents) became prior art to
*283 patent claims. Thus, the same passages in the ’052 publication that supported Celgene’s
claims to “stereomerically pure apremilast” in the ’638 and °536 patents also serve to invalidate

the related claims to enantiomerically pure crystalline apremilast Form A in the ’283 patent.

98
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 111 of 119 PagelD: 16865

ili. The ’052 publication anticipates claims 2 and 27 of the ’283 patent.

The ’283 patent specification expressly teaches only one method for making crystalline
apremilast Form A, namely crystallizing apremilast from solutions of ethanol, acetone, or mixtures
thereof by fast cooling. (JTX-6 (283 patent) at 39:17-40:46 (Example 2).) Both the ’052
publication and ’283 patent contain a single example for making stereomerically pure apremilast,
which concludes by crystallizing from a mixture of ethanol and acetone. (/d.; DTX-179 (052
publication) at §[ 96-103.) In other words, practicing the single example for making
stereomerically pure (i.e., enantiomerically pure) apremilast taught in both the ’052 publication
and the ’283 patent would inherently and necessarily result in formation of crystalline apremilast
Form A.

Claim 2 of the ’283 patent is directed to enantiomerically pure crystalline apremilast Form
A containing five specified XRPD peaks. Claim 27 depends from claim 2 and is directed to a
pharmaceutical composition comprising the crystal form of claim 2. The experts agree that if a
POSA possesses enantiomerically pure crystalline apremilast Form A, any sample would
inherently and necessarily demonstrate all five specified XRPD peaks listed in claim 2. (PTO at
4] 156-57.) It is also undisputed that the ’052 publication and ’283 patent contain the same
teachings as to formulating stereomerically or enantiomerically pure apremilast into
pharmaceutical compositions. (JTX-6 (283 patent) at 4:10-22, 9:57-10:10, 32:28-38:52; DTX-
179 (052 publication) at FJ 10, 27, 59-94.)

Thus, the only dispute between the parties is whether the process of Example 2, set forth
in the ’052 publication and repeated in the ’283 patent, would yield crystalline apremilast Form A.
Zydus’s expert, Dr. Mark Sacchetti, will explain that the procedures set forth in Example 2 require
heating the solution of ethanol and acetone to reflux but do not specify the conditions for cooling

during the crystallization. A POSA would understand this process to teach fast cooling, i.e. heating

99
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 112 of 119 PagelD: 16866

a sample to reflux and then allowing it to cool to room temperature naturally over the course of
one to two hours. Dr. Sacchetti will testify that if the cooling method was different, such as using
an apparatus to control how quickly the solution would cool, i.e. slow cooling, a POSA would
expect such details to be included within the written procedure. Thus, based on the explicit
teachings in the ’283 patent, Example 2 must inherently result in the formation of enantiomerically
pure crystalline apremilast Form A.

Amgen’s expert, Dr. Myerson, will argue that several third parties conducted similar
experiments while opposing the European equivalent of the °101 patent, and represented to the
European Patent Office that fast cooling under the Example 2 procedure yields crystalline
apremilast Form B and not Form A. Regardless of the fact that both experts agree that no single
third-party experiment accurately practiced the entirety of Example 2, Amgen persists that these
experiments render the ’283 patent claims not anticipated. In essence, by arguing that fast cooling
in the process of Example 2 does not yield crystalline apremilast Form A, Amgen is representing
to the Court that its teachings for making Form A in the ’283 patent are inaccurate and that the
claimed inventions are not fully enabled or described. That would render claims 2 and 27 of the
°283 patent invalid under 35 U.S.C. § 112 for lack of enablement and/or written description as
opposed to anticipation. Of course, Amgen cannot escape an invalidity challenge (anticipation)
by arguing its own patent is invalid for a different reason (enablement) simply because Zydus has
not raised enablement as an alternate basis for invalidity. Amgen’s patent must satisfy the
requirements of both 35 U.S.C. §§ 102 and 112 in order to be valid. Zydus cannot be expected to
have foreseen that Amgen would admit that its own patent is invalid for lack of enablement.

Zydus has never advanced Section 112 defenses because Dr. Sacchetti, in accordance with

the understanding of any POSA, has assumed the teachings in the ’283 patent specification to be

100
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 113 of 119 PagelD: 16867

accurate under the patentee’s duty of candor to the United States Patent and Trademark Office and
the public at large when obtaining their patent monopoly. 37 C.F.R. § 1.56. Like Dr. Sacchetti,
the Court must also assume the teachings of the patent to be true, unless shown by an opponent to
be inaccurate by clear and convincing evidence. 35 U.S.C. § 282(a); see also Microsoft Corp. v.
I4I Ltd. P’ ship, 564 U.S. 91, 95 (2011). In fact, when arguing Zydus infringes the 101 (Form B)
patent, Amgen made its reference sample of Form A by fast cooling apremilast in a mixture of
ethanol and acetone consistent with the very teachings of the ’283 patent that Amgen now seeks
to rewrite for its own convenience.

Thus, claims 2 and 27 of the ’283 patent are invalid for anticipation by the ’052 publication.

iv. Claims 2 and 27 of the ’283 Patent Would Have Been Obvious Over

the ’052 Publication in View of Fieser, Guillory, and Byrn 1994 and
the Knowledge of a POSA.

In addition to being anticipated by the ’052 publication, the ’283 patent also would have
been obvious to a person of ordinary skill in the art based on the ’052 publication’s teachings in
view of the teachings of Fieser, Guillory, and Byrn 1994. Based on these three additional
references, a POSA would have been not only motivated to crystallize enantiomerically pure
apremilast in a mixture of ethanol and acetone, but would have utilized a fast cooling technique
that inherently results in crystalline apremilast Form A with the XRPD peaks set forth in claim 2
of the ’283 patent.

Dr. Sacchetti will testify that based on the teachings in the ’052 publication, a POSA would
have been motivated with a reasonable expectation of success to produce enantiomerically pure
crystalline apremilast for pharmaceutical use, including formulating that same enantiomerically
pure crystalline apremilast into a pharmaceutical composition. A POSA would have understood
that enantiomerically pure crystalline apremilast could be prepared by the process set forth in

Example 2, even though the cooling rate for crystallization is not specified.

101
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 114 of 119 PagelD: 16868

Dr. Sacchetti will explain that a POSA would have been motivated to conduct the
crystallization or recrystallization using the routine, common methods and techniques for
crystallizing a solid from a single solvent or mixture of solvents, such as those taught in Fieser,
Guillory, and Byrn 1994. From these three references, a POSA would have understood that
recrystallization could be accomplished from a solvent or mixture of solvents via fast cooling, slow
cooling, or evaporation, and that varying cooling rates could result in different polymorphs. As
Dr. Sacchetti will note, each of these techniques would have been well known to a POSA from the
POSA’s own education, knowledge, and experience and could have been carried out in a routine
fashion.

Dr. Sacchetti will also testify that in light of the combined teachings of the ’052 publication,
Fieser, Guillory, and Byrn 1994, a POSA would have been motivated to use different rates of
cooling, including fast cooling, with the process taught in Example 2 and would have reasonably
expected to succeed in producing enantiomerically pure crystalline apremilast, which would
inherently be Form A. That POSA would have been further motivated to formulate
enantiomerically pure crystalline apremilast Form A to make a pharmaceutical composition for use
in treating various diseases with a reasonable expectation of success based on the teachings in the
’052 publication.

Amgen and its expert, Dr. Myerson, will fail to rebut Dr. Sacchetti’s opinions concerning
obviousness on these grounds. Dr. Myerson concedes that a POSA would have been motivated by
the °052 publication to use ethanol and acetone to obtain enantiomerically pure crystalline
apremilast, and would have reasonably expected to succeed in those efforts using fast cooling. His
only disagreement is that using fast cooling in the process of Example 2 would result in Form B

and not Form A based on the same third-party experiments he relies on when trying to rebut

102
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 115 of 119 PagelD: 16869

anticipation. But once again, Amgen and Dr. Myerson may not evade invalidity by offering
evidence that contradicts the explicit teachings about how to make crystalline apremilast Form A
in Amgen’s own ’283 patent that were confirmed by Amgen’s own Form A reference sample. 35
U.S.C. § 282(a) (“a patent shall be presumed valid”); 37 C.F.R. § 1.56 (“Duty to disclose
information material to patentability.”).

Otezla does not contain crystalline apremilast Form A, therefore there can be no nexus to
objective indicia. Since Amgen cannot advance objective indicia with respect to the ’283 patent,
the clear and convincing evidence of prima facie obviousness will stand unrebutted. Thus,
claims 2 and 27 of the ’283 patent are invalid as obvious over the ’052 publication in view of
Fieser, Guillory, and Byrn 1994 and the knowledge of a POSA.

v. Claims 2 and 27 of the ’283 Patent Would Have Been Obvious Over

the ’358 Patent in view of Byrn 1995, in Further View of Guillory and
Byrn 1994 and the Knowledge of a POSA

Claims 2 and 27 of the ’283 patent also would have been obvious based on the teachings
of the *358 patent in view of the teachings of Byrn 1995, in further view of teachings from Guillory
and Byrn 1994 and the knowledge of a POSA.

Dr. Sacchetti, Dr. Steed, and Dr. Gribble will all testify that the °358 patent discloses
enantiomerically/stereomerically pure apremilast. Dr. Sacchetti will explain that given the ’358
patent’s disclosure of pharmaceutical utility, a POSA would have been motivated by teachings in
Byrn 1995 to ensure control of the crystal form of apremilast by conducting a polymorph screen
using various solvents, including ethanol, acetone, and mixtures thereof and then analyze the
resulting crystals by XRPD.

Dr. Sacchetti will further testify that a POSA would have been motivated to look to Guillory
and Byrn 1994, which teach general techniques for undertaking a polymorph screen. Such a

polymorph screen would have included crystallization from a single solvent or mixture of solvents,

103
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 116 of 119 PagelD: 16870

by a variety of different cooling rates (e.g., fast cooling, slow cooling, and evaporation). As a
result of this screen, a POSA would have obtained enantiomerically pure crystalline apremilast
Form A that when analyzed by XRPD would have inherently possessed the XRPD peaks set forth
in claim 2 of the ’283 patent.

Dr. Myerson will testify that Form A was not obvious because, according to Dr. Davies,
the ’358 patent does not disclose enantiomerically pure apremilast and there was no reason to
select apremilast for further study over the other compounds taught by the °358 patent. As
discussed above, neither the facts nor the legal authority support Dr. Myerson’s and Dr. Davies’
theories based on an improper lead compound analysis. Rather, once the ’358 patent disclosed
enantiomerically pure apremilast, Byrn 1995, Guillory and Byrn 1994, which the experts agree
were well-known in the art, would have rendered Form A and other polymorphs obvious.

Thus, as Dr. Sacchetti will conclude, in light of the combined teachings of the ’358 patent,
Bym 1995, Guillory, and Bym 1994, a POSA would have been motivated to subject
enantiomerically pure apremilast to a polymorph screen that crystallizes apremilast from ethanol,
acetone, and/or mixtures thereof, by methods that include fast cooling, and would have reasonably
expected to succeed in producing enantiomerically pure crystalline apremilast that, based on the
*283 patent’s own disclosure, would have been crystalline apremilast Form A. That POSA would
have been further motivated to formulate that enantiomerically pure crystalline apremilast Form A
to make a pharmaceutical composition for use in treating various diseases with a reasonable
expectation of success based on the teachings in the °358 patent’s teaching of pharmaceutical
compositions containing the various exemplified compounds.

Since Amgen cannot advance objective indicia with respect to the ’283 patent, the clear

and convincing evidence of prima facie obviousness will stand unrebutted. Thus, claims 2 and 27

104
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 117 of 119 PagelD: 16871

of the ’283 patent are invalid as obvious over the ’358 patent in view of Byr 1995, in further view

of Guillory and Byrn 1994 and the knowledge of a POSA.

V. CONCLUSION

The evidence will show that all Asserted Claims are invalid for anticipation, obviousness,

obviousness-type double patenting, and/or lack of written description and enablement. It will also

be clear from the evidence that Amgen has not met, and cannot meet, its burden to show that

Pharmascience will infringe the asserted claims of the ’541 patent or that Zydus will infringe the

asserted claims of the ’101 patent.

Dated: June 1, 2021

By: /s/Lisa J. Rodriguez

Lisa J. Rodriguez
(ljrodriguez@schnader.com)
SCHNADER HARRISON SEGAL &
LEWIS LLP

Woodland Falls Corporate Park

220 Lake Drive East, Suite 200

Cherry Hill, NJ 08002-5222

(856) 482-5222

Of Counsel:

Dennies Varughese
(dvarughese@sternekessler.com)

Deirdre M. Wells
(DWELLS@sternekessler.com)

Dallin Glenn (DGLENN@stermekessler.com)
STERNE, KESSLER, GOLDSTEIN &
FOX P.L.L.C

1100 New York Avenue NW, Suite 600
Washington, D.C. 20005

(202) 371-2600

Attorneys for Defendant Pharmascience Inc.

By: /4s/Eric I. Abraham

Eric I. Abraham (eabraham@hillwallack.com)
HILL WALLACK LLP

21 Roszel Road

Princeton, NJ 08540

(609) 924-0808

Of Counsel:

George Lombardi (GLombardi@winston.com)
Maureen Rurka (MRurka@winston.com)
Samantha M. Lermer (SLerner@winston.com)
WINSTON & STRAWN LLP

35 W. Wacker Drive

Chicago, IL 60601

(312) 558-5600

Jovial Wong (JWong@winston.com)
Sharon Lin (SLin@winston.com)
WINSTON & STRAWN LLP
1901 L Street NW

Washington, D.C. 20036

(202) 282-5000

Noorossadat Torabi (NTorabi@winston.com)
WINSTON & STRAWN LLP

101 California Street, Fl. 34

San Francisco, CA 94111

105
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 118 of 119 PagelD: 16872

(415) 591-1000

Attorneys for Defendants Dr. Reddy's
Laboratories, Inc., Dr. Reddy's Laboratories,
Ltd, and Sandoz Inc.

By: /s/ Theodora McCormick

Theodora McCormick
(tmccormick@ebglaw.com)

Lauren B. Cooper (Icooper@ebglaw.com)
Robert Lufrano (rlufrano@ebglaw.com)
EPSTEIN BECKER &GREEN, P.C.
150 College Road West, Suite 301
Princeton, NJ 08540

(609) 455-1540

Of Counsel:
Michael J. Gaertner

(MGaertner@lockelord.com)
David B. Abramowitz
(DAbramowitz@lockelord.com)
Carolyn A. Blessing
(cblessing@lockelord.com)

Emily L. Savas (esavas@lockelord.com)
Jennifer M. Coronel
(Jennifer.Coronel@lockelord.com)
August Melcher
(august.melcher@lockelord.com)
LOCKE LORD LLP

111 South Wacker Drive

Chicago, IL 60606

(312) 443-0700

Attorneys for Defendant Zydus
Pharmaceuticals (USA) Inc.

106
Case 3:18-cv-11026-MAS-DEA Document 505 Filed 08/23/21 Page 119 of 119 PagelD: 16873

CERTIFICATION OF SERVICE
The undersigned attorney certifies that a copy of the foregoing DEFENDANTS’ PRETRIAL
BRIEF was served by notice of electronic filing on the Ist day of June 2021, upon all counsel of
record.

Dated: June 1, 2021 By: /s/ Eric I. Abraham

 

Eric I. Abraham
(eabraham@hillwallack.com)
